Madam President, the Austrian political scientist and professor, Anton Pelinka, has been prosecuted following a comment he made about Mr Haider. Mr Pelinka was member of the committee of the European Observatory for Racism and Xenophobia in Vienna. According to treaty obligations, he should be receiving support from the Austrian Government, but despite repeated requests, he has received inadequate support in terms of infrastructure. In a press release, Mr Schüssel stated that, in the light of these experiences, the treaty stipulations are pitched far too high. Mr Pelinka resigned because he felt unsupported by the government and was replaced by a member of one of the parties in government.
I know that the President has always been very committed to the issue of combating racism and xenophobia. I was there when she gave her speech in Vienna to mark the opening of the Observatory. We are also responsible for the functioning of the European institutions. I would like to ask you whether you are prepared to write a letter or contact the Austrian Government to express your concern about the restriction of the freedom of expression and to point out the obligations which the government has in this respect and which it cannot escape unilaterally.
Thank you, Mrs Buitenweg. We are investigating the matter you have just told us about very carefully.
Madam President, yesterday, the European Parliament decided by democratic majority no longer to convene in Strasbourg on Fridays. You subsequently issued a press release in which you expressed your regret about this. You have, of course, every right to do so. Everyone has their own personal and political responsibility. It is, however, somewhat confusing if the President of the European Parliament expresses regret regarding one of Parliament' s democratic decisions and if she does so on Parliament' s official letter-headed paper, with a reference to the services of Parliament. I would ask you not to cause any confusion when you have to carry out your personal responsibilities vis-à-vis your electorate - which is something we all understand - and to do so on your own letter-headed paper.
Mrs Van der Laan, you will agree that even when entrusted with the office of President of the European Parliament, we remain free politicians. I was speaking personally. I said that, personally, I regretted that vote, I understood the practical reasons which led to it and, with the Conference of Presidents, I would consider the best way of dealing with that vote, in the interests of this House. I do not think I abused my position.
Madam President, I would like to make you aware of something very inconvenient which happened to me which, in my opinion, undermines the dignity of the Members of this Parliament.
On Tuesday afternoon, I went to Poland to take part in an international conference. At the Görlitz border post, as can happen, the German police expressed doubts as to my identity. In order to convince the police and improve the situation I produced my European Parliament pass. At this point, the German police thought that the document was a fake and detained me for eight hours until, after intense discussion, the necessary clarification had been obtained. I had to spend eight hours under surveillance in a room and I was not allowed to use a telephone.
It was only after the intervention of the Polish authorities, who, moreover, recognised the validity of the document - and this bodes well for enlargement - that I was allowed to continue my journey. I will submit a more detailed description of the incident shortly, but, for the time being, I would be very grateful if you could make the German authorities aware of the problem. Border police need to be aware of the existence and function of this document.
Mr Mauro, what happened to you is totally unacceptable. Please let me have a note as soon as possible so that I can take it up with the authorities concerned. It is all the more unacceptable because it is clearly stated on that document, that passport, that it must be recognised by the authorities of European Union countries. It really is absolutely unacceptable. We will try to put an end to it.
Madam President, the trouble with this pass is that nobody knows about it! We make virtually no use of it at all. That is why I think you should remind the authorities once again that this pass is valid within the EU. Yesterday, Mrs Karamanou said that she wanted to travel to America on it, which is of course impossible. It clearly states in the pass that it is only valid within the European Union. But to prevent this sort of thing reoccurring, perhaps the German authorities, and also of the authorities in other countries, should be made aware of its validity.
Mrs Pack is quite right. If we want to prevent such incidents recurring, a teaching initiative in fact needs to be taken, so that everyone knows exactly what it is all about.
Approval of the Minutes of the previous sitting
The Minutes of yesterday' s sitting have been distributed.
Are there any comments?
Madam President, I would not want Members of this House to think that I do not have a sense of humour. I did refer yesterday to the man or woman dressed as a cigarette packet standing outside this Chamber. But I was making a serious point and maybe yesterday it was taken rather too lightheartedly.
I have a letter from you, Madam President, dated 6 April, in which it was agreed by the College of Quaestors that the area around the Chambers in Brussels and Strasbourg should be regarded as a neutral zone in which demonstrations, exhibitions or similar activities intended to influence Members would not be tolerated. You went on to say that you would investigate ways of ensuring that there would be no recurrence. I hope that you and the College of Quaestors will take this seriously because it is an encroachment on the right of Members to come to this House and vote freely on issues that their electors have sent them here to debate. The jobs of one thousand people in my constituency are now at risk as a result of the decisions that were taken here yesterday.
Mr Perry, I can assure you that the Quaestors and I will take this very seriously and will take action to prevent a recurrence.
(Parliament approved the Minutes)
European Council of 19/20 June 2000
The next item is the joint debate on the:
Council and Commission Statements - Preparation of the European Council (Santa Maria da Feira, 19-20 June 2000), including the situation in the Middle East
oral question (B5-0492/2000) to the Council, by Mr Napolitano, on behalf of the Committee on Constitutional Affairs, on the Feira European Council
oral question (B5-0493/2000) to the Commission, by Mr Napolitano, on behalf of the Committee on Constitutional Affairs, on the Feira European Council.
Madam President, ladies and gentlemen, thank you for this opportunity. This is the third time I have appeared before you in the six months of our Presidency and once again this allows the Council to have a direct dialogue with this House. The Portuguese Presidency has always tried to maintain a frank, open and constructive relationship with the European Parliament, both with the plenary and its committees. It is in this spirit that I will present our preview of the Feira European Council.
I will firstly refer to the timetable as it is fixed at the moment. On the morning of the 19th there will be the usual meeting with the President of the European Parliament. This will be followed by a session with the Chair of the Convention, Roman Herzog, who is responsible for drawing up the draft Charter of Fundamental Rights of the European Union. This will not be a deliberative meeting as the Charter is still being drawn up according to the chosen methodology. Instead this will be an exchange of information. This seems necessary at this point so that Mr Herzog can inform the Heads of State and Government about the progress of the Convention' s work in drawing up the Charter and also so that he can ensure that the various Heads of State and Government are up to speed on this issue. Clearly this cannot and will not be a deliberative meeting, but simply an exchange of information.
Immediately after there will be a working session involving the finance ministers. This will address the issues of the follow-up to the Lisbon Special European Council and economic and financial affairs. Lunch will be devoted to the Intergovernmental Conference and, in particular, closer cooperation. The Council will have to indicate whether or not the latter issue is to be added to the agenda of the IGC. The afternoon session will be devoted to the issues of enlargement of the Union, the common European security and defence policy and external relations. I would point out that the Presidency invited the President of South Africa, Thabo Mbeki, to join us at this point so that we can also consider the issue of Africa-Europe relations and regional political issues. We are delighted that President Mbeki has accepted our invitation, particularly given the importance of South Africa in regional terms and for the European Union and its Member States.
The next day, the 20th, will be devoted as usual to reviewing the draft presidency conclusions. The Council will provide an opportunity to assess the progress achieved during the term of the presidency in areas which we regard as particularly important. In doing this, we will try to show the ways in which European integration can continue to be developed, thus enabling to the greatest extent possible the resolution of the many issues which await us in the coming months on the European agenda.
As there is not enough time now to describe in depth the items to be considered at Feira, I will instead identify some of the issues which we regard as a priority and which deserve our attention.
The Intergovernmental Conference will come to the European Council through the presentation of a report by the Presidency. This report is ready now. It was formally delivered yesterday to the President of the European Parliament and will today be made available on the Internet in all languages for general consultation. As you know, this Parliament has followed the work of the Intergovernmental Conference with great interest and cooperation. I must point out that the participation of this House represents a step forward in qualitative terms with regard to all previous intergovernmental conferences on the reform of the institutions and treaties.
The Presidency' s report basically consists of two parts. The first assesses the progress made by the IGC to date and describes the trends emerging from the discussions. The second part contains a series of proposals, lists and tables illustrating the options which the IGC will have in the next six months. Using the mandate conferred on us during the Helsinki European Council and after sounding out the Member States, we will be recommending that the issue of closer cooperation is included on the agenda of the IGC. I am convinced that based on the work carried out, we will be in a position, with the leadership of the French Presidency, to conclude the IGC before the end of this year as planned.
As for the development of the common European security and defence policy, again based on the report which we will present to the European Council, I believe that significant progress has been made. I would highlight the formation and entry into force of the new political and military bodies and civilian crisis management bodies for the first time in the history of the European Union and also the approval of the rules governing relations between the EU and NATO and between the EU and third countries. The decision taken on the location of all these bodies, in terms of buildings and installations, should also be stressed. We have tried to take advantage of our simultaneous presidencies of the European Union and the WEU which has resulted in a clarification of the WEU' s role and the use of its capacities and acquis by the European Union.
We are now entering a vital phase of this project and we must therefore prepare for the Capability Commitment Conference which will take place in November of this year. Its aim is to create and commit assets and capabilities which will allow us, as planned, to achieve the headline goal. Yesterday, in the General Affairs Council, these documents were voted on and approved.
With regard to enlargement, this presidency launched the negotiations with the Helsinki Group. As we reported yesterday at ministerial level, several chapters have already been concluded, even with this Helsinki Group which is the most recent group. We have also made decisive progress with the previous group, the Luxembourg Group, as all the chapters, with the obvious exception of the 'Institutions' chapter, were already open with this group.
Feira European Council will indicate a renewed commitment not to slacken the negotiating pace, given the agreed principles, and to continue with enlargement as the main historic challenge of the European Union. To this end I must stress that we inherited 16 chapters from the Luxembourg group. We have closed 10 and opened 6. With the Helsinki group, we have opened 10 chapters and closed 8. We have also recognised full applicant status for Turkey, approved the framework regulation and accession partnership, and also a unique financial framework, and we have held the first Association Council with a view to adequately preparing for assessment.
As for the state of enlargement negotiations, given that yesterday and the day before we held 12 consecutive Intergovernmental Accession Conferences with the 12 applicants, the following negotiating chapters are now closed: 16 with Cyprus, 13 with Estonia and the Czech Republic, 12 with Slovenia, 11 with Hungary and Poland, 7 with Malta, 6 with Slovakia, 5 with Romania, Latvia and Lithuania and 4 with Bulgaria. This is interesting not only in terms of the rate of development of these dossiers but also as an indication of the way in which the applicant countries are reacting to the negotiating process. This is very important.
During yesterday' s Intergovernmental Conferences, the future Presidency also announced its working timetables in this respect so that this historic challenge can very clearly be met, based on the agreed principles, and so that there is no frustration among the applicants with regard to our intentions.
Another item for the Feira European Council will be the follow-up to the Lisbon Special European Council. In this respect documents will be presented on the Broad Economic Policy Guidelines for the Member States, the eEurope 2002 Action Plan, or the Information Society for All, the progress in applying the Financial Services Action Plan and also the approval of the European Charter for Small Enterprises. Clearly, the whole area of social policy and employment continues to be a subject for analysis by the Heads of State and Government.
On economic and financial affairs, I must highlight the formalisation of Greece' s entry into the euro. Greece will now join the other 11 Member States which have already moved into the third phase of economic and monetary union. A report will be presented on the progress made on the tax issue. As you know, an intense series of contacts is occurring in this area. The Portuguese Finance Minister has established this information network and there will be a meeting of Ecofin on 18 and 19 June, separate from the European Council, at which it is hoped that positive work can be achieved to find a much sought-after solution to this issue and the credibility of Europe as a financial market.
Briefly on external relations, it must be emphasised that the Portuguese Presidency has been significant for having managed to administer the new institutions created by the Treaty of Amsterdam which has only just entered into force. I must thank the High Representative and Secretary-General, Xavier Solana, and also the Commissioner with responsibility in this area, Christopher Patten, for their open, careful and dedicated cooperation. The potential of this new model of external representation of the Union is considerable and it is fair to say that the next few months will demonstrate this.
A very important step forward at Feira would be the adoption of the Common Strategy on the Mediterranean. This strategy will allow not only the whole chapter on the traditional area of the Barcelona process to be harmonised but will also allow an open methodology to be defined which will ensure, at the due time, the transition to a situation of peace, with the Middle East also being fully incorporated within this strategy. I must also highlight the report by the Secretary-General of the Council and by the Commission on the Western Balkans. This is an area in which our joint commitment is producing encouraging results. The approval of the Action Plan for the Northern Dimension and the report on applying the Common Strategy for Russia should also be emphasised. We therefore have a series of important items on our external policy agenda.
I have tried in this presentation to give you a fairly comprehensive preview of the Feira European Council. I am, of course, prepared to continue this exchange of ideas through any questions or comments which you might have. I have highlighted the fact that this European Council has a fairly full agenda. This is because we have a variety of objectives which are both fundamental and decisive in the context of the European priorities. These objectives include institutional reform, enlargement, the extraction of appropriate conclusions from the Lisbon Special European Council, now with a more rigorous and considered action plan, and also, of course, the various external policy issues which are of concern to us.
We will have the opportunity at the Feira European Council to take some important decisions in the economic and financial area and to approve a series of discussions on external security and defence policy, involving both the military and civilian components. These discussions will be very significant not so much for the future of the European Union but more for the present as this is an area where progress has been made, is starting to be visible and will surely be significant not only within Europe but also internationally.
Madam President, thank you giving me this opportunity to speak on the oral questions tabled by the Committee on Constitutional Affairs.
The presidency has already drawn up and submitted the report on the Intergovernmental Conference. We hope that, when it presents this report at the Feira Council, it will take into account the questions tabled by the Committee on Constitutional Affairs and, of course, the opinions which will be expressed this morning by the representatives of the political groups.
The main point raised by the questions of the Committee of which I am Chairman is that we should not just restrict ourselves to recording the agreements and disagreements expressed around the Intergovernmental Conference table, but familiarise ourselves with the extent of the challenges and risks facing the Conference. The future of the development of Europe and the validity and sustainability of the institutions of the Union is at stake, with the now sure and fast-approaching prospect of enlargement to include a further 12 countries, and our relations with the citizens and their approval and support are also at risk.
In our questions, we referred to Mr Fischer' s speech. His speech and others which preceded or followed it - and, of the most recent, I would cite Wolfgang Schäuble' s extremely dramatic speech - should have contributed to impressing upon everybody the current responsibility of the institutions and, in particular, the governments of the 15 Member States to bring the Intergovernmental Conference to a conclusion.
Clearly, all the questions regarding the future of the Union cannot be resolved here, of that we are aware, but in Nice we must create the institutional conditions necessary for a new stage in the life of the Union.
In the oral question to the Commission, we requested clarification regarding its undertaking to reorganise the Treaties and provide a fresh perspective on the problems of governance, points on which the Commission had already made its opinion clear. In our oral question to the Council, we requested clarification of the issue of the Charter of Fundamental Rights and its incorporation into the Treaties.
In conclusion, I would add that it is important to include the topic of closer cooperation on the agenda of the Intergovernmental Conference - and we greatly appreciate the efforts of the Portuguese Presidency in this area - but, in our opinion, the agenda cannot be extended to include this subject alone without serious consideration of all the other points put forward by Parliament in the resolution of 13 April. This is cause for serious concern, particularly for the Committee on Constitutional Affairs, and we are also very concerned by the serious difficulties encountered during these four months by the Portuguese Presidency in its endeavour to define satisfactory solutions for the three issues left unresolved after Amsterdam, particularly the issue of qualified majority voting. We await the responses with confidence.
Madam President, after the President-in-Office of the Council, Mr Gama, and having listened to Mr Napolitano, chairman of the Committee on Constitutional Affairs, who had questions for the Commission in particular, I, in turn, would like to share with you the Commission' s thoughts on the eve of this important European Council in Feira, but first I must present President Prodi' s apologies. I am speaking on his behalf.
The importance of the Feira Summit has been rightly highlighted at this delicate stage in the process of European integration and I want to start by saying that the Commission expects this European Council to provide the political impetus for adapting the Union before the great enlargement.
This Council has important decisions to take in several areas, which I would like to review with you, if I may, in particular to ensure follow-up to the Special European Council of Lisbon.
I would like to mention three of the priorities the Commission is seeking to highlight at the European Council. Both Mr Napolitano and Mr Gama mentioned the first: genuine institutional reform right now. Next, of course, is the foreign policy we need to develop and, finally, the third priority is a real European security and defence policy. The Commission is committed to effective and rapid follow-up to the Lisbon European Council - that is the least that might be expected of it.
So the first priority is genuine institutional reform right now, driven forward by the Portuguese Presidency. There is now a dynamic to the IGC negotiations and the group of representatives led by Francesco Seixas da Costa has worked well. I would also like to testify here, if I may, Madam President - because I participate conscientiously in the work of the group - to the very active part taken in that work, under your authority, by your two representatives, Elmar Brok and Professor Tsatsos.
Ladies and gentlemen, with the Presidency report now available, the Feira European Council should give us a snapshot of the progress accomplished so far and I hope that snapshot will be 'proactive' - as we can expect after listening to Mr Gama. I am especially thinking of the progress on what I consider the most important item in the negotiations: the extension of qualified majority voting and, consequently, the extension of codecision. Of all the issues not dealt with in Amsterdam, for lack of courage or political will at the time, this is undoubtedly the key point, and it is indeed the only thing that can prevent and reduce the real risk of deadlock in the enlarged Union' s decision-making process.
The Feira Council should also put 'enhanced cooperations' on the agenda of the Conference, as the Commission and Parliament have been taking turns to advocate, so that it is easier to use these 'enhanced cooperations' in the future. And yes, I did indeed say 'these cooperations' , not reinforced cooperation. That is a crucial point for us as well.
In addition to those comments, and in answer to Mr Napolitano' s questions, I would like to say this. Ladies and gentlemen, you need have no doubt that the Commission definitely intends to keep on working towards what must be our ambition for this Conference: success in Nice, not just reaching a conclusion in Nice, because succeeding and concluding are two different things.
In the debate now in progress about the future and purpose of the European Union, the essential first stage is definitely putting the Union into working order now to make the enlargement a success. And I want to reaffirm my conviction that this reform of the institutions is certainly not, in our view, a pretext for delaying enlargement. It is the condition for making it a success. So that reform is also the obligatory route for all future evolution in the construction of Europe. This first stage, this first step, must be respected, in the knowledge that there will be others.
From amongst the issues we, like you, are committed to, I would like to mention the reform of the Treaties. Although this is not - or not yet - on the agenda, it is something we are working on. The draft basic treaty, presented at our request by the Institute of Florence does, I think, demonstrate the legal feasibility of this exercise. The Commission will express its opinion on this study on 5 July, and adopt a communication on the reform of the Treaties. Personally, I think more time will definitely be needed than is available before the Nice deadline to deal with this issue seriously and in depth. But as you yourself have said, Madam President, we must at least make a start on it, at the latest in Nice. We think it will be useful to start discussing it now and finding a method of making progress in that direction. The European Council could express an opinion on undertaking this exercise immediately after Nice, possibly linking it to another difficult issue we still think ought to be dealt with in Nice, though we are not sure that it will be: incorporation of the Charter of Fundamental Rights into the Treaties.
Mr Napolitano mentioned the report on governance announced by President Prodi. That is a second point. Before the end of this month, the Commission will specify the issues it wishes to look at with a view to improving the way decentralisation of responsibility within the Union is organised, strengthening coherence between its policies and achieving greater and fairer citizen participation. To be frank it is too early to tell you about the precise contents of this white paper, but quite clearly its drafting, between now and summer 2001, will take account of all proposals and views about the long term aims of European construction and their implications for organising European policy.
As I speak to you today, I am also hoping this white paper on governance will contribute to the exercise I was talking about a few minutes ago: a reform of the Treaties, that simplifies and clarifies them, producing in, I hope, the not too distant future a text or basic treaty that is easy to read, incorporating rights, values, institutions, the principles of our common policies, and finally clarifying the powers and objectives of the Union.
The Charter of Fundamental Rights Mr Gama mentioned is a political challenge for all of us. The Commission hopes the work of the convention drafting this Charter will be completed before the end of the year. Your representatives, to whom I pay tribute, and my colleague, Antonio Vitorino, attach great importance to it. The Charter should create added value, without affecting the acquis in the Treaty, by codifying in a single text all the fundamental rights upheld by the Union and adding the fundamental economic and social rights which form a part of that acquis, plus some new limited rights.
Of course, the precise form and status of the Charter, and the relationship between the new text and the rights guaranteed by Member States and the Council of Europe, will continue to be discussed and I cannot anticipate the conclusions, at least, not before the Biarritz Summit. The convention chairman, Mr Herzog, will take stock of the convention' s work at the Feira European Council and we hope the debate that follows can provide fresh impetus to this crucial process for the Union.
Madam President, ladies and gentlemen, I would like to talk about the Commission' s second great priority: the development of foreign policy and a genuine European security and defence policy. The political dimension of the European Union is also involved. First I want to talk about the enlargement. As the Council President mentioned, following Helsinki, negotiations are now in progress with all the candidate countries. During the Portuguese Presidency the negotiations with the Luxembourg Group entered their final chapters. In Feira, the European Council will be noting the progress achieved as set out in a Presidency report, and encouraging all the candidates to pursue their efforts to prepare themselves for accession with determination. We too have to prepare, by reforming the institutions, and there is a long way to go.
That said, from now on, we who are already in the Union must set out to explain the coming great enlargement better and give the citizens of our countries better information about it. We should debate the advantages and the changes involved in it with them. That is what the initiative taken with you by Günther Verheugen is about, and we attach great importance to this public debate he will be taking part in, because we are aware of a feeling of disquiet among citizens in all our countries, a need to understand, and a growing sensitivity to the issue of enlargement. It is better to prevent any damage that might be caused by lack of explanation or debate rather than have to repair it.
In the area of European security and defence policy, the Commission is happy with the decisions taken since the Helsinki European Council. The temporary bodies are in place within the Council and the development of the overall capacity target is making encouraging progress. The defence ministers have been involved in that work and at Feira the European Council will be presented with a progress report measuring, as you said, Minister, what has been accomplished under the Portuguese Presidency, and it will draw up guidelines for the work ahead.
The Commission is contributing actively to these developments, in particular as regards civilian crisis management. On this point, Chris Patten recently submitted a proposal for a regulation to the Council, to create a rapid reaction force. The Commission has also undertaken an in-depth review of its own organisation and procedures in the area of foreign policy, in order to adapt them to these new challenges. I would like to stress that the Commission' s work is complementary to all the developments in European security and defence policy. Coherence is absolutely essential and the institutions must work together on this.
Under foreign policy, the European Council will in particular be debating the situation in the Western Balkans and the implementation of the common strategy towards Russia. The Council should also adopt the common strategy for the Mediterranean region. For the Western Balkans, the Commission will continue to work with the Member States and with the Secretary General, Javier Solana, to achieve a rapprochement, a real rapprochement, between the countries concerned and the European Union, through a stabilisation and association process. On Russia, the Feira Council will finalise the Union' s common strategy towards that country just a few months after the inauguration of President Putin' s new government and his declaration of intent to introduce economic and political reforms. Ladies and gentlemen, despite certain positive economic and political signals, the situation in Chechnya continues to call for prudence and vigilance at this stage.
As regards the Middle East, let me mention two major events which have changed the face of politics there in the last few weeks, so that, although the situation in the region is currently delicate, there are grounds for hope. First, the European Commission, along with the entire international community, was delighted at the Israeli Government' s decision of 24 May to withdraw from South Lebanon, in line with United Nations Security Council Resolutions 425 and 426. We should pay tribute to the Prime Minister of the State of Israel, Ehud Barak, for having taken this difficult decision after 22 years of occupation. In the immediate future, it is essential that all the parties concerned refrain from any act of violence, either inside or outside Lebanon, and cooperate with the United Nations forces. As for the Union, it will assist the reconstruction of South Lebanon as soon as conditions allow. The Commission has already sent a mission to evaluate reconstruction needs in situ.
Likewise, following the death of President Harez el Assad, the Union must also encourage a smooth political transition process in Syria, as well as continuing economic reform and modernisation in that country through a strengthening of the rule of law, through a strengthening of human rights and through political pluralism. Talks between Syria and Israel will be able to find fresh impetus in this new political context and could lead to a just and durable peace agreement.
Finally, the Feira European Council' s agenda will include the common Mediterranean strategy, which many of you, quite rightly, value highly. Not only will it contribute to strengthening the Barcelona process with a view to the forthcoming Euro-Mediterranean Summit in Marseilles, it will also help consolidate the European Union' s contribution to the peace process.
Finally, Madam President, ladies and gentlemen, I want to talk about the effective and rapid follow-up to the Lisbon European Council, which the Commission is very committed to, just as it is committed to the proper preparation of this Council. At Lisbon, we set ourselves a very ambitious objective, complete with targets and a timetable: to promote the transformation of the European economy and European society over the next ten years. Since then, the European economy has shown continuous improvement. That is reflected in falling unemployment rates everywhere, even though there are still too many pockets of poverty within the Member States. In this improved context, the Commission, the Council and Parliament must act together to make the Lisbon objectives a reality, not contenting ourselves with words and hopes, but putting them into practice. Progress has already been made.
Together with the Council, we have presented a draft action plan to make the eEurope initiative a reality as from 2002. Feira should approve this plan and I want to underline two key factors in the programme presented by Erkki Liikanen: first the reform of the regulatory environment for communications and electronic commerce, then, access for all citizens, especially young people, to the resources and qualifications needed in the communication and information age. In particular, implementation of the eLearning initiative recently proposed by my colleague Viviane Reding will help achieve this.
So, ladies and gentlemen, the Commission, its President and all the commissioners, are naturally determined to deliver what the Council and this House expects of them and to do so within the deadlines.
We have presented proposals on government contracts, postal services and enterprise policy. We will shortly be presenting guidelines relating to the new European Social Agenda, to deal with the problems of social exclusion, which I mentioned earlier and which persist. We have also contributed to the development of the Charter for small firms, which Mr Gama mentioned and which will be adopted at Feira. The high level working group on social protection is preparing its interim report on the modernisation and improvement of social protection.
I also want to stress the major role played by this House in all these issues. We are particularly pleased that the new regulatory framework for electronic commerce has been rapidly adopted and we hope - we feel sure - that the same fruitful collaboration between Parliament, the Council and the Commission will be maintained throughout the legislative process so that progress can be made as rapidly as possible on each of the areas of interest defined in Lisbon.
We trust the Feira European Council will acknowledge all the progress made. But the European Council must also provide fresh impetus for intensifying these efforts, particularly in the areas where short term action is still necessary to achieve the Lisbon objectives. I am thinking of reducing Internet costs, implementing the action plan for financial services, creating a European research area and the 'single sky' , and, finally, greater efforts to raise employment levels, fight exclusion and prepare the new Social Agenda. All this requires a commitment from all the operators involved and the political impetus to introduce the necessary measures, but in our turn we must convert this political will, ladies and gentlemen, when the time comes, into priority expenditure, both by the Union and by the Member States. There again, perhaps Feira can point us in that direction.
Just before I end, ladies and gentlemen, let me very briefly mention three important economic and financial points.
First, the one Pedro Solbes will report on: the main economic policy guidelines and the coordination that goes with them, essential for a better balance between the two pillars of economic and monetary union. We are persuaded that the guidelines thus defined are, with the Luxembourg, Cardiff and Cologne processes, essential for proper progress towards the Lisbon objectives.
Then, Greece has made a marvellous effort to achieve convergence, and we are in a position to extend the euro zone to that country, as the Commission has proposed. We will be presenting recommendations to that effect to the Heads of State and Government at Feira and trust they will be followed.
Finally, the fiscal package. As you know, the Council has not reached agreement, but discussions continue. On 18 June there will be a special Ecofin Council, and we hope it will open the way to an agreement, provided all the parties demonstrate goodwill and a desire to reach a conclusion.
The various speeches have reflected the abundance of important issues, even though we need to concentrate our political attention and energy on the three essential points I have raised: reform of the institutions, foreign policy and the CFSP, and the follow-up to Lisbon.
Ladies and gentlemen, a European Council is a result achieved by a presidency. I want to say, on behalf of the Commission, how very active the Portuguese Presidency really has been. But a European Council is also the result of the effort made by each institution. So I feel sure that the effort everyone has made will result in the Feira European Council making progress possible on all these fundamental issues, responding better to the challenges of the Union as a whole, responding better to the expectations of the citizens of our fifteen countries, but also to the expectations I mentioned just now, those of the citizens of the twelve countries of Central, Eastern, Baltic and Mediterranean Europe who are soon going to join us.
Thank you, Mr Barnier.
Mr Klaus Hänsch has asked to move a procedural motion.
Madam President, I have a very small question for the Commissioner about the expression he came up with, which I found quite remarkable and highly amusing. I refer to the 'proactive snapshot' . Is this by any chance the Commission' s special contribution to the development of the new technologies?
One could say that, certainly, Madam President, but I would not want to tie the idea down to too technological a definition.
You realise, of course, that the expression implied, first, thanks to the Portuguese Presidency, which has worked well and allowed us to do some spade work and clear some ground. That had to be done, and it was likewise necessary for the report it has just drafted - in addition to being an objective and lucid snapshot of the strengths and weaknesses of the negotiations - to propose going further, without shutting any doors. It has done so, in particular, on a point Mr Gama mentioned, the fourth Amsterdam 'leftover' , and I hope the 'enhanced cooperations' will allow us to move on. We hope all the Heads of State and Government, as well as the Portuguese Presidency, will take that snapshot as a model to set a 'proactive' seal on the remaining six months, so as to succeed - and I do mean succeed - in reforming the institutions at Nice.
Madam President, Mr President-in-Office, Commissioner Barnier, ladies and gentlemen, next week' s summit in Feira could be an important summit if the work it is to do is carried out properly. Europe will not fall from the sky like a ripe fruit - it has to be shaped by working on it day in, day out. The procedures to be agreed in Feira for the future of the European Union represent a significant step along this path. I therefore hope that this will be a meaningful working summit.
We, the Group of the European People's Party (Christian Democrats) and the European Democrats, have two fundamental objectives as this new millennium commences.
Firstly, the Intergovernmental Conference must be concluded in Nice this winter, but not just for the sake of completing it, but rather in order to achieve a satisfactory outcome. That is the first challenge.
Secondly, we witnessed major changes in Europe in 1989-90, not to mention before and since then. The peoples of Central Europe are anxious to join our Community of values. To achieve this, we and those countries need to fulfil our respective obligations.
Mr President-in-Office, I ask you to give a signal in Feira so that the impetus of the accession process is not lost. We must not create the impression that these Central European peoples are not welcome in our Community of values. I would like to call on you personally to do everything in your power to make sure that we send a signal to the peoples of Central Europe that they are welcome to join us!
You have talked about extending the agenda for the Intergovernmental Conference. I would like to offer you my emphatic support - be flexible! Do not just make a list of what needs to be added, but find a formula which allows additional topics to be included over the coming months.
Commissioner Barnier has talked about majority voting. This is the key point - using majority voting in the EU Council of Ministers as a matter of course, and at the same time extending the codecision procedure.
I am all in favour of introducing enhanced cooperation into the Treaty, but I must warn you, Mr President-in-Office, against introducing enhanced cooperation into the Treaty if this is ultimately just a token gesture and if we are not successful as far as majority voting is concerned. We need both majority voting and enhanced cooperation!
We firmly support your presidency' s desire to rationalise the Treaty, as will be apparent from the political groups' motion for a resolution, so that the structure of the Treaty is revised. Commissioner Barnier talked about a basic treaty. It may not be possible to achieve all this in this six-month period, but we should adopt this approach of creating a basic treaty and a general treaty. We must have more respect for the principles of subsidiarity. My group is also in favour of our trying to clarify the respective roles of the European Union, the Member States and the regions. We can only maintain or even regain agreement to the process of European unification at various levels if people actually know what each level is responsible for doing! That is why it is key for us to establish our priorities here and to make a start on demarcating the various competences.
The Commissioner also spoke about the Common Foreign and Security Policy. I support the endeavours to create a strong Europe, indeed we have always supported them, but in the framework of the Western Alliance, and not separately from our American friends, but complementing them and as partners with equal rights.
I would like to add one more thought. I should have mentioned it just now, but I forgot. Why do we need a flexible approach to the agenda of the Intergovernmental Conference? Yesterday we spoke in this Chamber about a European Party Statute. You were not able to be present, and I do not intend that as a reproach. If we want to supplement Article 191 of the Treaty, and the Commission is to present a proposal to the IGC to that effect, then it must be possible to deal with this at the IGC and ultimately to supplement the Treaty if we are to make progress on the subject of European political parties.
I would like to make one more observation, without any desire to be controversial, but quite calmly and objectively, and yet with a sense of great personal dismay. This is about paragraph 8 of the political groups' motion for a resolution. We are calling on the Council presidency to assess relations between the 14 Member States and Austria, and we are also calling on the presidency to work out a procedure in conjunction with all the parties involved in the European Union with a view to finding an acceptable solution. Mr President-in-Office, everyone will probably see this differently, but this issue is casting a shadow over the European Union. We know that in Denmark, support for the euro in the run-up to the referendum in September is rapidly waning because of the Austrian issue, as in Denmark, this is viewed as interference in the internal affairs of the smaller states.
I would like to address this comment to you personally, and I say this not because I wish to be controversial, but because I am firmly convinced that if we do not solve this issue it will lead to major problems. I therefore urge you to make this your business. And I also entreat you to take the position of the European Parliament into consideration at the IGC. We have faith in the Commission, but our faith in the presidency, in the Council, could be greater. But we nevertheless hope you will succeed. If you succeed, it will be a success for all of us, for the entire continent of Europe!
Madam President, Mr President-in-Office of the Council, Commissioner, it is no cliché to say that, on the eve of the European Council in Feira, this is a decisive moment for the European Union. The proof of this is the fact that in recent months there have been an increasing number of declarations, beginning with Heads of State such as President Campi of Italy, President Rau of Germany, prominent European politicians such as Helmut Schmidt, Valery Giscard d'Estaing, Jacques Delors and more recently, with great success, the German Minister for Foreign Affairs, Mr Fischer, all of whom have related the debate on the Intergovernmental Conference with a debate which is of importance to all of us, that is, 'where is Europe heading?' . I think that this is healthy given that we are on the threshold of the greatest and most ambitious enlargement the European Union has ever known.
This debate reflects the political will of the Group of the Party of European Socialists, and also Parliament as a whole, who wish to achieve an ambitious agenda for the Intergovernmental Conference. Since we have been talking about photographic technology, to use a cinematic analogy, I would say that we need to be involved in the writing of the script, we need a good ending, and we MEPs must not be cast as extras, but as lead actors. With regard to the Intergovernmental Conference, it is important that President Herzog appears before the European Council in Feira.
I would like to point out that, when we talk about the community of values, - and there have been recent opportunities to do so, such as the formation of the new Austrian Government - we must demand that the Charter of Fundamental Rights be clearly included in the Treaty in order to fulfil the purpose of Articles 6 and 7 of that Treaty. Furthermore, although the Treaty of the European Union recognises European citizenship, until now, economic and social, individual and collective rights have not been developed. It is completely contradictory to have citizenship without rights. It is therefore absolutely essential that the Charter of Fundamental Rights be incorporated into the Treaty. In this process, the status of political parties is a means for them also to be protagonists on the European stage.
With regard to the convention, I would add one more element, and that is that, in the drawing up of the Charter, the convention is turning out to be a more transparent, democratic and open formula than the classic procedure of the Intergovernmental Conferences. It is a formula for the future and I believe we should take it very seriously. In this regard, I will add two decisive points. One is, for Parliament, that decisions made by qualified majority should be accompanied by the codecision procedure, and the second point is that we must favour integration over closer cooperation, because what we are actually doing is integrating.
In the economic field, what we need is greater coordination of economic, social and employment policies. We must implement the conclusions of the European Council in Lisbon, which are positive and have achieved a broad consensus in this Parliament as well, but this requires that we increase our capacity for economic government. If we wish to create employment, if we wish to defend and fulfil the social agenda at a time when the European train is beginning to move faster and needs more steam, the last thing we need is for our work to be hindered by a strictly monetarist management with no economic counterbalance. That is an absolutely decisive point for the coming months.
Lastly, Madam President, I would like to make a very brief comment: the report on the progress made with regard to enlargement has been important because it indicates how the problems are being overcome and how we have to maintain this will with the countries with whom we are negotiating. I believe that it is also important for the Commission, with regard to the Balkans, to take account of the fact that there is a country which could become a bridge - having before been a barrier - towards the Balkans, and that is Croatia. After the political change which has taken place, the Commission should intensify the negotiation of the association agreement with Croatia.
Finally, I would like to say a few words about the Middle East. I have just returned from a visit to Syria and Lebanon and I welcome the fact that the President of the Commission is there at the moment. I agree that the Israeli withdrawal from Southern Lebanon is very important and we must support Barak, but we should also intensify our partnership with Syria and Lebanon. We must have an active policy in order to contribute towards resolving the dramatic problem of the Palestinian refugees, and we can actively offer ideas and resources in order to ensure that the Middle East peace process will make decisive progress, which would also lead to a greater opening up and intensification of the Euro-Mediterranean process. All of these elements are on the agenda and I hope that the European Council in Feira will make progress.
Madam President, I should like, on behalf of the Liberal Democrat Group, to begin by recording our thanks to the Portuguese presidency and our appreciation of its willingness to engage constantly with this Parliament, with its committees and with its groups. We deeply appreciate that. It has helped us to develop and evolve a considerable appreciation of the enormous work which this presidency has put into the task.
I wish also to record our view that, subject to consolidating the path set out at Lisbon, at Feira and subsequent Council meetings, European summits and various Council meetings and in this House, we believe that Lisbon marks a major change, a milestone, in terms of the evolution of socio-economic policy reform in Europe. It will stand the test of time as a testament to the work of this presidency.
You have remarked, Mr President-in-Office, that enlargement is the historic challenge. We in my group very much believe that. We believe that one of the measures of the consciousness of the depth of that historic challenge will be found in the reformist appetite of the states in the IGC. I say on behalf of my group - and this is not the responsibility of a hard-working Portuguese presidency, but a failure of a collective will - that we regret the failure to date to make more progress on some of the basic issues. I cite qualified majority voting as an example. I would insist, as other speakers have, on this Parliament's view that we also need to link changes in voting procedure to changes in legislative procedure. The codecision question is not simply a question of giving more power to this House. It is the question of recognising, as we step towards improving the efficiency of the institutions, especially decision-making in the Council, that it needs checks and balances, to add not just efficiency but also representative democracy. It is an appeal, therefore, for the quality of European democracy and not simply an appeal for the interests of Members of this House.
We are prepared to engage in the debate on closer cooperation and welcome the way it has been put to us by a number of important political personalities outside this House. But there are some caveats: we hope that speculation on long-term reform will not be the enemy of necessary radical reform in the immediate period ahead. We believe that the Monnet method has served the Union rather well. We would certainly wish to reflect on any attempt to radically change it. We believe it is important not to signal to existing Member States or to candidate states that any of us would contemplate a Europe of first- and second-class citizens in terms of statehood and membership.
I should like to briefly mention the question of Austria. My group would appreciate it if the Council at Feira would try to make an evaluation of the quality of relations between the Fourteen and Austria. It is important that as Fifteen we find the accommodating political climate to make the necessary progress in the months ahead. We are not prescriptive in the manner of achieving this.
I add one footnote, but an important point of principle. President Klestil came to this House and I had the opportunity to talk with him briefly during his visit. I asked him to send to me a copy of the list that is available of persons and agencies in civil society in Austria who have become isolated from various educational, social or cultural events in Europe. That is intolerable. Regardless of intergovernmental diplomacy, it is intolerable that we should isolate the common citizens of a state. Lest this should get out of hand, my appeal would be for a calm assessment of the matter, to make an evaluation and find a way forward. If there is any way that we in Parliament and my group can assist, we are ready to try to do so.
Madam President, a paradoxical situation awaits state leaders at Santa Maria da Feira, as we could say that there the notion of the logistics of inter-state action is being irreversibly left behind in the development of the Union. In our opinion, this is very welcome. We warmly welcome the Charter of Fundamental Rights, and we would like it to be vibrant in terms of its content, and to become a legally binding part of the Treaties and a vehicle for a constitutional process in which the people are a central factor. I also believe that the way in which the Charter of Fundamental Rights is being produced is radically new, and this could also be a way to amend agreements in the future to make them genuinely constitutional.
In our opinion, public opinion is at its lowest ebb now when it comes to the formation of military institutions for the European Union. I would like, on behalf of my Group, to complain that barely any public debate is entered into in these matters, and that changes happen so fast that sometimes it feels as if not even all our governments can fully influence this process. Relations between the European Union and NATO are converging so quickly that the non-aligned countries are in a very precarious situation, although they want to make a full contribution to the promotion of national security.
I would like to say that the Mediterranean strategy is a very important one. I was recently in New York at a conference on women' s issues. I appeal to the Commission and the Council that you make a serious bid to include the issues of women' s rights and human rights in the Mediterranean strategy. I also warmly welcome the concrete action programme concerning the northern dimension. It may at last help to make a serious attempt to resolve the immense socio-economic problem that exists, for example, in north-west Russia. In that process we have to remember the issue of nuclear safety, which is a problem that affects us all.
Madam President, Mr President-in-Office of the Council, Commissioner, a year ago, almost to the day, the European elections were marked by massive abstentions, confirming that there is a crisis of confidence amongst citizens as regards the European institutions.
When you were preparing for the Portuguese Presidency, Mr President-in-Office, I presume you were determined to send a strong message to the public. It was undoubtedly in that spirit that you decided to make the Lisbon European Council a special employment summit. And you effectively relaunched the idea of full employment, emphasised the importance of lifelong training, and stressed the considerable challenge represented by the information revolution. But without specific job creation targets, verifiable timetable commitments, clear choices about finance and tangible progress on the right of the social operators to be involved, all public opinion will remember about that summit will be the Blair-Aznar trademark.
Besides, Commissioner Bolkestein, to take one example, has not hesitated to refer to what he called the ambition set at Lisbon to require postal services to be opened up to competition, even if it means a head-on clash with the unions, many Members of Parliament and several Member States. Under such circumstances, what is left of the social message you were hoping to send to the citizens of Europe?
I do not say that as an accusation against the Portuguese Presidency. I think it is up to all the Member States to take up the challenge. And what has happened to that other big idea intended to regain people' s confidence, the affirmation of a policy department for European business, faced with the influence of mega-firms and markets? There was a fascinating sight for all to see at the European Business Summit in Brussels last weekend, attended by the flower of European employers present and even the Microsoft management.
And as we know, the Commission did not content itself with sending eleven commissioners to it, which is unprecedented, apparently the Commission President also came out with some original principles there, to the effect that the law is the law, but in times of change excessively precise regulations should be avoided. What does the political authority, the Council, think of this laissez-faire philosophy? If voices are raised in Feira, as I hope they will be, to distance themselves from the whole engulfing tide of liberalism and advocate real social and democratic reform, then please, Mr President, open the windows and doors of your summit wide, let that dissent be heard in full transparency and clarity and let a real comparison of options, which is so lacking today, begin everywhere in the full light of day. I think that is the best favour Europe can be done today.
Madam President, President-in-Office, ladies and gentlemen, the Feira European Council represents a fresh opportunity for this House to express its opinion on the various political issues forming the EU agenda. I wish to highlight four of these, not all of which were referred to by Mr Gama. Firstly, on Austria, clearly we do not harbour any sympathies for political extremism but we must condemn the ill-timed reaction of 14 Member States to the formation of a democratically elected government before this had even had the chance to start governing. This decision did not respect the sovereign choice of the Austrian people and has also been ineffective. The fight against racism and xenophobia must be conducted intelligently and forcefully, not with inflammatory measures which in the end simply produce the totally unwanted effect of promoting what they are trying to fight, in addition to spreading anti-European feeling.
The Portuguese Presidency was willing to take on the role of spokesperson for the Member States last February, wrongly in our opinion, despite the issue always having been a bilateral issue, as was clearly agreed between the 14 Member States. Although this Presidency is not formally required to solve the problem, each of the governments should be required to assume its responsibilities. In this way we would find out who wants to continue isolating Austria and who, recognising the error, wants to re-establish normal relations with this country, thus avoiding the 'misunderstandings' mentioned by the Secretary of State, Mr Seixas da Costa, between the Member States.
The second issue is the Intergovernmental Conference. The distinctive act of the Portuguese Presidency should be to recognise and defend political equality between the Member States as a corollary to maintaining the balance between the large and small countries and between these and the European Union itself. The participation of national parliaments in the institutional reform and in the conduct of European affairs should therefore be encouraged. In this way the people of each country can become involved more democratically and more directly in the process of building their Europe and in defining the Community decision-making methods.
With regard to closer cooperation, it must be emphasised that the principle of flexibility on which this is based and which we support should not prevent the guarantee that no Member State can be excluded from participating in this cooperation, except on its own initiative.
On the issues left unresolved by the Treaty of Amsterdam, the rule of one commissioner for each Member State should be enshrined, bearing in mind that the Commission has the monopoly on legislative initiative. It should be pointed out that codecision now involves a dual weighting of votes, one in the Council and the other in the European Parliament. Instead of the intended generalisation of qualified majority voting, the retention of the unanimity rule must be defended in order to preserve the factors of political balance between the Member States regardless of their population or economic weight. These factors have been the key to the success of the cooperative, peaceful and developed Europe which we have come to know in the last fifty years.
The third issue is the Charter of Fundamental Rights. Its content is not in question. The point is that the European Union does not need a Charter of Fundamental Rights and this is for the simplest reason of all. The European Union does not have any significant problems with fundamental rights. As we have said before, if there is no problem, the Charter is not a solution and if it is not the solution, then the Charter is a problem. We hope that the Feira summit can come to the obvious conclusion. There are no differences of opinion about the definition or application of fundamental rights in the European Union which cannot be solved by the various Member States in their constitutions and in the Human Rights Convention to which all countries, and the European Union, both before and after enlargement, are bound.
The fourth and final issue is enlargement. Despite the progress announced here today, we feel that more than ten years after the fall of the Berlin wall the European Union should be showing a more consistent political will in terms of welcoming into the European fold the people of Central and Eastern Europe who legitimately aspire to share a common future with us. This would prevent them from feeling any disappointment or even frustration. This will should be shown through three essential aspects: firstly the defence of the major European causes of peace, freedom and economic and social development which must underlie the negotiations with the applicant countries; secondly the promotion of the merit of each country as the only condition to be imposed on accession, and thirdly the maintenance of the economic and social cohesion of the current 15 Member States. Austria, the Intergovernmental Conference, the Charter of Fundamental Rights and enlargement are four issues requiring four different responses. This is what we expect from the meeting at Feira of the Heads of State and Government on the Portuguese Presidency.
Mr President, President Gama, Commissioner Barnier, in Feira, France will take over from Portugal to complete the IGC, the impossible reform of taxation on savings, the Charter of Fundamental Rights, defence policy, and sanctions against Austria.
Portugal has had a difficult presidency, with the collapse of the euro, and the collapse of the new economy, and, in Lisbon, had to deal with many problems like unemployment, the loss of Macao, the arrival of imitation port from South Africa, and even the arrival of the great criminal Rezala in your country, Mr President. But you finished up well, 3-2 against England, which, after all, is the most important thing for the people.
Perhaps we should launch a plan for a transatlantic football cup in Feira. It is perhaps our only chance of beating the United States. Mr Bayrou and Mr Cohn-Bendit might have a problem deciding which team to play for, but in the end there could be a juicy transfer contract. The broadcasting rights could be paid to Kosovo, Iraq or the victims of the construction of Europe. Then Europe could be some use for once.
In official speeches, everyone welcomes enlargement of the EU from 15 to 30 Member States, but that objective is receding ever further, and more and more obstacles are being placed in the path of the unification of Europe' s nation States. The Feira Summit will give the green light particularly to close cooperation between the most developed and the most federally minded nations. They will create a State within the State and make decisions on behalf of everyone else. The pattern is familiar from holding companies where a small majority runs a company which, in turn, runs another company. In the EU, there is a Franco-German axis which will set the pace for a core EU which, in turn, will make decisions in the EU as a whole, as well as dictating legislation to the candidate States and, moreover, adopting legislation right under the noses of all the other nations of Europe. Human rights, the arts, transport and foreign and security policy could also become areas for which European bodies such as the Council of Europe and the Organisation for Security and Cooperation in Europe are responsible. The common market could also, of course, be opened up to all European countries. Nations such as the Baltic and Baltic Sea countries and the countries around the Mediterranean could also join together in different regional groups. It ought to be possible for countries to remain outside those aspects of European cooperation they are better off without, as long as they do not in that way arrogate particular economic advantages to themselves. It ought also to be possible for some countries to enter into especially close cooperation but, if this is to happen within the EU' s institutions, everyone must be asked. Otherwise, cooperation must take place elsewhere. My group rejects majority decision-making on enhanced cooperation. We are in favour of greater flexibility, but we have no use for a self-appointed avant garde to take the decisions on our behalf. I also think that the sanctions against Austria ought to be lifted.
Mr President, dismayed as I am about the continuing prejudgement of Austria by 14 Member States, I would like to stress that the Santa Maria da Feira Summit will be vital for the further development of the European Union. For one thing, it will determine whether the Portuguese Presidency will go down in history as the presidency which upheld the wrongful decision on the part of those 14 Member States against Austria, or, instead, as the presidency which found a way out of this unfortunate period of disregard for European solidarity and lack of respect for the democratic processes within Member States.
Through the measures they have taken, the Heads of State and Government of the Fourteen have really burdened themselves with an enormous responsibility in relation both to Austria and to the Union as a whole. Over a year ago, it looked as if the disastrously low turnout in the European elections would at least have the helpful effect of initiating a fundamental debate about the structure of the European Union.
Since then, things have largely returned to the normal routine. If anything, European awareness has receded even further into the distance because of the arbitrary action taken by the Fourteen against Austria. Feira should therefore give us an opportunity to bring the EU closer to the public, either by giving the Charter of Fundamental Rights legal force, or, which would be even more meaningful, by then stating its intention to include a list of competences in the treaties. Instead, perhaps as a token gesture, and as a result of the difficulty of solving the core problems, it appears that the topic of "enhanced cooperation" is being given a higher profile. This is despite the feeling already prevailing in the last parliamentary term, and still prevalent in this Chamber now, that this could lead to a two-speed or even multi-speed Europe, so that "enhanced cooperation" will sound the death-knell of the classic European Union. In many respects, the Union is facing a parting of the ways, and the Feira Summit has a vital role to play here. The programme we have heard today does not give us cause for any great hope.
Mr President, the forthcoming European Council in Feira will mark the end of the Portuguese Presidency of the European Union. As a Portuguese national and a European, no one more than I hopes that this summit will achieve positive results which can take Europe forward and show the merit of the rotating presidency, whatever the demographic and economic weight of each country. This is the very spirit of the European Union and it is only with this spirit that Europe will remain united. There cannot be first or second rate countries or people. Everyone is equal in the Union, in both their rights and duties.
Therefore, as a Portuguese national and a European, I am looking very expectantly to the Feira European Council to ensure that this summit is not just an obligation in the calendar or a transition point. I have two specific hopes, which are also requirements, obligations and duties, for the assessment to be made of the Portuguese Presidency. Firstly, we hope that the Feira European Council can definitively end the Austrian question otherwise this issue will remain a cloud over the Portuguese Presidency. We do not understand why the President-in-Office has allowed confusion to arise between his institutional position as President of the European Union and his role as spokesperson for the bilateral decisions of 14 Member States against one. If there is one person responsible for this issue it is the President of the European Union who must now correct his error. He must rectify what could have been avoided. The Portuguese Presidency assumed a special responsibility in this issue and we hope that it will solve the problem at the Feira European Council so that this does not become a sore point within the European Union. The longer it takes to resolve this issue, the more difficult it will become to resolve.
Secondly, we hope that the Feira European Council can produce a plan, an idea or a project for Europe for the next Intergovernmental Conference. We also hope that the Portuguese Presidency will be seen to have made a significant mark in this respect. A report or document is not enough. It does not take ministers to produce reports and documents summarising positions. This only needs officials to attend the meetings. We know that the work of the IGC will be drawn to a close by the French Presidency at the end of this year but it would surely be justified for ideas and projects to already exist which had the mark of the current Presidency. The idea that everything will be decided at the last minute seems too much a justification of a fait accompli policy and must be rejected immediately. This is even more worrying when everything is being discussed in public, without it being apparent whether these discussions are forms of pressure or academic debate. We therefore hope that the Feira European Council will produce not just a statement of positions but also a plan, a project or an idea on the changes to the Intergovernmental Conference.
Mr President, Mr President-in-Office, Commissioner Barnier, ladies and gentlemen, we listened carefully to the speech which Mr Gama gave at the beginning of this debate. To a certain extent, this set out the points of the triangle which has formed and which continues to form the shape of the action and work of the Portuguese Presidency. The first point of this triangle is extension and enlargement. The second is cohesion and obtaining globalisation opportunities to strengthen the social fabric and modernise the economic fabric of the Union. The third relates to external policy and the common European security and defence policy. On this third point we had the opportunity yesterday to debate the proposals with the Presidency and in particular the issues which will be on the agenda at Feira. However, I cannot resist expressing our delight not only at the concrete steps taken in this area in terms of defence and security but also at the political visibility which this Presidency has had in cooperation with the Secretary-General of the Council and the Commission. It has achieved this by contributing to the resolution of regional conflicts and particularly by ensuring that there is not just one regional conflict mediator available in the world, namely the United States of America, but that Europe can also assume what is one of its main historic vocations and one of the decisive factors in the European project.
The second point of the triangle is social and economic cohesion. We frequently take fundamental issues for granted, such as full employment, modernisation of our economic fabric, the need to create a European research area to generate creativity and the need for this creativity to be at the service of businesses, particularly new businesses in the new economy. These points are too important to be glossed over and taken lightly. The contribution made in this respect, with a new method of coordination and a new strategy, by the Lisbon Special European Council cannot be a priority for just one presidency but must be continued. We are therefore reassured when we hear those who will mainly be responsible for the future French Presidency choosing the social agenda as one of the main priorities of their political action. We must stress the need for the creation of more jobs to be a priority and an objective of the European Union. With regard to the issues of racism and xenophobia, we must fight these at the roots and prevent them from gaining ground and being used in speeches of the extreme right which we all reject but which it seems that some only reject in speeches but not in practice.
My last point concerns the compliments already made, of which there cannot be too many given the efforts of the Portuguese Presidency in respect of the Intergovernmental Conference. This Parliament contributed positively and constructively, as Commissioner Barnier witnessed, so that the work of the IGC could be started in February. We all knew that this IGC would be reduced in size and even minimalist. With the exception of closer cooperation, this IGC did not perhaps need to be given eleven months to be decided. The problem with the IGC, given the leftovers from Amsterdam, is not just in terms of the debate but also the decision. We demand and insist that the Feira European Council produces an extended agenda which will ensure that the European project does not mobilise just those who, like us, are committed to the institutional issues but can mobilise the real citizens of Europe who should be involved in the construction of a European project. In this respect, the inclusion of the Charter of Fundamental Rights in the Treaty is an example and especially an objective which must be pursued.
Mr President, the drafting of the Charter has now reached a critical phase. We have drafted 60 clauses and provoked 1000 amendments. Frankly the Convention is staggering and may stall completely should the Feira Council fail to bring a fresh stimulus. We have so far tried to reach a consensus across the body. This is now proving an improbable task.
We require a far more formal decision-making procedure of a parliamentary type. This means voting, and voting by a qualified majority, as would be normal for the procedures within any modern European State. Some representatives of the European Council cannot stand the prospect of being forced to vote and they disapprove of the nature of the Convention itself. This prejudice must be suppressed by the Feira Council if the project is to succeed.
Mr President, the issues to be addressed at the forthcoming Feira Summit are predictable and have already been mentioned. However, the results which will be obtained from this summit are of doubtful and limited scope, or at least some of them are, as the respective debate has gone beyond the institutions and this presidency and all eyes are now turned to Nice. Even so, there is every reason for concern. The enlargement process is advancing and forms a specific argument for institutional change but its effects are being ignored and the measures needed in the various policies and in the budget are being swept under the carpet.
As the debate advances within the IGC, this is taking an unacceptable shape. In the name of efficiency, attempts are being made to impose the new model of internal power and a markedly federalist option. Due to the illusory danger of the small and medium-sized countries blocking decisions, the idea of giving the large countries a real and exclusive right of veto is gaining ground. In the meantime, the essential need to involve the people in these debates is being forgotten, particularly those people who are most disadvantaged and distant from the decision-making centres.
In addition, closer cooperation is being gambled on heavily but it is being forgotten that this would require the establishment of a multi-speed Europe which would inevitably have a hard core and an unacceptable political directorate. In terms of security and defence, with the fallacious argument of autonomy constantly being used and based on an effective concept of a politico-military block, dangerous routes are being taken towards the militarisation and reinforcement of the European power of NATO when this should be the time to definitively dismantle these blocks, to disarm and to cooperate in achieving lasting peace.
Strangely, this Presidency, which has allowed itself to be overtaken by events, has ended up by accepting all these concepts and, even worse, has actually applauded some of their mentors, even in the knowledge that the acceptance of their proposals and discussion methods would, taken literally, lead to the inevitable closure of the IGC itself. The Presidency is insisting on the controversial Charter of Fundamental Rights, which it wants as a badge of achievement, but has forgotten the social issues.
Finally, this Conference is at least producing a positive result on Timor given that something clearly needs to be done to rebuild this territory and re-establish its independence.
Mr President, Commissioner, Mr President-in-Office of the Council, the European Union will only be able to play its historic role if it decides to be more than the sum of its Member States. As representatives of the European peoples without their own state, we want the European Union to be a community of citizens, on the one hand, and correspond to the reality of peoples and regions and their political entities, on the other. This reality is not sufficiently recognised in the texts before us, if at all. Some Member States are struggling just as hard with granting autonomy to these various cultural and political entities as with relinquishing competences to create a federal Europe. In fact, this would mean a democratic U-turn which they do not seem to be prepared to make. This is once again evident from the way in which the IGC is going and from the expectations which are being expressed for Feira. In our opinion, the institutional reforms which it is hoped Feira will bring are sound but insufficient in our eyes.
We fear, for example, that the refusal to develop a true federal authority will result in a common foreign and security policy which cannot really function properly. The establishment of a rapid reaction military force, therefore, threatens to become an expensive alibi which could only lead to the rapid militarisation of conflicts. This would fit in perfectly with the new arms spiral which can be set in motion under the guise of the American rocket programme and with the backing of NATO and non-NATO countries.
Mr President, ladies and gentlemen, the Portuguese Presidency has certainly had a difficult task this semester, for it had to set in motion an Intergovernmental Conference which will finish during the term of the next Presidency and, therefore, there was every possibility that governments would be uncooperative and play for time so that the next Presidency would reap the benefits of the work carried out. Certainly, we expected more from this first stage of the Intergovernmental Conference.
I feel that the Portuguese Presidency has done everything in its power and that all thanks are due to it for the part it has played and for organising the Lisbon Summit last March. In any case, the Summit opened major avenues with regard to the new economy and in relation to the need to boost the European economy which is being held back by dirigisme and is still oppressed by statalism which is sending unemployment up to double the rates of other economies such as the United States. From the point of view of the institutions, the current impasse is certainly extremely serious.
Today, the European Parliament is going to call strongly upon the Portuguese Presidency to uphold the need for integration, for political will, or the European Union crisis will become a general crisis, as Minister Joschka Fischer quite rightly pointed out yesterday. The warning signs are starting to become apparent in the paralysis which has affected us in recent months. Therefore: yes, we must extend the agenda of the Feira Council, and yes, we must make changes to the Conference' s tasks, otherwise we will not achieve our objective of enlargement and we will not reach any of the objectives which the French Presidency will be expecting to achieve in Nice.
It has almost always been necessary in this House to recall the sound common sense to be found in the Norwegian fell-walkers handbook: 'In the event of a discrepancy between the map and the terrain, it is recommended that you be guided by the terrain' . The institutions of the European Union, and this House in particular, have still not grasped this very elementary insight. The Union train thunders off, taking no account of the terrain. The terrain is the people in the countries of Europe who have long since got off this Union train. We have no confidence in the Union project. We disassociate ourselves from the ideological agenda, which the motion for a resolution calls ambitious and which involves a disastrous undermining of democracy in the Member States. Deeper integration, the Treaty which is to become a constitution, the extension to the military, etc. But it does not pay to ignore the lie of the land. On 28 September of this year, the Danish people, who have the privilege of being able to vote in referenda, will send out a decisive signal when we vote against joining the euro. This 'no' vote will, first of all, mean that our friends and brethren in Sweden and Great Britain will also vote against and, secondly, it will send out a crucial signal to the summits in Feira and Nice to the effect that one ought to be guided by the terrain, which is more important than the ideological map.
Mr President, in Lisbon, a common horizon was set, establishing structural reforms for the modernisation of our economy, in order to increase growth and employment.
However, our Union goes beyond the field of the economy. It is based on fundamental principles, listed in Article 6 of the Treaty, which many of us have seen called into question in one particular Member State.
All we democrats should be delighted to see the Union immediately reacting to any apparent threat to the values on which our co-existence is based. In the PPE we have analysed - in my humble opinion, objectively and competently - the political situation in Austria and we have agreed, within our political family, on a system of conditions and of monitoring which we pray will make a positive contribution to the resolution of this crisis. These have been lively months internationally. I will now focus purely on the Middle East.
Israel, Syria and the Lebanon are living through intense time in terms of national politics, as has been said this morning in this House. I believe that these circumstances offer a new opportunity for definitive peace in the region. Therefore, we have to demand of our Heads of Government and of the European Commission that they take the responsibility which the circumstances demand of the European Union, by increasing our joint political presence, of course, but also in the economic field, concluding the associations agreements once and for all, and implementing the Barcelona agreements more quickly.
I hope that these events will remind us of our moral, historical, political and economic commitments to our Mediterranean neighbours, which must not be passed over in favour of other geographical areas.
I have received seven motions for resolutions pursuant to Rule 37(2) of the Rules of Procedure.
Mr President, I think the first thing we should do in this debate is thank the Portuguese Presidency for the way it is preparing to manage the debates at the Feira European Council, dealing with the agenda for the Intergovernmental Conference. Looking at the links between the various presidencies, that was an essential point, and the idea that 'enhanced cooperations' will henceforth be included on the agenda for that conference seems absolutely crucial to us.
We also think it is important to mention that the conference agenda is a full one, and we are expecting a positive result from it - a result which allows the European Union to operate in its present state. Some major issues have appeared on the scene since the conference was launched. They are essential, but they must not disrupt the conference agenda. We will debate those issues whatever happens. But these are two parallel exercises. Nothing should distract us from our real task at the Intergovernmental Conference, otherwise the Union will no longer be able to take decisions.
To be able to take decisions, we need significant progress on qualified majority voting. Enhanced cooperation cannot constitute an alternative. It is not a case of one or the other, we need both. The inclusion of enhanced cooperation on our Intergovernmental Conference agenda will force us to prolong the period of reflection. How are we going to organise democratic control of these 'enhanced cooperations' ? I also hope the Intergovernmental Conference agenda will be flexible enough for us to be in a position to add an item or two, here or there, depending on the progress of the work. I am thinking, of course, about the status of political parties. I am also thinking about the reform of Article 7.
Mr President-in-Office, as you engage in this important debate in Feira, let me tell you how concerned we are about the drafting of the Charter. Our fellow citizens have high expectations of the content likely to emerge from the work of the convention. In the current state of affairs, I see great division in the interpretation of the mandate given to the members of the convention by the Cologne European Council.
The debate initiated by President Herzog' s speech must clearly highlight the European Council' s commitment to the indivisibility of rights and the convention' s task of drafting a Charter rich in content, which respects the full Cologne mandate, civil and political rights, but also economic and social rights. Many of my colleagues say the Charter must be incorporated into the Treaty. Yes, but what use will it be to incorporate a Charter if the content is disappointing? First we must work on the content. That is our main task. But for that it seems to me we also need the debate at the Feira European Council to give us a political signal.
Mr President, I would, first of all, like to thank the Portuguese Presidency for their work, also because I have just heard Mr Vedrine, the future President-in-Office, say that he considers that the Charter of Fundamental Rights should not be binding and should not be included in the Treaties. In my opinion, this is a very difficult subject, and one over which we will lament the passing of the Portuguese Presidency, for, at least on this point, it maintained a position which, if not crystal clear, was at least less negative.
The Feira Council will be a major Council if it is ambitious enough. The Presidency has just announced that closer cooperation will be discussed at the Intergovernmental Conference. However, there are many different ways of defining closer cooperation and, in our opinion, certain criteria must be respected. The first is total observance of the acquis communautaire; the second is the abolition of the right of veto for every Member State; the third is full respect of the roles of Parliament, the Commission and the Court of Justice in the decision-making procedures with regard to the initial introduction and implementation of closer cooperation.
The Charter of Fundamental Rights should have been included in the subjects for debate, Minister. Let us hope that external pressure which will, I hope, increase, will be sufficient to bring it to your attention. This Charter will only be a success if it has binding legal status - its content must, of course, be sound, but it must also have legal status - or it will serve absolutely no purpose - and if it includes other new rights such as the right to a safe environment and a number of fundamental social rights such as the right to belong to a trade union and the right to strike.
Thank you again, Portuguese Presidency. We urge you to be present, active and vigilant in the matters which are important to you: some of them are very important to us too.
Mr President, ladies and gentlemen, I do not want to call on the Portuguese Presidency to do anything, because that is not necessary, as they have worked to ensure effective cooperation. However, I would like to encourage you to do certain things in Feira.
By way of preparation for the decisions to be taken in December, it should once again be made clear in Feira that the enlargement process needs to be tailored to each individual country, so as to bring those countries which are best prepared into the European Union at an earlier stage.
With regard to institutional issues, it should be made clear at the summit that enhanced cooperation cannot be used as an excuse for failing to introduce proper extension of qualified majority voting. As far as we are concerned, the extension of qualified majority voting will be a yardstick for the success of the Nice Summit, and it is linked with Parliament' s involvement through codecision. We need to achieve efficiency and legitimacy, that is very important. Furthermore, we urge you to extend the mandate of the Intergovernmental Conference such that it can be concluded in Nice but also so that certain important areas can be included.
An attempt must be made to make the Charter of Fundamental Rights legally binding. It needs to be made clear that we need a voice in economic and monetary policy and democratic control of economic and monetary policy. Progress should at least be made with streamlining the treaties and demarcating competences. At this point I would particularly like to mention the common foreign and security policy, which follows on from the implementation of the conclusions of the Helsinki and Cologne Summits, and has made good progress under the Portuguese Presidency.
We wish to encourage you to prepare the way so that we take the right decisions over the next six months.
Mr President, I would also like to draw the attention of the Portuguese Presidency to the fact that the aim of Article 8 of our resolution is, from within the European Parliament, to make a positive contribution to resolving the running conflict with Austria. Needless to say, we are addressing you personally in your role of Portuguese Presidency. We want at all costs to avoid this becoming an EU-wide issue or its becoming a formal item on the agenda. But we hope that you, in a creative manner and on an informal basis, will manage to find ways to talk about this at Feira. My group chairman has made reference to the situation in Denmark, namely the euro referendum.
Let us also look at the possible consequences if your efforts were not to lead to solutions. In my opinion, we will need to establish in time within the European Union that Feira has been a historic opportunity to solve this issue. I am therefore urging you to also assess the actions of the Austrian Government and to look for creative solutions in order to break the deadlock.
Mr President, many have already pointed to the need for enlargement and the fear that has swept countries in Central and Eastern Europe that, with regard to the IGC, too little progress is being made and that, along with this, the chance for rapid enlargement will pass. I would advise you to let the political will prevail in Feira too in order to let the enlargement go ahead.
Finally, Mr President, good governance is all well and good in theory, but let us also look at what is happening in practice. If the Kosovo agency in Thessaloniki is still caught up in so much red-tape that funding cannot be made available, then this is extremely serious. I would also call on the Portuguese Presidency to find a solution to this.
Mr President, the forthcoming summit at Santa Maria de Feira has been preceded by an almost unprecedented number of pronouncements by key governmental figures. German Foreign Minister, Joschka Fischer, described the federation model which could be realised in approximately thirty-five years' time, if such a thing is desired, but not the first steps that have to be taken in its construction. Tony Blair, whose government repeatedly prevents the taxation package from getting through, and José Maria Aznar, whose government blocks the notion of a European limited company, together declared that they approve of the economic structures of the European Union. Jacques Chirac and Gerhard Schröder announced that their countries are prepared for deeper integration as a core group, failing, however, to illustrate its nature or extent. I wish to present my message clearly and to a purpose. It is: let us attend first - and also -to the basic and important matters.
From the point of view of the citizens of the Union the most important issue at the meeting in Feira, too, will be economic growth and employment in the EU area. That will best be dealt with by removing the remaining barriers to the real Internal Market and attending to the implementation of the Lisbon decisions, with state decisions and investment in infrastructure according to the Swedish model, without simply leaving everything to market forces and sighing with relief. We may well ask whether the new spectrum network auctions, worth hundreds of billions of euros, arranged by the states, are promoting a consumer-friendly future for networking. In the remote regions of the Union we are still wondering, after the Volvo-Scania episode, whether the Internal Market even exists, or is it so, in terms of competition legality, that only companies in the midst of the market may take advantage of the economics of corporate growth, and the sparsely populated remote regions are the markets for these privileged few. The candidate countries, on the other hand, must want to know what sort of Union they are joining in the ten or twenty year term. The big visions, on the one hand, and the Austrian boycott, on the other, cannot be creating a climate of any great confidence in these countries.
Mr President, I believe that the quantity and quality of the speakers on the Charter of Fundamental Rights illustrates the importance this House attaches to it. Mr President-in-Office of the Council, I would urge you to see to it that the hearing you are to hold on the 19th with the President of the Convention, Mr Herzog, should not be a mere formality. It is not simply a question of listening to the President of the Convention, but also of listening to the actual problems which are being faced by the Convention at the moment, of asking what the final objective of the Charter is and of knowing how it is going to proceed.
I believe that it would be of great help to the Convention if, in its conclusions, the European Council could make a statement on the future of the Charter, because it appears at the moment that its formulation has demonstrated that the Charter is of interest to the people. The participation of the NGOs, the participation of ordinary people, clearly show that Europeans are interested in the Charter of Fundamental Rights. The institutional questions of the Intergovernmental Conference are enormously important, but they do not reach the people. I believe that the Charter of Fundamental Rights does reach the people. The Charter must be the soul of the European Union and, therefore, at a time when we are discussing enlargement, I believe that the European Council - which has promoted the creation of the Charter - must send a clear political message: the Charter is going to be a very important element of the European Union. The Charter will be the soul of the European Union of the future.
Therefore, Mr President-in-Office of the Council, I pray that in the Feira conclusions, which we will all read with enormous interest, the Charter will receive the boost that it deserves, so that the Convention will be able to complete its work properly. In that way we will fulfil the mandate of Salvador de Madariaga, for whom Europe would become a reality only when it is a reality in the minds of the citizens.
Mr President, ladies and gentlemen, this was an important debate which has acted as a real stimulus for the Feira European Council. I congratulate the quality of the interventions of which the Presidency will take due note as it should. This European Council, as has been said, will have a very full agenda with the Intergovernmental Conference, the approval to include closer cooperation and other items. We must be aware that the whole Conference is set out according to the decisions taken in Amsterdam. This is not the definitive Intergovernmental Conference on the big reform of Europe. It is a Conference which has a specific mandate of technical refinement, particularly in terms of the decision-making systems, in order to allow enlargement. We also cannot allow third countries to believe that an excessive extension of the Conference is deliberately intended to guarantee an excessive delay in enlargement.
The enlargement of the EU will be broadly consolidated at the European Council. This meeting will include a fairly positive progress report, a fundamental step forward for the Common European Security and Defence Policy, the application of the Information Technologies Programme for Europe, the adoption of the Action Plan for the Northern Dimension and the approval of the Common Strategy on the Mediterranean following the first two Association Councils with Palestine and Israel. It will also cover the definition of the external action programme in the area of justice and internal affairs, the White Paper on food safety, the European Charter for Small Enterprises, some important resolutions on economic and financial affairs, the entry of Greece into the euro and, as we would also want, a happy resolution of the problem of income taxes.
It is a full agenda but one which shows how the European Union is advancing on all fronts. The EU has not been paralysed. On the contrary, it is advancing on both its internal fronts and also in external relations, which is extremely important.
The issue of the Charter of Fundamental Rights has been raised here. I must stress that the European Union has adopted a methodology for drawing up this Charter which involves a convention. The work of this Convention has not yet been completed. The Convention will have to complete its work and decide on many aspects which have not yet been decided. These include determining whether the Charter is just a document setting out principles or whether it is to be incorporated in the Treaties, whether or not the Charter will be one of the primary examples of closer cooperation, how this will be applied to the citizens, whether just to native Europeans or to other residents in EU countries, or to foreigners or even illegal immigrants - this is a problem which has not yet been decided - how it will be linked to the European Convention on Human Rights and how it will be linked to the national courts and to the existing or remodelled European courts. All these points are extremely important. I understand the appeal made in this House but must point out that this is not a direct responsibility of this European Council. In order to take this issue forward, we have decided to invite the Chair of the Convention, Mr Herzog, to contribute to this high-level exchange of views which, I am sure, will stimulate the Convention' s work of drawing up the Charter.
I must also say something on the Austria issue. As you know, this is a bilateral issue between 14 countries, which are also Member States, and one country which is a Member State too. However, this is not an EU issue or one for the EU bodies. No decision has been taken by any EU body although, naturally, we are all Member States. The Portuguese Presidency has always taken the precaution of making this distinction clear, that this was not an EU issue. On one hand this was to protect the normal operation of the European Union and the achievement of the EU agenda and on the other so as not to create any obstacle for Austria with regard to its full participation in the life of the EU and its bodies. Whenever any failure to abide by this principle has been pointed out to us, the Presidency has informed the bodies or institutions concerned to stop them acting in this way. This has been a constant concern. The Portuguese Prime Minister and I have been in contact with the other thirteen countries and with Austria and we are still doing this. I have asked the Members of this Parliament who raised the issue to be aware that it is very difficult to adopt a balanced approach to this problem if an immediate solution is demanded. I realise that the attitude adopted will have to include an element of phasing and that it is very difficult for a solution to this issue to be based on a diktat. A development may occur based on the maintenance of constant political attacks on people, political personalities and governments or even based on threats about stopping the operation and decisions of the European Union. In order to produce a window of opportunity in this issue, the political rhetoric that has surrounded it must be curbed, toned down or put on hold for the time being. Naturally, measures which were adopted in a diplomatic context through the consensus of the 14 Member States will only be able to change also through consensus between these 14 countries. The conditions for this consensus need to be created and we believe that, in this respect, Austria is creating conditions in order to solve this problem. Conditions also need to be created so that the 14 Member States can establish a new consensus. This must be borne in mind. I would call for your moderation and I very much respect the correct way, as Members of this Parliament, that you have raised this problem in this session and have considered it but it is also necessary to create the conditions so that there can be a window of opportunity. The following concept must be taken into account. The Feira European Council is an EU body and no window of opportunity can be opened at this meeting because we have to deal with the agenda and the areas of action of the EU. However, we can deal with this issue in a bilateral context before the European Council - and this is partly what we are trying to do - or after the European Council. But please do not expect the Feira European Council to deal with an item which is not on the agenda and which, if placed solely on the shoulders of the European Council, will end up prejudicing the arguments to which this problem has very rightly given rise here.
To conclude, the assessment of our Presidency will be made here next week by the Portuguese Prime Minister. For my part I must also thank France and stress the way in which we have cooperated over the transition between presidencies. I especially thank the European Parliament, which has stimulated us in its role as a real parliamentary institution, throughout our Presidency, for all its cooperation on the European agenda and for the dynamic, lively, creative and constructive way in which, during these six months, it has carried out its duties as the parliamentary body of the Union.
Thank you, Minister. I wish you and your government a successful conclusion to the Portuguese Presidency.
Mr President, I should just like to thank the President-in-Office for the care and attention, as a politician, that he has shown in listening to the debate and the concerns that have been raised.
Mr Cox, I think that, with your words, you are indeed voicing the feelings of many.
I now give the floor to Mr Barnier, on behalf of the European Commission, for another brief intervention.
Mr President, having listened very carefully to all the speakers, I would like to add a few words despite the very full agenda. Thank you for the quality and frankness of your speeches.
Mr Poettering and Mr Barón Crespo, I hereby confirm the commitment I made to you yesterday on behalf of the Commission on the status of European political parties. The Commission will shoulder its responsibilities. It will take the initiative. And, with the support of your President, it is planning to use the next trialogue to identify the ideal approach, in agreement with the three institutions, but in the meantime we are getting the initiative ready.
I would like to say a word on Croatia to Mr Barón Crespo. You are right to highlight the strategic nature of the country, formerly part of Yugoslavia. Mr President, the Commission is currently preparing for negotiations which should open before the end of the year for an association and stabilisation agreement with Croatia. In July we will have already drawn up the directives for undertaking these negotiations. Similarly, we have already begun to negotiate an agreement with Macedonia and we are thinking about negotiating another with Albania.
Thirdly, I cannot accept the suggestion from Mr Wurtz that the Commission is somehow being swept away by some kind of liberal tide. Mr President, the Commission is doing its duty and shouldering its responsibilities. This is particularly true when it is faithful to the guidelines and decisions of a European Council. That is what we are doing after Lisbon. But we are also doing so, Mr President, by remaining faithful to the letter and the spirit of the Treaties, and especially to one article in the Treaty which I have good reason to remember, the article guaranteeing the specific nature of public service missions.
These are the two requirements we are working to, and which we have worked to in particular in drafting the directive on postal services you alluded to, where I think a good balance has been achieved.
It is more surprising that you criticised some commissioners for holding a dialogue with employers. It seems to me that we need to have such a dialogue with employers, and with trade unionists too, and non-governmental organisations, if we are to do our work properly. Mr Wurtz, you know very well that Brussels is not the only place, and I smile when I say this, where politicians of right or left meet employers.
Finally, I share the opinion expressed by Mr Cox and Mrs Berès on the deadlines that need to be respected in the great European debate. I am grateful to a number of major operators in the construction of Europe - Mr Fischer recently, and before him, Mr Delors and others - for opening up the debate. The worst things for the construction of Europe we are so committed to, ladies and gentlemen, are silence and secrecy, and in negotiating this reform with others, I have feared that silence. Mr Fischer and others have provided oxygen, a horizon. We need that oxygen, we need that horizon for the great European debate. But please, let us respect all the stages and work through them one by one. The first deadline to be met, as you said, Mr President, is the reform deadline so that we are in a good position to undertake enlargement and also so that other reforms can follow.
So let us keep to those deadlines and dedicate ourselves, in the few months that lie ahead, to success in the negotiations. I am not just saying complete them. I am talking about success. Success in Nice. And, as far as I am concerned, the quality of reform is more important than the timetable. Concluding successfully is more than simply concluding. With the Portuguese Presidency coming to an end and the French Presidency about to begin, we must now put all our energies into achieving real reform at Nice to make enlargement possible, as well as other reforms later, if need be.
Many thanks, Commissioner.
The debate is closed.
The vote will take place today.
Mr President, I failed to catch the President's eye this morning. We should not allow this plenary session to pass without paying some attention to the fact that the Nobel laureate and Sakharov Prize winner, Aung San Suu Kyi, is still denied her freedom. It is exactly ten years since she and the National League for Democracy won that election which the dictators proceeded to completely ignore. There has been a whole decade of dictatorship in that country.
Next Monday, Aung San Suu Kyi will be 55 years old. It is a very poignant birthday for her. In March, her husband died of cancer. He asked for permission to visit her to say goodbye to his dear wife. The military junta in Burma refused permission for him to see her.
These military dictators remain terrified of a small and gentle woman who has no malice, no uniforms or tanks to protect her. She and the people of Burma will not give up.
What I am asking today is for the European Parliament to do what she asks. She says: "Please use your liberty to support ours". I ask the President of this Parliament to write to the military junta in Burma to say: stop the human rights abuses, return to democracy and give freedom to Aung San Suu Kyi.
Mrs Kinnock, I thank you for your words. I think that you have spoken on behalf of many. We feel great solidarity with this Sakharov Prize winner and I will pass on your request to the President of this Parliament.
I now give the floor to Mr Lechner on a point of order.
Mr President, in connection with yesterday' s vote in this House, I simply wanted to draw honourable Members' attention to a press release I have just seen, according to which the Irish Attorney General, Nial Fennelly, has just called on the European Court of Justice to declare the directive banning tobacco advertising approved by a majority of this House null and void because of its inadequate legal basis.
I am saying this because my amendment and my request that the procedure and the vote should be deferred by a further four weeks were not accepted yesterday. I think that it would have been better if the majority in this House had paid greater attention to the legal basis and had checked it more carefully, and if it had paid more attention to the opinion of the Committee on Legal Affairs and the Internal Market on that matter. I would recommend that the Commission withdraw its proposal, even if it does not relate to exactly the same thing.
(Applause)
Ladies and gentlemen, we will not re-open the debate on this. We discussed and concluded this matter yesterday.
Mr President, I can imagine that a number of MEPs who were against this directive at the time are now satisfied with it. I think that congratulations are in order for Mr Lechner. It is fortunate that the directive which we voted on yesterday is so different in nature that we really do not need to expect a similar kind of judgement from the Advocate-General or from the Court. Yesterday' s directive is based on three existing directives, two of which have already been before the Court. I am therefore completely satisfied with the vote as it was held yesterday.
Good, we have taken note of this.
Vote
If I am taking the floor, it is because there are two serious errors in the Danish translation of point 8 concerning Austria. The words of the English text, which I understand to be the basic text, are: "asked the Council presidency". In the Danish text, the words "Council presidency" have been translated by the word "Rådet", and there is no mention of the presidency. This is a serious political and translation error. But, in addition, there is another error, namely that the following words have been included in the English text: "with all the parties in the EU concerned", and those words are quite simply not included in the Danish text. I would urge that a correct Danish translation of the text be obtained, for I find it a very serious matter that, in point 8 concerning Austria, these two mistakes have been made which, from a political point of view, completely alter the sense.
I have consulted the services involved. They will take note of this and will make the necessary corrections.
(Parliament adopted the resolution)
Motion for a resolution (B5-0505/2000) by Mrs Lalumière, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the provision of a common European security and defence policy, with a view to the European Council of Feira
With regard to paragraph 38:
Mr President, there is a small translation problem in paragraph 38. Reference is made to a 'European interparliamentary body on security and defence' . The word 'organe' has been correctly used in the French version. Initially I had proposed the term 'forum' , but discussions in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy produced a compromise and we agreed o use an equivalent of the French 'organe' instead. In the English version the word should be 'body' , and, probably, 'Gremium' in the German. My knowledge of the other languages is insufficient. But I wanted to highlight that point so that the various language versions can be corrected.
Many thanks, Mrs Lalumière, we will take care of this. We will make every effort in order to make sure that this is done.
(Parliament adopted the resolution)
Joint motion for a resolution
on the outcome of the Special Session of the General Assembly of the United Nations entitled "Women 2000: gender equality, development and peace for the twenty-first century" of 5-9 June 2000
(Parliament adopted the resolution)
President. I now give the floor to Mrs McCarthy on a procedural motion.
Mr President, as a member of the Committee on Legal Affairs and the Internal Market I object to Mr Lechner's attempt to mislead this House on an interim court ruling that has come out of the European Court of Justice on the ban on tobacco advertising, not on health warnings, which is what we voted on yesterday. Mr Lechner should be aware that the judgement is interim and that we will not have a final judgement until the autumn.
Furthermore, the Legal Affairs Committee ignored the advice of Parliament's legal services that the legal base for this directive was correct. I can understand Mr Lechner's frustration as he and some of the members of his group worked closely with industry to try and frustrate this resolution, but we cannot have the politics of the press release overturning decisions of this House.
Thank you, Mrs McCarthy. I have taken due note of this.
EXPLANATIONS OF VOTE
Murphy Report (A5-0154/2000)
Mr President, congratulations to Parliament for adopting this directive which compels firms which are overdue in settling their debts to add on 7% interest. I voted for the motion and the result is successful, but I would like to know how much longer we will have to wait before Parliament votes for interest and compensation to be paid in cases where governments delay pension payments? There are delays in pension payments in all 15 of the Member States. And why should citizens who receive late payment from public bodies not also receive compensation of 7%? I voted for the motion in the hope that this further step will be taken as well.
Mr President, at second reading I voted against both the reduction in the payment period from 30 to 21 days, and against the proposed interest level of 8%. I am still convinced that an interest rate at the 6% level originally proposed by the Council would suit business better. I cannot say that I am entirely in agreement with the compromise reached in the Conciliation Committee, but in view of the importance of this directive for cross-border trade and the operation of the single market, I finally voted for the version now before us.
First I would like to congratulate the rapporteur and my colleagues who participated in the conciliation meetings and had to battle hard with a Council of Ministers more than a little reluctant to progress legislation on late payment, which is an absolute scandal considering the economic problems oppressing SMEs. It has to be recognised that late payment is the chief cause of the cases of insolvency threatening the survival of many firms, making them bankrupt, which translates into job losses.
The national regulations aimed at managing this problem differ considerably from one Member State to another. Hence the interest in adopting legislation aimed at harmonising the provisions relating to late payment, due dates and the legal rate of interest at European level as soon as possible. A legal framework needs to be established to discourage late payment and give creditors the right to fair compensation in case of late payment. That is the purpose of the directive we are debating today.
The negotiations on this text were difficult. A common position was finally adopted on 29 May last. The European Parliament emerged from those long negotiations victorious on several crucial points.
The differences of opinion between Parliament and Council focussed around the difference in treatment between the public and private sectors, which have finally been placed on an equal footing. As regards retention of title, Parliament fought to have this provision included in the text of the directive. Thus, the Member States must ensure that the seller retains title in the goods until full settlement, while complying with the applicable national provisions.
As regards the anti-abuse clause, the European Parliament refused to give precedence to freedom of contract to the detriment of the creditor. The directive therefore provides that, when an agreement mainly serves the purpose of procuring the debtor additional liquidity at the expense of the creditor or where the main contractor imposes on his suppliers and sub-contractors terms of payment which are not justified on the grounds of the terms granted to himself, such provisions may be considered to be factors constituting abuse.
As to compensation, apart from the cases where the debtor is not responsible for the delay, the creditor is entitled as a result of this agreement to claim reasonable compensation from the debtor for all recovery costs incurred. This compensation may include the creditor' s borrowing costs or bank overdraft, administrative recovery costs paid for by the creditor company, recovery costs of debt recovery organisations and recovery costs arising from legal action.
On interest, Parliament and the Council reached agreement on a rate of 7% above Central European Bank rate, making a total of 10.5% at the present time.
The European Parliament wanted to reduce the period after which interest is due for late payment to 21 days from the date of receipt of the invoice rather than 30 days as envisaged by the Council. In the end the period of 30 days was maintained, but with the proviso that it may give rise to action for compensation if it constitutes a manifest abuse against the creditor.
To conclude, the result of the conciliation was satisfying as a number of the European Parliament' s wishes are incorporated. I have therefore voted in favour of this text.
- Although I am aware that what I do here is of no interest to other Members of this institution, my real audience is my own constituents. It is to them that I wish to explain my actions.
Accordingly, I have to state for the record - for reasons I am not allowed space to expound on - that I do not believe this directive can or will address the real problems of businesses.
Mainly, however, I am against this directive because it brings to the fore the foreign nature of the system in which the UK is embroiled. The central fact is that it was first presented to this assembly on 17 September 1998.
That was before the last European elections. In other words, we have a new Parliament installed by a new electorate. But despite that, the directive goes on.
This shows the change of Parliament was cosmetic - a charade. All the electorate has been allowed to do is shuffle the deck chairs on the deck of the Titanic. Meanwhile, the project continues to sink into the bureaucratic bog.
I hope I am here to see it finally disappear but, in the meantime, I have voted against this measure.
- I congratulate my Labour colleague, Simon Murphy, on his recommendation to approve the agreement reached with the Council on tackling late payments in commercial transactions. This demonstrates yet again Labour's commitment to create an environment for entrepreneurs and businesses to flourish across Europe.
Late payment often suffocates many credible businesses, particularly small and medium-sized companies. Consequently, many are tragically forced into receivership, through no fault of their own.
This measure, however, will help allow small businesses to fight back. Creditors will be entitled to charge a statutory interest rate of 7% on their debts, encouraging debtors to pay early. Furthermore, if debts are not repaid, creditors will also be able to claim compensation form debtors for recovery costs.
By introducing greater certainty in business transactions across Europe, small companies will gain confidence in trading, not just across Britain, but right across the European Single Market.
Membership of the Single Market the largest trading bloc in the world, is crucial for jobs in the North West. Nearly 40% of small and medium sized enterprises in the region have trading links with other EU Member States. As a part of the EU Single Market, they have access to over 370m potential customers - over 6 times more than in Britain alone. In a few years' time, following the enlargement of the European Union, they will have access to a potential 500m customers - as big as the American and Japanese markets put together.
The Labour Government is determined to make the Single Market work for British business. By giving UK businesses the confidence to reach into these markets, this measure will contribute to this aim and will increase trade, growth and employment across both the North West and all of Britain.
Maaten Report (A5-0160/2000)
Mr President, congratulations to Parliament for also voting in favour of keeping derogations regarding the importing of alcoholic products and the continued application of excise duty payments. I voted against this measure. I often imagine that when the Ministers for Finance see one of us, a citizen - many of which are pensioners - drinking wine, whisky, vodka or any sort of alcohol, they say "Goody goody! More duty. This will be good for the balance sheet" . But is it right that the tax systems of our States should benefit every single time we drink a glass of wine? I do not think so! I therefore voted against the motion.
- (SV) We have voted against approving the Commission' s and the Swedish Government' s agreement gradually to abolish the derogations concerning the rules governing imports of alcohol and tobacco into Sweden.
The Swedish Government has caved in to the supremacy of EU bureaucracy and abandoned its previous position to the effect that questions relating to excise duties are to be decided unanimously by the Council. Its action is also a breach of the pledge which the yes side issued before the Swedish referendum. This pledge meant that the powerful temperance movement did not campaign against Swedish membership of the EU, which was probably the decisive factor in Sweden' s becoming a member of the EU.
We would nonetheless welcome much of what is contained in the Maaten report, which admits clearly and unambiguously that alcohol policy is a health-related issue and not, as the Commission sees it, solely a question of the internal market and of agricultural policy. In our view, the conclusions of the Maaten report are nonetheless contrary to the very spirit of the arguments which permeate the report.
- (SV) Ever since it joined the EU, Sweden has been allowed to have different quotas for imports into Sweden of alcoholic drinks and tobacco products by individuals for their private use. As Minister for Agriculture, I was involved in negotiating this derogation from Article 26 of Directive 92/12/EEC prior to Sweden' s entry in 1994, and this derogation has already been extended once.
I can make no other assessment than that, for Sweden, this was a fixed-term derogation which would one day come to an end in favour of current Community directives. Through its actions, the Swedish Government has helped obscure this fact in the course of the debate of recent years. This has also meant that, in spite of knowing the implications of the derogation, it has avoided taking those measures required for the purpose of adjusting both its domestic market and those tools which Sweden has used as part of its alcohol policy. Following its informal promise to the Commission to approve the proposal, the Swedish Government must now appreciate the need to adjust its alcohol policy and find other methods of controlling alcohol consumption in the country and of limiting alcohol-related harm. It is time the Government realised this.
In view of the outcome of the accession negotiations and the Social Democratic Government' s handling of the issue, I see no reason for doing anything other than vote in favour of the report.
- (SV) Since Sweden' s entry into the EU, the Swedish Christian Democrats have worked to make the Swedish derogation in Council Directive 92/12/EEC, relating to the import of alcohol, permanent. We believe that this is a prerequisite of being able to continue to pursue the successful alcohol policy which, in Sweden, has led to a lower level of harm caused by alcohol than in other EU countries and so to a good standard of public health.
Now that the Commission is rejecting Sweden' s argument and placing the emphasis upon the operation of the internal market, we fear that alcohol policy will sustain great damage in Sweden. There is also a lack of consistency when, on the one hand, exports of Swedish snuff to other EU countries are banned for health reasons and, on the other hand, appeal is made to the free market, and health aspects are set aside on the issue of imports of alcohol.
We think it very unfortunate that the Swedish Social Democratic Government has chosen not to pursue this issue more vigorously. An assessment of the derogation by the courts against the background of Sweden' s argument on public health grounds would have been an option which is not now being made use of.
Because we consider that both the Swedish Government and the European Commission have acted incorrectly on this issue, we choose to signal our rejection of their approach by abstaining in the vote on the extension to Sweden' s derogation from the Council Directive.
Meeting of the European Council in Feira (RC B5-0522/2000)
Mr President, I would like to make it known, on behalf of the Group of the Party of European Socialists, that we have abstained in the vote on the final resolution, despite the fact that we clearly support the resolution on the issues which are within the competence of the European Council in Feira, that is to say, the Intergovernmental Conference and the economic and social agenda.
With regard to the case of Austria, we understand that, firstly, the European Parliament' s resolution, which was voted for at the time, is still in force, since no new events have occurred; because it is not a Community issue as such, but has been raised by the fourteen Member States; because, furthermore, my Group supported President Klestil' s appearance and we took good note of his positive proposals, which are in fact related to issues which come within the competence of the Commission - which is not present - such as the application of Article 7 and the strengthening of our community of values.
We believe that this inclusion has not been appropriate in terms of improving the process, it is untimely, and furthermore, we believe that the best way to create new circumstances is not for one party, as Mr Galeote himself has said today, to set conditions and also demand guarantees from a party which belongs to the same group and is in the Austrian Government. Their content has not even been considered. Furthermore, it is not acceptable that we have to endure a campaign of provocation, threats and insults not only by members of the Austrian Government, but also by the political forces which support it. This is not the best way to improve our relations.
For that reason - because we believe that we have to continue working for the European Union and we do not believe that the best approach is to take shortcuts with regard to such a serious issue - for that reason, we have abstained.
Mr President, there seems to be a trial of strength going on behind the scenes, during preparations for next week' s Feira European Council, between those who want to extend the Intergovernmental Conference agenda and those who want to cut it.
That split conceals another: the first group includes the supporters of a great federalist leap forward and realists who are beginning to wonder if a totally integrated Europe - economically and politically - really amounts to the correct solution faced with enlargement and the democratic deficit. It gives me some satisfaction to say that the second category looks like winning, which suits us fine. The only point that needs to be added is acceptable to us, as it is about increasing the possibility of so-called 'enhanced cooperation' . We prefer to call it 'differentiated cooperation' , to make it clear that this does not mean driving Europe up a one way street to federalism but instead leaving Member States free to explore, applying variable geometry, the cooperation they consider most in line with their vision of the future and their interests.
Anyway, whatever the term used - 'enhanced' or 'differentiated' cooperation, the main thing in our view is to take the first step and open discussions, breaking the now totally deadlock of the European system. I would add that we think the new differentiated cooperation should be applicable to security policy so that it can be developed on a voluntary basis and in respect for national sovereignty.
Finally, if the Feira Council is going to deal with the Charter of Fundamental Rights we want it kept off the IGC agenda so that it can take the form of a statement not incorporated into the Treaty. As I have already had occasion to say in this House and in the forum responsible for drawing up the Charter, it would certainly be useful to proclaim our common values - if it is done well - but we must not deprive our peoples of the freedom to define the rights of their own citizens themselves.
Mr President, I am sorry you are forced to stay here for a while - I know you are hungry. But - and I am speaking to you as a Vice-President - it just goes to show the extent to which this period of explanations of vote attracts Members' attention and how appropriate it would be, in the restructuring you are currently looking at, to examine whether explanations of vote on major issues should not take place - as used to happen - before the vote and not at a time when everyone gets bored because all we can do is stay here listening to each other.
I am speaking on behalf of the Italian Radicals in this explanation of vote to justify our vote in favour, stressing that, in spite of everything, this resolution contains important points, including the need for dialogue, the need to get past the stage of pseudo-sanctions against Austria - which has not been constructive - and make sure the Minutes state that the vote also includes an important request we formulated last April and which we now reiterate: review of the seat of the institutions.
Parliament has spoken very clearly. Yesterday we gave a practical demonstration of our position by abolishing the Friday sittings. I think it is high time account was taken in the Treaty reforms of our determination to insist finally on a status that makes us masters of our own procedure, and masters of our own decisions as to the seat and meeting place of our institution. That is what we said and that is why we voted in favour of it.
Mr Dell' Alba, with regard to the first part of your intervention, we are indeed in the throes of internal reform of this House. The debate has started and your opinion on the explanations of vote will also certainly be of value in due course. Thank you for your reaction.
Mr President, I noted that Amendment No 11 included the proposition that the Community should take action in accordance with the principle of subsidiarity only if and insofar as the objectives of the proposed actions cannot be adequately achieved by the Member States or - and I emphasis this - their constituent states with legislative powers that have been conferred on them by national constitutional law. I thought that part of the amendment was very valuable although there were other aspects of it which I could not support.
I regret that the topic of subsidiarity is substantially missing from the Feira resolution. On that account I did not vote for it.
Mr President, we in the Swedish delegation of the Group of the European People' s Party and European Democrats are working for a rapid enlargement of the Union and do not wish to delay the Intergovernmental Conference. The intention in the resolution is that the Charter of Fundamental Rights should be incorporated into the Treaty in the course of the forthcoming Intergovernmental Conference. The Charter is required for the purpose of providing the Union' s present and future citizens with constitutional guarantees. There are left-wing forces which wish to introduce social objectives into the Treaty. Our view is that it may damage the Union to introduce economic and social rights which it would be difficult for the courts to guarantee and which would affect the national tax burden.
Mr President, I am speaking briefly to justify my abstention. I am naturally in agreement with the main points in the text voted on, covering the institutions, the follow-up to the Lisbon European Council and aspects of fiscal policy and certainly food safety problems.
But, given the circumstances, I could not vote in favour of paragraph 8 on Austria. I think the President-in-Office of the Council clarified matters greatly as to the method followed by the Fourteen, specifically asking Parliament not to consider voting to allow the contacts currently taking place between the foreign affairs ministers to achieve a result.
I am astonished at this and I agree with what Mr Dell' Alba said, about the low regard in which Parliament holds the concept of parliamentary debate, because if it had been possible for the groups to discuss the matter and adopt a position - and there reform was important - after the speech by the President of the Council, I am certain that the vote would not have been the one we have recorded. That is why I felt I had to abstain.
As we vote on the joint resolution on the Feira Summit, I want to pay great tribute to the importance of the work of the Portuguese Presidency, its readiness to listen, its dynamism and its approachability.
Although, unfortunately, not everything I had hoped for appears in the joint resolution - in particular, the need for a framework directive on public services - I find many of the proposals acceptable, and on all those points it is undoubtedly one of the best resolutions we have dealt with in the current political composition of the European Parliament.
Unfortunately, the right wing has introduced a paragraph concerning Austria into this resolution.
I find that quite unacceptable at a time when 'warning lights are flashing' and there is evidence to show that the alliance with the Austrian extreme right is beginning to gain a lot of ground.
It is now more than ever essential to fight fascists, neo-fascists and their accomplices.
The very future of Europe is at stake. And that is why, whatever the quality of a text devoted to Feira, and the work and conclusions of the Portuguese Presidency, there can be no question for me of validating, even marginally, even implicitly, a shameful alliance with implications which could prove tragic for Europe.
Hence my militant abstention on this text!
Shame on the sorcerer' s apprentices!
Now, 60 years after the Nazi invasion of 1940 and 55 years after the end of a horrible European and world conflict, how can some people, for base electioneering purposes, have 'such short memories' ?
- (NL) The Belgian Socialist MEPs have abstained from the vote on the resolution concerning the preparation of the Feira Summit.
The adoption of an appeal to the Heads of Government to review their attitude towards the Austrian Government has left the doors wide open to the extreme right wing in this government being trivialised. This is unacceptable to us.
The Belgian MEPs of the PSE Group regret that, for these reasons, they were unable to assent to this otherwise sound resolution.
- In general the Liberals support the motion, but we would have preferred a shorter and sharper text that focused exclusively on the politics of the European Council, and had clearer messages for the heads of government.
The ELDR Group has requested split votes on various items within the Joint Motion for a Resolution, as follows: in paragraph 7 we seek to delete the second half of the sentence in order to reinforce the imperative of enlargement; in paragraph 9 we seek to remove the last clause because we know that the Lebanese government is indeed trying to reassert control over all its territory, but is prevented from doing so by forces beyond its control; in paragraph 14 we seek to delete the reference to Nato on the grounds that all EU member states are directly concerned with this issue; in paragraph 19 we seek to delete the reference to the Observatory of Industrial Change; and in paragraph 24 we seek to focus the text on the political message needed for Feira.
- This resolution contains many points that I fully support on the IGC, on the Charter of Fundamental Rights and other aspects of Community policy. However, I find myself unable to support it because of the inclusion of paragraph 8 on Austria.
I was proud of the EU when it imposed sanctions on Austria when the new coalition formed because of the views and actions of the Freedom Party: a party whose policies have xenophobia running through them like Blackpool through rock; a leader who has praised Hitler and the Waffen SS, refused to condemn terrorist bombings against Roma and congratulates Nazi war veterans for keeping to their principles.
Since then little has changed. Freedom Party ministers continue to echo Nazi party slogans and rhetoric of the Thirties and Forties.
It is too soon now to allow Austria fully back into the European fold. It will send the wrong message to the Freedom Party and their fellow travellers elsewhere in Europe.
In memory of the victims of yesterday I will vote "no" to their collaboration with the criminals of tomorrow.
. (EL) Workers cannot and must not be under any illusions here. Greece' s accession to the third phase of EMU, which is to be decided at the European Council in Feira, will only reinforce anti-labour and anti-grass roots policies, despite the Greek Government' s attempt to portray it as a triumph for our country.
As everyone knows, Greek workers and the entire Greek population have already paid a very high price for Greece' s full accession to EMU and, following the Feira decisions, they will continue to pay the cost of "sustainability" , i.e. staying in EMU, while large corporations and monopolies continue to step up their level of exploitation and increase their profits.
The Feira Council is being called upon to promote the interests of big business even more resolutely and to promote the speedy militarization of the European Union by creating a European army whose main mission will be to intervene militarily in third countries and lend support to capitalist forces within the Member States of the EU itself, at the expense of the grass roots movement. This summit will strengthen measures to safeguard the "internal security" of capitalism by steering and crushing the grassroots movement when the EU Schengen Agreement is incorporated into the EU.
The new revision of the Treaties being promoted at the Intergovernmental Conference will be the main item on the agenda at the Feira Summit. The aim is to legislate for the basic interests of monopolies, thereby making conditions even worse for workers, for the weaker sections of society and for the less "powerful" countries. Abolishing the veto, extending qualified majority voting in decision making and, more importantly, instituting "enhanced cooperation" and "flexibility" will all serve precisely these monopolistic interests under the guise of "efficiency" , thus giving powerful countries a fast track for exploiting both countries and people.
Further dismantling of the social rights of workers, starting with the right to social security, is on the agenda of the Feira Summit. The report by the "group of wise men" and the decisions which will be taken will aim, on the pretext of combating unemployment, to sacrifice the rights paid for by workers with blood, sweat and tears on the alter of increased profits for the monopolies and "competition" , budgetary discipline and support for the euro.
Workers will not fail to respond to these developments; they will oppose the interests of the monopolies and they will defend their own rights. As always, the Communist Party of Greece will be standing firmly by their side.
- (DA) The Danish Social Democrats in the European Parliament have today voted neither for nor against the joint resolution concerning preparations for the European Council in Feira on 19 and 20 June 2000. We have done this because the opinion sends out some important political signals concerning the follow-up to the Lisbon Summit in March, namely about employment, the economy and combating social exclusion with the aid of the open coordination method, as well as about work on preventing unfair tax competition and efforts to secure safe food products.
However, the resolution also contains a long section about the current Intergovernmental Conference and, in this connection, we should like to repeat that our vote in favour of the overall resolution does not alter our basic view that extending the agenda and turning the Treaty into a constitution, with the Charter of Fundamental Rights incorporated into it with binding legal effect, will not enhance the possibility of achieving a satisfactory result in Nice in December, something which is absolutely crucial if the enlargement is to be able to go ahead once the countries concerned are ready. We have not, therefore, been able to vote for these sections, viewed in isolation.
In paragraph 8 on Austria of the resolution approved on the Feira European Council, this House has ended up adopting a very hypocritical position which is in total contradiction of all the positions which it has previously taken on this issue.
In my opinion, it is not a question of being against the principle of returning relations with Austria to normal. It is a question of the right opportunity and time for this political change to occur. A resolution on the European Council should specify that it is up to the latter to take this political change in hand by taking advantage of its meeting in Feira. However, this is not what the text does. On the contrary, it asks the Portuguese Presidency to do this. Clearly, at this point four days before the European Council, it is now the responsibility of this summit, as a whole and as the highest body of the Union, to take advantage of this historic opportunity to update the EU' s policy on Austria.
Giving this task to the Portuguese Presidency is an attempt to place all the responsibility for what may happen on the shoulders of one country which cannot, at the wrong time and on its own, solve a problem which concerns us all.
This is not to mention the reasons for this approval which are difficult to understand given the basic policy. After all, what has changed in Austria? Has the government fallen? Fortunately this small part of the text does not invalidate the rest of its content which I regard as positive. Unfortunately it was clearly much more to serve the petty interests of the Portuguese component of the PPE that this group adopted this position than due to the belief in and usefulness of this particular vote.
- The EPLP voted for the resolution on the Santa Maria de Feira European Council on 19 and 20 June 2000 but does not support paragraph 19. The UK Government position, which is supported by the EPLP, is that it is better to allow this type of negotiation to be undertaken by the works councils. It is our belief that it would be more effective to advance the status of the European Companies Statute.
I voted in favour of this resolution, but I would like to draw the European Council' s attention to how vital the adoption and full-scale implementation of the northern dimension programme will be at the Feira Summit. I believe that the northern dimension action programme will help to increase regional stability and security everywhere in Europe and strengthen economic and political developments in Europe' s northern regions.
- (SV) I have voted against the resolution for the following reasons:
1. The resolution says nothing about the need to give priority to sustainable development and the integration of environmental issues into all the policy areas of the Community.
2. The resolution does not repudiate militarisation of the EU and does not acknowledge that every military operation must have a UN mandate.
3. Nor does the resolution make it clear that the Charter of Fundamental Rights must not come into conflict with other international conventions or with the International Court of Human Rights in Strasbourg.
4. The resolution does not emphasise that enlargement must be given absolute priority.
Security and defence policy (B5-0505/2000)
Mr President, Mrs Cauquil and Mrs Bordes, who are also present, join me in this explanation of vote.
We have voted against this resolution to affirm our opposition not only to a common European army but to national armies as well. The past half-century shows that the armies of the great imperialist powers of Europe, in alliance or each on its own hunting ground, were not there to defend the people, but to carry on wars of pillage. For example, the French army was used for the colonial wars: Madagascar, Indo-China, Algeria. Since these colonies became independent, it has intervened to support infamous dictatorships, especially in its former African colonies. The other former colonial powers of Europe have done the same in the same situation.
The recent intervention by European armies against Serbia and Kosovo is certainly nothing to be proud of. The author of the report is careful not to specify which enemy the future European army is intended to fight. So what is it for and who is it against, if not to allow the great powers of Europe to be able to continue, on behalf of the European Union as a whole, their Community political game in Africa, the West Indies or elsewhere?
Consequently, not only do we refuse to vote in favour of any resources whatsoever, human or financial, for this army, but we protest against its very existence.
Mr President, I would like to make an explanation of vote on behalf of my delegation and say right away that we intended to vote for Amendment No 26 and paragraph 27. We are, of course, anxious for crises to be solved by peaceful means and for peace to be maintained. After the terrible events over the last century none of us wants military conflicts. Nevertheless, the crisis in the Balkans has demonstrated the shortcomings of the European Union. We therefore support the creation of an effective common security and defence policy for the Union, with its own identity. We need to learn from our experience with the war in the Balkans, so that a disaster of this kind cannot be repeated.
The Treaty of Amsterdam made the Petersberg tasks the responsibility of the Union. That leaves Article 5. We support the idea of incorporating this article as a protocol to the EU Treaty, but we would like to emphasise that the sovereignty of the Member States must be preserved when it comes to decisions regarding participation in military interventions.
For several months, the European Union has been treading an extremely complicated path, punctuated by the Cologne, Helsinki and Lisbon Councils and tomorrow by the Feira Council, to try to put in place what is called a 'common European security and defence policy' . The exercise is complicated, first because it is necessary to try to clarify relations with NATO, and because the United States not to mention other countries in NATO which are not members of the European Union, like Turkey, are not making our task any easier. Everything is also made more difficult by the determination of the Union institutions to extend the scope of this new policy, by presenting it as 'a further step towards European political integration' , in the words of the resolution we have just voted on. In other words, it is another step towards supra-nationality.
As regards the scope of this security policy, there is deliberate ambiguity. It would not, strictly speaking, be a matter of so-called Petersberg-style tasks (crisis prevention and peacekeeping in third countries, excluding defence of national territory or vital external interests), but the European Parliament constantly insists on raising a much larger objective, a common security and defence policy in the broad sense. In fact, that is the title of the resolution voted on today. Ambiguity is increased by the decision to implement common military resources intended to prevent crises (for example, the European rapid reaction force, of 50 000 to 60 000 men, agreed at Helsinki), which means the 'integrationists' can constantly play with words and put it about that there is some question of implementing a defence policy in the full sense of the word.
In terms of both method and objective - political integration or cooperation - we think it is counterproductive to be constantly brandishing the prospect of a unitary and integrated supranational power. To act effectively we need to establish voluntary cooperation, with variable geometry, where Member States of the Union with an interest in this or that action would participate - and there is no reason why non-member states should not participate too, where appropriate.
To summarise, the Union for a Europe of Nations Group believes in advancing towards common security actions, provided we do not get boxed into a rigid institutional system, but instead establish flexible procedures based on voluntary input and respect for national sovereignty.
We are open to the idea of common security actions, which we believe Europe badly needs. But at the same time we must remain very clear about the conditions for them. It is impossible to hand over power of military decision (even if we are initially told that only Petersberg tasks will be involved) to very imperfectly democratic European institutions - and so they will remain, to human eyes, because there is no such thing as a European people.
There are three consequences of that: the national democracies must always have the last word, so the operations concerned must remain in an inter-state context; decisions can in no case be taken by majority on issues of principle; the system must be based on the possibility of 'differentiated actions' permitting each people to exercise its freedom of choice without discontinuity.
I hope the Feira Council will decide to add this issue to the Intergovernmental Conference.
- (DA) We are voting against the overall resolution, which emphasises the desire to develop a military dimension to EU cooperation. We cannot support the general approach of the text, which acknowledges the need for a militarisation of the EU' s cooperation on defence and in that way fails to respect the non-aligned countries of the Union. Nor can we support the more concrete proposals in the resolution, which call for increased defence budgets in the individual Member States and coordination in purchasing military equipment and establishing an actual army for the Union. We can support the need to draw up a common code of conduct for arms dealing between Member States and between Member States and third countries, but we cannot support the creation of an internal market for the armaments industry, as also proposed in the resolution.
We are against the proposal for a European army which, in the name of stability, democracy and humanitarianism, would in fact defend the EU zone of influence and protect the interests of multinationals on a global scale.
A renewed arms race at local and regional level, along with an increase in military budgets will mean a remilitarisation of the world.
Furthermore we are opposed to a 'high-tech' army for the EU, just as we reject NATO. Together, Europe and the United States are seeking to impose this army as the military arm of the IMF-World Bank-WTO triangle.
The peoples do not need an army; they need a social policy which guarantees their welfare. That will not happen without a radical break from neo-liberalism.
The military intervention in Kosovo has increased the poverty of the peoples and exacerbated xenophobia, thus proving that stability and democracy were certainly not the objectives of that war.
- (DA) The Danish Social Democrats support the proposal for a European defence and security policy, which is to be discussed at the Feira Summit in Portugal in June 2000. The proposal includes both visionary and rational proposals for a common defence and security policy. There are, nonetheless, a couple of areas where the Danish Social Democrats believe that care ought to be exercised. Careful consideration ought to be given to the way in which the European Parliament is to be involved in the area of defence and security policy. We are uneasy about the European Parliament' s influence in this area, for we believe that defence and security policy is predominantly an intergovernmental matter. The proposal paves the way for the increased use of majority decision-making, over and above what is laid down in the Treaty of Amsterdam in connection with a common defence and security policy. We see no reason for extending majority decision-making into this area. With regard to necessary future investments in new technology and new equipment for the military, we think that these should be made possible through changes to the order of priorities in the national defence budgets. There is no need to increase the overall European defence budgets. We would also refer to the Danish reservation concerning common action in the defence sphere.
- (SV) The main features of the text which has been debated today by the European Parliament are also to be found in a proposal which was presented by Mrs Lalumière in May to the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy and which was voted on in June. In accordance with the ordinary way in which matters are debated, the issue will again come up for debate at one or other of the European Parliament' s part-sessions this autumn.
I find this duplicated work peculiar and difficult to understand. I have therefore chosen categorically to abstain in all votes on this subject, which is so important and fundamental to a non-aligned country like Sweden, blessed with peace since 1814.
- (SV) It is extraordinary that the European Union should wish to implement a security policy designed to prevent and solve conflicts. The European Union possesses political, economic and diplomatic resources for this purpose. True, the resolution says it is desirable that non-military measures should be used first, but the possible use of military forces is not excluded.
I cannot support the proposal that military resources should be used to defend the European Union' s interests. In my opinion, it should only be possible to take military action following a decision in the United Nations' Security Council. It is not enough just to follow the principles of the United Nations' Charter. I cannot, therefore, support the resolution.
"Women 2000" (RC B5-0562/2000)
Mr President, I would first of all like to make it clear that I am speaking on behalf of the Dutch members of the EDD Group. We voted against the present resolution by way of expressing our dissatisfaction regarding the conduct of the European Parliament delegation during the UN General Assembly.
We received the news that Mrs Theorin, chairperson of our delegation at that assembly, campaigned formally and informally on behalf of the EP for the introduction of the right of women to free abortion in all UN countries. On behalf of the EP no less, she is exerting pressure on other countries, including Poland, to concur with the EU opinion. As MEPs, we disassociate ourselves from this opinion and consequently do not wish to take any responsibility in this respect. We are of the firm opinion that unborn life, as a gift from our Creator, is worth protecting.
Moreover, the European Union has no authority at all under its treaties to force candidate countries to adopt specific legislation in this area of policy. We would therefore make it absolutely clear that the right to free abortion cannot be presented to the candidate countries as a criterion for entry into the EU.
Meeting in plenary session in Strasbourg, the European Parliament adopted a resolution on the results of the Special Session of the General Assembly of the United Nations entitled 'Women 2000: gender equality, development and peace for the twenty-first century' of 5-9 June 2000 held in New York and at which Astrid Lulling, Member of the European Parliament, participated. As co-signatory to that resolution, Mrs Lulling made the following statement in Strasbourg:
'I have just had the opportunity of attending the special General Assembly of the United Nations called from 5 to 9 June 2000 in New York to evaluate progress since the last UN world conference on women, which took place in 1995 in Beijing, on the implementation of the Beijing Action Platform. The Assembly was attended by some ten thousand women, making it the ideal meeting place for analysing the achievements of the last five years and comparing attitudes - which are very different moreover - on the need to accelerate implementation of the Beijing Platform. Although we are not euphoric, the results of the Assembly are acceptable.
Because of certain reactions in this Parliament, both today and yesterday during the debate, from some colleagues who were not in New York - reactions obviously based on misinformation and misunderstanding - I want to make it clear that the Members of the European Parliament present in New York did not speak on behalf of this Parliament without a mandate. Actually, they were not entitled to speak, given the procedure at special General Assemblies of the UN. It is the Presidency of the European Union that speaks on behalf of the Union at that kind of international conference. So there are no grounds for putting words into the mouths of the Members of the European Parliament present in New York on mere intent.
Certainly we were active behind the scenes, if I can call it that, and we had informal but useful meetings with Members of Parliament from the Member States and the candidate countries for membership of the European Union attending as part of their national delegations.
For my own part, I contributed with my colleagues in the Group of the European People' s Party and European Democrats, to dispelling an impression which prevailed notably among certain third country delegations, that, for the women of the European Union, in terms of gender equality, sexual orientation and abortion were the absolute priorities in the 21st century.
Because people were putting words into the mouths of various parties, particularly Poland' s, I would like to specify that as regards gender equality, Poland is adopting the acquis communautaire and is not calling into question the provisions of Article 13 of the Treaty of Amsterdam on discrimination based on gender. But the Treaty of Amsterdam does not oblige Poland to legislate on abortion. It can be recommended to do so, but subsidiarity applies. I wanted to make that clear to dispel any misunderstanding about what really happened in New York. It is true that the militants of a certain sexual orientation - which is fortunately only a problem for a tiny minority of women in Europe and the world, and which is not mine - are much more visible, even in New York, than the millions of women who, because of their economic and social situation, have other preoccupations and priorities when it comes to gender equality.'
The final document from the Beijing + 5 conference which has just ended in New York is a victory for women. After very acrimonious negotiations, realism in appreciating the needs of women and respect for their dignity carried the day. But there was strong political pressure from the United States, Japan and the European Union, and strong ideological pressure from feminist NGOs generously financed by the Western countries.
How, for instance, can the pressure exercised by the European Union on Nicaragua and Poland be justified? How can so-called 'sexual and reproductive rights' be weighed against development aid or deadlines for joining the European Union? The pressure on the poorest countries was so great that dozens of members of the American Congress and national or European Members of Parliament officially dissociated themselves from their delegations, expressly condemning their positions.
Along the same lines, it is a real education to note that, although they are all officially specialised in the position of women, the NGOs with the largest financial resources for political communication systematically militate in favour of notions of 'reproductive health' to the detriment of more serious and urgent needs, thus offering unfailing support to the European and American delegations.
In any case, if this conference was ultimately a success for women all over the world, that was mainly thanks to the realism and resistance of the poorest countries, which were able to by-pass Western ideological polemics about sexuality to promote practical measures against poverty - like 'micro-credit' , against international trafficking in women and against lack of education and medical provision.
If the voice of the poorest countries was finally able to make itself heard last Saturday around 4 a.m. despite pressure of all kinds, we owe that to respect for essential principles, the only guarantees of realistic and moderate international policy, I mean the principles of national sovereignty and equality between States.
In this case, the UN showed renewed respect for the rules of consensus after ignoring them for such a long time, and that respect made it possible to focus the negotiations on the real needs of women. We are glad the European Union has applauded this victory for women and respect for national sovereignty by adopting the final document.
- There will always be differing opinions, this is the essence and vitality of democracy. The more sensitive the issue, the greater sensitivity must be shown in dealing with it. This was obviously not the case, neither in New York during the Beijing + 5 conference, nor in our debate in this Parliament yesterday. In the treatment of Poland and other candidate countries, fundamental principles of democracy and subsidiarity and the political values of this Parliament, as indeed of the new Europe we are in the process of creating, were not respected.
Amendments put forward by the EU delegation in New York do not and could not represent a consensus position of the Member States of the Union: on the contrary, certain of these amendments flagrantly contravened the constitution of my country of Ireland, and I have no doubt the legislative position of other countries which seek to diminish rather than promote the practice of abortion.
Regarding paragraph H of this resolution, "sexual rights" is an undefined term not included in Article 13 of the Amsterdam Treaty nor in the Beijing + 5 Platform for Action. This new undefined term causes great difficulty for many countries including mine, as it could for example imply support for the sexual rights of paedophiles. I will therefore abstain from voting on this resolution.
We have just celebrated the 50th anniversary of the Robert Schuman Declaration, the father of Europe. We would surely want to uphold the spirit, the ideals, and the values which formed the foundation of our European unity. Part of the Schuman legacy is to respect the diversity of Europe and the emerging cultures of the developing world. Consensus should be our motif, not imposition or intimidation.
(The sitting was suspended at 2.05 p.m. and resumed at 3.00 p.m.)
Mr President, I did not intend to interfere with the order of business, but something very serious is happening in Parliament and I feel I must make you aware of what is going on. In the forecourt of the Parliament a shameful demonstration is - probably still - in progress. A large group of young Italians with Lega Nord flags are calling out insults to the effect that the Italian flag should be burnt and shouting "Down with the Italians!" . They are also shouting unrepeatable insults at the President of the European Commission.
I am under the impression that the groups of visitors who come here to Parliament and who meet with the Members do so with the intention of familiarising themselves with the European institutions, not to insult them. I imagine that the Member who invited them did so in order to make them aware that we spend money on making the European citizens aware of the process of European integration.
I therefore feel that the President of Parliament and yourself should be informed of this matter, so that the Member who is responsible for this group will have to answer for this incident. I do not see any Members who belong to the Forza Italia party in the Chamber. Forza Italia is the largest political force of the Italian Freedom Alliance, which includes this party, the Lega Nord, which is now part of their coalition. This matter must be dealt with, for it is unthinkable that we should have to put up with this type of demonstration taking place inside Parliament in the name of democracy, open doors and freedom.
Forgive me Mr President, but I feel that these matters must be dealt with while the time is ripe, for otherwise, if we do not speak out, these demonstrations will end up being perceived as the norm. Apart from anything else, the Italian tricolour is flying up there among the flags which are part of the symbols of the European Union.
Mr President, I have asked for the floor in order to add to Mrs Napoletano' s words. In addition to the indignation of my group and myself, as soon as I realised what was happening, I contacted the security services but they failed to respond. This would appear quite a serious matter, for, in my opinion, there should always be security staff on duty at Parliament, and they should be able to intervene when incidents such as this demonstration take place and put a stop to them.
This is a very serious matter, Mr President, and it should be explicitly condemned, as Mrs Napoletano said - but I do not want to be drawn into a lengthy discussion here - we must find out who invited these delinquents to Parliament.
I thank the Members for their important communication. Although I am merely the temporary President for this sitting, I have given instructions that the security services and the President of Parliament, Mrs Fontaine, be advised.
It is truly unacceptable to denigrate and insult the democratic legitimacy of any country or its institutions, or of the European institutions. On behalf of the Presidency of Parliament, please accept this expression of regret in the face of this action against the Italian Republic, and I hope that normality will be resumed and that it will not happen again. Naturally, those responsible will be brought to account.
Structural Funds (1998)
The next item is the debate on the report (A5-0138/2000) by Mr Turco, on behalf of the Committee on Regional Policy, Transport and Tourism, on the European Commission' s 10th Annual Report on the Structural Funds 1998 (COM(1999) 467 - C5-0325/1999/2211(COS))
Mr President, Commissioner, the Committee on Regional Policy, Transport and Tourism has examined the Commission' s 10th annual report on the Structural Funds regarding the implementation of operations during 1998.
As you are aware, the sound and efficient implementation of the Structural Funds is of fundamental importance for the credibility and effectiveness of the Community institutions, in particular the European Parliament, considering its monitoring functions.
Our report, which was adopted unanimously, takes note of the fact that all the resources available for 1998 were fully taken up but it also records that there are still considerable divergences in implementation between Objectives, between the Member States and between regions, and that this full take-up was only made possible by mechanisms for offsetting over- and under-implementation, which, in fact, made the implementation of the budget non-transparent. We therefore hope that the new rules for the next programming period will make it possible to ensure transparent financial management and avoid the usual yearly liquidity bottlenecks;
With regard to coordination, it urges the Commission and the Member States to coordinate Structural Fund policy more closely with the Cohesion Fund, the other regional development instruments and the various European Union financial instruments such as trans-European networks and the EDSP. This is because we are convinced that we can only reduce the structural divergences between European regions and areas through coordinated action.
As regards additionality, which is one of fundamental principles underlying the Structural Funds, we call upon the Commission to find as soon as possible instruments to improve verification of compliance with additionality and more transparent procedures for assessing additionality. We strongly urge the Member States to ensure that this principle is strictly upheld.
We consider it essential, moreover, in respecting the partnership principle, for management decentralisation to be accompanied by a clarification of the responsibilities and roles of the various partners and by a clear distinction between the functions and responsibilities. Furthermore, we have noted that the results of the interim evaluations are frequently not comparable or quantifiable because unsuitable and inadequate indicators have been employed, which is why it is absolutely necessary for us to have objective criteria and more suitable assessment methods for assessing the results of the programmes.
We have also noted that, although there was an inexplicable and dangerous fall in the number of on-the-spot checks carried out under the regulation in 1998 compared to the previous year, they have brought to light a whole range of shortcomings, from an insufficient number of monitoring schemes in certain programmes to the co-financing of non-admissible expenditure. As a result, we consider that the Commission' s checks in 1998 were, unfortunately, still unsatisfactory, and that they must be sufficiently strengthened in order to guarantee proper implementation of the Structural Funds regulations.
In our report, we therefore call upon the European Commission and the Member States to adopt a number of actions as soon as possible to strengthen controls and to keep Parliament better informed of measures adopted to increase transparency and improve the implementation of the Structural Funds. Since this 10th annual report was especially concerned with measures to promote local development, we have noted their strategic importance and emphasise their considerable contribution to local development.
Finally, Commissioner, I would like to stress that our report is consistent with the opinion you expressed on 5 June last in Brussels, when you stressed that, in the interests of transparency, even the smallest European taxpayer has to know where and how Community resources appropriated to the Structural Funds are spent. I will leave to you the task of assessing whether a Commission report such as the 1998 report allows, I will not say the smallest, but any of the European taxpayers to satisfy their desire.
Mr President, lastly, I would like to explain my position regarding the seven amendments which will be put to the vote on Friday. I, myself, have tabled a technical amendment, the third amendment, which corrects a transcription error likely to cause confusion and make paragraph 28 inconsistent with the rest of the report. I also accept Amendment No 1 and Amendment No 2, since they are in line with the report. However, I cannot accept Amendment No 4, Amendment No 5, Amendment No 6 or Amendment No 7, for I consider that they misrepresent the rest of the report.
In any case, I would like to thank Mr Nogueira and Mr Larrea, the authors of these last amendments, and publicly acknowledge that, although I do not support their approach, I do concede that their argument is valid and well structured.
Mr President, on behalf of the Committee on Industry, External Trade, Research and Energy, I want to congratulate Mr Turco on the excellent report he has presented. He has put his finger on the main problems encountered in implementing Structural Funds credits, and he has clearly indicated what we want to see in this area in the future. In particular, I want to thank him for taking account of the opinion of the Committee on Industry in the final version of his report, especially as regards the issue of job creation.
For my part, Mr President, I am going to concentrate on just point: the need to coordinate Structural Fund interventions with other Community policies, an issue the rapporteur is likewise very concerned about. The Committee on Industry believes it is particularly important to avoid conflict between competition policy on the one hand and regional policy on the other. This is not an easy problem, and it is not a new one either.
I shall be particularly grateful to Commissioner Barnier if he can tell us whether the Commission has looked at this aspect of the problem in the context of the re-examination of competition policy, and if he could tell us where the Commission has got to in its thinking on this subject.
Mr President, I wish to begin by saying that my Group supports much of what is in Mr Turco's report and is certainly wholeheartedly behind the general thrust of the report. However, I have chosen to speak in today's debate because some of the issues discussed in the report are at the core of what must be addressed if the European institutions themselves are to lift the cloud of mismanagement and waste which hangs over them from previous times.
The only way we can hope to change the public's perception of what we are doing here is not only to achieve better value for money but also to be seen to be doing it. It is only if we can clearly show that the Commission's use of money is managed in a sound and prudent way that we can hope to win back the trust that has been lost over recent years.
The report with which we are concerned is, of course, retrospective to 1998. Many positive changes have taken place since that time, not least since the new Commission took over. It is crucial, therefore, that we flag up the inadequacies that were inherent in the system and ensure that we go further in our aim to make better use of European taxpayers' money. This is especially so in the Structural Funds, which directly touch the lives of so many of our own citizens.
We have before us an opportunity to concentrate the minds of both the Commission and the recipients - Member States and others - of this valuable EU assistance, on the criticisms identified in the report in many areas concerning the allocation of funds and the lack of monitoring of their use. A key remedy for addressing this very real problem is the effective use of exit strategies as a prerequisite to the awarding of funding. None of us here would personally enter into a business or private financial agreement without being sure of how and when that obligation would come to an end. All too often that is what has happened in the past. Until clearly defined, planned and effective monitoring of the success or failure of a funded scheme is introduced, it remains all too easy for ill-thought-out and badly managed projects to waste precious resources, to continue to throw good money after bad.
Failure to act will result in the particular problems highlighted in this report. It will also result in the problems we have seen over the allocation of ever-scarcer resources within the Member States. Nowhere is this better highlighted than in the current delays, obfuscation and confusion in the United Kingdom over where to put this valuable money. This is particularly so in my home region, the West Midlands, where this delay is causing a great deal of uncertainty to local communities and the local taxpayers, who are having to underwrite the projects to the tune of many millions of pounds, pending the resolution of the problems I have outlined.
Therefore, what is required is a simple benchmarking of projects to compare and contrast their effectiveness, to be undertaken perhaps by an independent auditor and used in conjunction with a clear and well-planned end-programme which will allow the termination of poorly operated projects and put an end to on-going waste - in essence, to introduce private-sector disciplines into this system.
Only when the European institutions and the Member States adopt ideas such as these, will we again gain the reputation for financial probity that we desire and which the public demands.
Mr President, Commissioner, ladies and gentlemen, if economic and social cohesion is rightly called the core of European policy, then it is safe to say that the Structural Funds act as its pacemaker. We are talking today about the functioning of a political instrument which we have since, with Agenda 2000, replaced with a new and we hope better one. Nevertheless, it is the duty and the right of this Parliament to review the Structural Funds by means of their annual reports and to derive political requirements from those reports, even if they appear to have been overtaken by events.
We believe that the rapporteur, Mr Turco, has done an excellent job on both counts in his report on the 10th Annual Report on the Structural Funds, 1998. The many amendments made by Members of this House have substantially enhanced the report. I do not want to repeat here those criticisms which have been recorded and can be checked in writing. Mr Turco and others Members have already reiterated these criticisms. However, I would like to strengthen one demand, and that is the demand that in its next report the Commission should devote a special section to reporting on the measures which it has adopted in response to criticisms voiced by Parliament in previous years. The 11th Annual Report should, therefore, at the same time include a progress report.
Because time is short, I only want to address four problems and approaches which we think point to the way forward. Firstly, the period covered by the report, 1998, was notable for the fact that it was only possible to achieve total implementation of appropriations for the entire programming period by means of last-minute measures. Experience has shown that we need special strategies for the initial and concluding stages of programming periods and a flexibility mechanism for crisis situations like those which arose in 1997/98.
Secondly, the principle of additionality is one of the main pillars of our structural policy, and I do not want to undermine it. Nevertheless, there is a yawning gap between rhetoric and reality. For example, in the case of Objective 1 areas, it is frequently only partly true to say that there is an independent structural policy to which the European component is added. This is often because all the funding available in political terms has already had to be committed to guarantee adequate cofinancing, and rightly so. However, when it comes to the principle of additionality, this means, if I may resort to a metaphor, that it is like me being given a suit by Europe to complement a tie that I can afford myself at regional level. The forthcoming enlargement will add to this problem. So as I see it, we need a new definition of additionality. This might perhaps be something along the lines of additional European added value, which is already a prerequisite for the framework research programmes and for the Community INTERREG initiative, for example.
Thirdly, we believe that the principle of partnership with local and regional authorities and with the two sides of industry is heading in the right direction and should be further strengthened. We need both more local initiatives and pacts and a regional debate about priorities for a given region. In this way our structural policy itself will contribute to regionalisation. Structural policy simultaneously reacts to and creates regional structures.
Fourthly, controls and assessments are the alpha and omega of any structural policy that has the noble objective of making itself superfluous as quickly as possible. Even if there are marked structural differences between regions, this should not stop us from looking for common evaluation methods and indicators. Only in this way can we make horizontal comparisons between strategies and projects between Member States in individual areas of activity. The previous speaker mentioned this problem. Benchmarking should also be possible in this policy area soon.
Mr President, Commissioner, this is a very positive Thursday for the European regions in general and for the outermost regions in particular, since this Parliament is dealing with reports as thought-provoking and important as those of Mr Turco and Mr Ripoll, which refer to the Structural Funds and the Cohesion Fund respectively, as well as the assessment of the transparency of their implementation.
It is therefore worth remembering that regional and structural policy in the European Union as a whole is a response to the specific disadvantages confronting certain European regions and, in particular, the outermost regions such as Madeira, the Azores, the Canary Islands and the French overseas departments.
In fact, Articles 158 and 159 of the Treaty set the objectives for economic and social cohesion, giving regional policy the task of reducing the existing differences between the less developed regions and the others. It also leads to the special treatment of the outermost regions which is covered in Article 299(2) of the EC Treaty, which will allow the Union to continue, consolidate and strengthen its action in order to achieve a specific system of measures that will take account of all the limitations suffered in those regions, whose situation is special, without damaging the coherence of Community law and the internal market.
For these reasons, Mr Turco' s report on the 1998 annual report on such important financial instruments as the Structural Funds is also relevant, since it opens up the possibility of strengthening the effective and decentralised application of those Funds and also because it opens the way for discussion and reflects the specific situation of these outermost regions with regard to establishing criteria for admission to the Structural Funds and their inclusion in Objective 1.
Mr President, Commissioner, ladies and gentlemen, as has already been mentioned, the problem with this report is that it amounts to a retrospective review of a chapter in the history of the Structural Funds which has long since been closed, during the previous parliamentary term in fact. This looks pretty boring, and the press have already gone home. Nevertheless, we should not underestimate the seriousness of the issues involved, as the central point of this discussion should be to learn from the mistakes of the past. In view of the challenge of an enlarged Union, which will in future have 28 or more Member States, we can no longer afford not to use European money for European objectives such as employment, sustainability, environmental protection and equal opportunities in an efficient way.
This was simply not the case during the last period. I am emphasising this because I have the impression that the new programmes are once again being approved because of pressure from the Member States, although they do not provide for optimum use of funds in accordance with Europe' s objectives. And this Parliament has been calling for optimum use of funds for years. We cannot afford, as we did in 1998, to spend EUR 30.4 billion only to find that unemployment is increasing again in the poorer regions.
I would like to cite an example that underlines my doubts. The Commission is simply not throwing its weight behind the need to make European objectives the real guiding principle of Structural Fund policy. This House called for this report to include a chapter specifically devoted to equal opportunities. The three sentences at the beginning are not enough, we asked for a specific chapter, so that we could monitor this area of EU policy separately and effectively. Equality of opportunities is not just the remit of the ESF, it is the remit of all the Structural Funds.
Let me give you another example. Although unemployment is rising in Germany' s five new Länder, money is once again being invested in roads instead of jobs in the new Community support framework. I expect the Commission to drop its "business as usual" approach and instead to become the motor of sustainable development in Europe again.
Mr President, Commissioner, ladies and gentlemen, it is once again time for us to consider a Commission report on the implementation of Structural Funds appropriations, this time for 1998, and to express the views of our group.
The rapporteur, whom I would like to thank very warmly, depicts very varied trends in expenditure under the Structural Funds. The picture is one of some positive aspects compared with previous years, combined with continuing problems.
I would like to concentrate on two issues. The first is that EU financial resources have undeniably led to a process of recovery in the poorest regions and Member States. Nevertheless, the gap between the least and most developed regions of the Community has scarcely decreased. That means that disparities in regional development continue to exist, even if the overall level is higher. This is of course totally unsatisfactory as far as I and my group are concerned. And this dissatisfaction is all the greater when you consider that the continuing regional differences, as measured in income per capita, are particularly reflected in unemployment figures. Even though there has been a reduction in unemployment in the EU in absolute terms in recent months, the total number of people without jobs is still far too high. In Germany alone there are still over 3.8 million unemployed, and the employment rate is still markedly higher.
If we were to use this issue alone to gauge the success of Structural Fund policy, we would pass a devastatingly negative judgment on it.
Secondly, the problems of unemployment, which are not tackled under the Structural Funds alone, underscore the importance of efficient coordination of the implementation of funds from the various EU and national support programmes and of restructuring and allocating more money to all those funds that generate new jobs.As the rapporteur rightly emphasises, there was some progress in this area in 1998, but it was still far from adequate. In view of all the difficulties which undeniably exist, I regard this as a key starting point for greater effectiveness and thus more efficient use of the appropriations implemented, and I believe that this is something that people hit by unemployment in the various countries would welcome.
Mr President, Commissioner, ladies and gentlemen, it is important to take proper stock of the application of the Structural Funds regulations, which remain a fundamental instrument of European policy for reducing inequality. That stocktaking can help us correct any past excesses and learn to manage present and future appropriations better.
We learn that the implementation rate for programmes in 1998 remained satisfactory, although only slightly under 90% of total support was achieved for commitments, and 61% for payments. That is why we support Mr Maurice Turco' s report, and he is to be congratulated for approaching this issue pragmatically and without complacency. Moreover, this report reveals some mismanagement in the allocation of the Structural Funds.
Beyond the overall picture, considerable differences in implementation have persisted between the different objectives as well as between the Member States and the regions. The difference between the budgetary appropriations and the final implementation remains a problem particularly affecting Objective 2. Moreover the full utilisation of the Structural Funds in 1998, or at least in terms of the percentages mentioned earlier, has only been possible thanks to a compensation mechanism for under-implementation, such as major transfer of credits from Objective 2 to Objective 1.
We denounce this type of practice as lacking in transparency. Furthermore, we ask for a fairer distribution of expenditure, more transparency in the allocation and control of the funds, better eligibility criteria, a reduction in the number of priority objectives and Community initiatives.
We also think a reduction in the programmes involved would lead to greater effectiveness in their implementation and the possibility of stricter control. To this effect, we join the rapporteur in asking the Commission to strengthen its control and inform Parliament of the results of its audits and assessments.
Mr President, Commissioner, first of all I would like to congratulate the rapporteur on this report which not only highlights the importance of the Structural Funds but also a series of problems.
I would firstly likely to remind you that the objective of the Funds is to strengthen economic and social cohesion in the European Union and that, while it is true that the GDP per capita in the regions with the lowest rate increased by 9% between 1986 and 1996, over the same period the income per capita in the four poorest countries rose by 8%. Nevertheless, the difference when compared to the 25 richest regions continues to be the same: two and a half times.
These figures should lead us to consider the fact that, while the level and quality of life in the poorest regions is increasing, we have not managed to reduce the disparities between the richest and the poorest regions of the European Union.
A second factor is that only 10% of the interventions from the Funds correspond to local development measures, despite the fact that most population and poverty is found in urban centres. To this data we must also add a factor which will distort the statistics and will change the landscape of the European Union in the next few years, i.e. the incorporation of the new Member States.
All of these issues point to the need for a series of criteria to be taken into account in the future. Firstly, we must leave room for prioritising the interventions relating to urban development. Secondly, we need to develop policies which will reduce the disparities between the richest countries and the poorest countries. Thirdly, we must show greater sensitivity towards phenomena which have been ignored in the European Union, such as insularity and isolation. Lastly, we must take account of all sections of the population with the real objective of creating ever more employment, especially in the least-favoured regions.
Mr President, Commissioner, as someone with a local government background, I should like to stress the need for local government agencies to become more involved at all levels, particularly when programmes are being formulated and implemented. This is how the required partnership is implemented and integrated, provided of course that the Commission and the state are actively involved. I should also like to stress the need for greater coordination between European regional policy and other Community policies and between the Structural Funds and other funding mechanisms.
I should like to use the short time available to me to stress how important it is to uphold the principle of additionality and express the view that, despite the development over time of verification methods, it is impossible to compare Member States on this issue, due to the lack of a common methodology. Thus, we cannot logically adopt a proposal to impose sanctions in cases of non-compliance with this principle until a legal base has been adopted and a common methodology agreed.
The principle of additionality must be taken into serious account and I believe that the Member States and the Commission, in the light of forthcoming enlargement, will have to work together to draw up and adopt guidelines defining a more integrated approach to verifying the application of this principle, taking into account, of course, the particular economic situation in each Member State.
In closing, I feel I must congratulate the rapporteur on his comprehensive report and stress the fact that on the whole, the implementation of the programmes financed by the various funds was on the right track in 1998, the year covered by the report and a good year overall, in which the relative delays of previous years were recouped. Only when it came to monitoring interventions was 1998 a poor year. There seems to be a problem with this generally, perhaps due to a lack of staff, and the Commission must ensure that it takes the measures needed to ensure that the implementation of European policies continues to be monitored.
Mr President, Commissioner, I especially welcome paragraph 20 on additionality and hope very much that the Commission will take particular account of the importance of transparency. I would add that this should also relate to the question of whether the principle is being complied with, not just overall by Member States, but at regional levels within them.
I would also ask the Commission to consider introducing a little more flexibility at the stage when projects are being set up. I am thinking of one very worthy project within my own constituency which, because of the very short timetable and a misunderstanding, did not enable contracts to be drawn up by the end of December last year. The offer of funding was consequently withdrawn. I do not dispute that this decision was correct and I understand the Commission's wish to ensure that projects are completed in time. The sad thing about this particular decision was that the project clearly would have been.
Finally, I believe that there is a great deal of merit in Amendment No 5. If I understand what is being asked for correctly, the practice already applies in Scotland. Management at this level allows for a high degree of coordination and exchange of best practice between those involved. It also encourages pioneering activities. I offer as an example our Objective 3 partnership's development of a tool kit for gender mainstreaming in structural funding. I understand that serious consideration is already being given to its use in other parts of the European Union. May I please ask the Commission to think very carefully about the merits of taking on board Amendment No 5.
Mr President, I am very grateful to my colleague and friend Mrs Attwooll for her remarks about Amendment No 5, which is in the name of my colleagues, Nogueira Román and Ortuondo Larrea. I should also like to commend to the House Amendments Nos 4, 6 and 7, also in their names, which strengthen and underline important points in the report.
But I make no apology for coming back to Amendment No 5 in the sense in which Mrs Attwooll spoke of it. It is vital for the concept of subsidiarity to be brought into the heart of our notion of structural funding and for the regional, local and national authorities within Member States to be fully engaged in the process of implementing the structural funds and applying them.
As paragraphs 20 and 21 say, the additionality principle has not been operating with an effective, transparent style up to now. Several speakers in this debate have drawn attention to that. Perhaps Commissioner Barnier will not be surprised if I bang home again on the point that whatever might have been the failures of the past, he has the opportunity to make successes in the future and to ensure that the additionality principle is not just a formal principle requiring Member States to satisfy certain budgetary conditions in a global way. Rather it should become a substantive principle built into the idea of subsidiarity which he and President Prodi are researching so that at regional and national level within Member States we can see that the funds really are being used to enhance and improve development.
Mr President, the main conclusion to be drawn is that, in 10 years of Structural Funds, no real progress has been made in closing the huge gap between the per capita income of the richest and the poorest regions of the European Union.
Not only have we failed to achieve the main purpose of the Structural Funds, i.e. to help reduce regional disparities and achieve economic and social cohesion; in numerous cases, the situation has worsened and the gulf between the regions lagging behind and the developed areas has widened both in rural areas, especially island and mountain regions, and also in urban areas, which are plagued by mass and long-term unemployment, poverty, and a scarcity, or in many cases, a total lack of basic infrastructures. The report under discussion makes a number of critical observations and evaluations which are heading in the right direction and I would like to congratulate the rapporteur on that.
However, the reality of the situation is even worse. The lack of planning and transparency and the huge number of irregularities and cases of fraud in implementing the programmes, which have helped swell the coffers of parasitical undertakings, have actually widened the gap instead of fostering cohesion. In fact, the Structural Funds have, on numerous occasions, been used as a means of eroding cohesion and fostering asymmetric development. Greece is a typical example of this: in 1996, only two Greek regions were classified among the ten poorest regions in the European Union. However, the following year, a total of seven Greek regions were amongst the eleven poorest regions. Epirus acquired the dubious accolade of being the poorest region in the European Union. The scarcity of resources under the Damoclean sword of Agenda 2000 and persistent cutbacks in order to satisfy other requirements, such as enlargement, do nothing to strengthen cohesion or stabilize development levels; on the contrary, they help set further socio-economic degeneration of the regions in motion.
President, Commissioner, ladies and gentlemen, this Sixth Periodic Report on the social and economic situation of the regions of the Union, which was adopted last year by the Commission, indicated that the 25 richest regions of the European Union still had an average GDP per head that was two and a half times higher than that in the 25 poorest regions, and my fellow Members have also reminded us of this. The development gap between the Member States has certainly been reduced, but there are still disparities between the regions, not only with regard to the GDP per head, but also, particularly, in terms of unemployment.
Despite the economic upturn, the unemployment rate in the Union as a whole stood at around 10% at the end of 1998. Moreover, the distribution of unemployment is extremely uneven. Whereas the 25 regions least affected are experiencing a relative stabilisation of the rate at around 3 or 4%, the trend has not been reversed in the 25 worst affected regions, with a rate which is still higher than 20%.
In its 1998Annual Report on the Structural Funds, the Commission notes, rightly so, that high regional unemployment leads to social exclusion, hence making unemployment even more resistant to economic improvement. An integrated strategy combining measures to boost the economic base of the regions and measures to improve access to the job market, particularly through training, is essential if this situation is to be resolved. It therefore seems to me that structural actions must continue to step up their efficacy and impact in terms of job creation in order to sustain the current economic growth, especially in the regions most affected by unemployment.
Furthermore, the work carried out under the European Spatial Development Perspective follows the development of the organisation of the European territory from a traditional, rather centralised model, towards a polycentric model which is the only way to promote a more balanced geographical distribution of work in Europe. The Commission has promised that the emphasis in the new programming period for the Structural Funds will be on improving transport networks, particularly in the peripheral or outermost regions, and on creating sustainable and effective transport systems that provide a balance between the different modes of transport.
I must stress particularly that the priority objective of this increased coordination should be to reduce structural divergences between the central part of the Union and the peripheral and outermost regions, as specified in one of the amendments adopted by my committee.
Mr President, Commissioner, ladies and gentlemen, full employment, which the Lisbon Summit established as an objective of the EU' s work, is a very major step forwards. People in work are a guarantee of peace and freedom in Europe. This must apply, however, to the whole of the EU, including those areas far from the EU' s geographic centre. If the employment objective is to become a reality, EU policies must all be compatible with one another, just as the Committee says in the report.
We must make use of regional policy on both a large and a small scale. Among large-scale concerns, we in Sweden include general welfare policy (including social services), education, research, infrastructure and cultural policy throughout the EU. The importance of the latter cannot be emphasised enough. Small-scale measures include aid to companies and the use of Structural Funds, that is to say aid directed more specifically at areas where very special conditions apply. These areas may, for example, be characterised by industrial conversion or low living standards or be of the type which exist in northern Sweden and Finland, with low population density, harsh climates and long distances between centres of population. Where such areas in Sweden are concerned, we have for a long time used reduced social charges for companies as a form of aid.
This is now being brought into question by the Commission, something I find hard to understand. If the major Structural Fund investments the EU is making in these areas are to be effective, the other parts of regional policy have to function, too. The Structural Funds cannot operate in isolation. We also refer to that principle in the report. I should like to hear the comments of the Member of the Commission regarding this principle that policy areas must be compatible with one another.
The Structural Funds are therefore very important and have to function well. The criticism of the Funds that I have heard in my region is that they are complicated to use. This is something which we must be helped at all levels to change. I support all ideas of partnership and decentralised administration, as well as the idea that the Funds should be used to meet the needs of the regions. There must also be built-in assessment mechanisms.
Finally, Mr President, I want to emphasise that the whole of the EU must share in European growth. I agree with the person who said that wherever people live is the centre of the world.
Mr President, ladies and gentlemen, Commissioner, I would like to congratulate Mr Mauro Turco on his excellent work. His report states clearly that the results of the 1994-9 Structural Funds programming period, taking into account the assessments available at the end of 1998, have not met expectations on a number of fronts.
This is particularly true in the case of Italy. Suffice it to say that there was a considerable delay in the use of many of the appropriations, although improvement was apparent at the end of the programming period, obtained purely by mathematical calculation through transferring Objective 2 appropriations to Objective 1. Suffice it to say that, as far as Objective 4 is concerned, in 1998, Italy did not fulfil any of its undertakings and has only paid out 3% of the funding. The checking and assessment mechanisms have been decidedly inadequate.
There are essentially three reasons for this poor management and they were highlighted by the Court of Auditors: firstly, lack of planning and poor interaction between the measures funded and the various funding instruments, factors which prevented us achieving the expected added value; secondly, lack of global vision which meant that the projects defined were not ambitious enough; thirdly, delays in concluding previous projects and programmes, largely due to the absence of documents justifying the actual expenditure.
Now, considering the forthcoming 2000-2006 programming period, even though management has been simplified and the number of objectives and Community initiatives reduced, I cannot contain my concern and I sympathise with many regional council chairmen as they tackle the issue of the failure to use Community funds and the responsibilities of the Italian Government. Months after the rejection by the European Commission of the Objective 2 area map it had put forward on the grounds that the area definition criteria did not correspond, the Italian Government had still not presented a valid, compliant proposal, and this was not for lack of good will on the part of the European Commission. The result is certainly not outstanding.
We cannot afford to lose more time, and we cannot afford to decline ITL 10 000 billion either; neither the Italian economic situation nor the Italian taxpayer would allow it.
Ladies and gentlemen, in turn, I would like to express the great interest with which I read Mr Turco' s report and congratulate him on the precision and competence of his work. I would also like to say to him that, beyond the observations, criticisms and proposals addressed to me as the new Commissioner for Regional Policy, a post which I have held for quite a few months now, this reading is also extremely useful for the future.
I would like to devote my speaking time to responding as precisely as possible to each one of you on the most important points and, first of all, on the implementation of the Funds for 1998. Your rapporteur, Mr Turco, expressed his relative satisfaction with regard to the overall implementation of the Funds for 1998, when 100% of the appropriations available for the year were committed and 100% disbursed.
Beyond this observation - which, I think it only fair to mention, is the fruit of the work of my predecessor, Mrs Wulf-Mathies, and my colleagues, who were also hers -I can also tell you that at the end of 1999, which is also the last year of the programming period 1994-1999, 99% of the appropriations were committed and 75% disbursed: results which are, of course, still insufficient, but which, all the same, mark a step forward in the direction you advocate.
However, it is true that the situation of Community Initiatives is somewhat different and this is due to the specific characteristics of their implementation. There is the innovative aspect of most of the programmes, a new approach based on partnership and the inherent difficulty in implementing transnational programmes, by both national and regional authorities. In spite of everything, ladies and gentlemen, a very clear improvement was noted in 1998 and confirmed in 1999, in particular following the redistribution of resources between the various initiatives, as the European Parliament wanted. At the end of 1999, 95% of the appropriations for the period had been taken up under Community Initiatives and 57% had been paid.
With regard to implementation, Mr Esclopé, since you mentioned the inequality between the different Member States regarding implementation, I think I am right in saying that part of the explanation you are looking for lies in the inevitably different nature of the programmes and projects according to the countries or regions. We are well aware that it is the countries and regions that propose the projects which, I repeat, are very different. Therefore, I would put some of your observations down to the differences between these programmes and projects.
If we compare the implementation of the commitments with the financial perspectives determined in Edinburgh, I agree with you that they almost match. However, ladies and gentlemen, I have taken note of the criticisms and remarks saying that we can do better. Mrs Schroedter or Mr Markov have noted disparities that are still unacceptable. I would, however, point out that it is possible to prove the effectiveness of the Structural Funds, since divergences between States have been reduced. Nevertheless, you are correct, and I myself am concerned by this observation, the gaps between the regions - Mrs Sudre clearly and eloquently stated the figures - prove that the Structural Funds are not yet allocated in a sufficiently efficient or concentrated manner. There are still unjustified, unacceptable gaps between regions, and between the group of the poorest regions and the group of the richest regions.
On the same subject, I would also like to say that I am taking great care that this social divide, as it has been called, this economic divide between the group of the richest regions and the group of the poorest regions is not exacerbated by another divide linked to the new economy - I am thinking of some extremely worrying figures relating to this subject - that I could call the digital divide, that is to say the democratic access of the most remote citizens, the poorest citizens, the most disadvantaged citizens, to the new technologies and to the opportunities provided by these new technologies.
As to my second point: monitoring, evaluation and control. In your resolution, Mr Turco, you recognise the importance of monitoring, assessing and controlling Structural Fund interventions. With regard to monitoring and evaluation, in all sincerity, significant progress has been observed and I would like to cite three examples of this. Firstly, finalising a harmonised methodology. Secondly, completing the interim evaluation, which ended during 1998 and which has led to restructuring within the programmes, occasionally very significant in financial terms. Finally, thirdly, completing thematic cross-sector evaluations, in particular with regard to small and medium-sized businesses, equal opportunities or partnership. I have noticed that these evaluations are gradually bearing fruit, in particular the new programmes for the period 2000-2006.
There is still progress to be made in this area, but it must be noted that the evaluation culture seems to me to be more prevalent today in all the departments of the Commission and also among the programme managers. I have also noticed that at the beginning of last June, when I had organised a seminar for the first time between the Member States and the programme managers, the management authorities for all the regions and all the countries. I had also invited the chairman of your committee, Mr Hatzidakis, and Mrs Theato, chair of the Commission on Budgetary Control, to participate in this seminar. To be frank, it showed that the evaluation culture, which is a modern, necessary culture, is making progress.
With regard to control, the Commission broadly shares your assessment of the complexity of the current Structural Fund system. Once again, however, improvements have been made since 1997, in particular within the scope of the SEM 2000 initiative, and I would like to thank Mr Bradbourn for pinpointing them. The establishment of rules on the eligibility of spending for co-financing is covered by an implementing regulation for the new period. The financial control standards that the Member States must observe will also be covered by a regulation. The guidelines relating to the implementation of net financial corrections are also being translated into an implementing regulation for this new period. Furthermore, I would like to remind you that fund legislation for the new period - which Mr Musotto judged to be insufficient earlier on, I noted - provides for intervention monitoring systems to be simplified.
With regard to control, the new legislation also gives the Member States direct responsibility for controls concerning programmes carried out on their territory. As you know, ladies and gentlemen, it is the Commission that is responsible for ensuring that the control systems are sufficiently sound and reliable.
Naturally, it is a complex business. Recently, I even heard calls for less of the Brussels bureaucracy, for fewer complications. I will give some thought, clearly and objectively, to all the ways in which matters could be simplified. In particular, I will think about this in the joint discussions on the nature of the new regional policy for 2006-2013. In the meantime, I am bound by a general regulation, with which you have been familiar since Berlin and which I must apply. I must therefore find, in conjunction with my staff, the optimum balance between and coordination of, on the one hand, the desire expressed by some of you earlier for greater decentralisation, greater trust in the Member States and the regions and, on the other, your requirement for rigour, which is also required of me by the Court of Auditors, in order to be able to be accountable to the taxpayers.
What I can say on this subject, in particular to Mrs Hedkvist Petersen who discussed the matter with me the other day when I was visiting her region, is that I will search for the best balance. But try to understand that I am torn between your demand for increased decentralisation and the need to present accurate accounts to the European Parliament, public opinion and the Court of Auditors.
Your rapporteur quite rightly remarks that in 1998 the Commission did not carry out enough on-the-spot checks. Actually, Mr Turco, in spite of the importance attached by the Commission to proper financial management of the programmes and to reliable controls, I must point out that the resources at my disposal did not enable us to carry out as many controls as we would have wished.
Finally, I would like to point out the negotiations underway for a framework agreement between our two institutions, which answers some of Mr Bradbourn' s concerns. Moreover, this framework agreement has now been definitively finalised regarding the transmission of documents to Parliament and it is on this basis that the Commission will provide your Parliament with all the documents you would like.
Many of you, including Mrs Attwool and Mr MacCormick, have raised the matter of additionality. I would like to specify that the new legislation seems to me to substantially improve the possibilities of verifying additionality, as this will be verified for two types of programme. For Objective 1 programmes, as was formerly the case, but also for Objective 2 and 3 programmes, taken together, this verification will be carried out on the basis of samples and will concern solely the active measures of the labour market.
This new system will make it possible to have an overall view of the implementation of the additionality principle, including for Objective 2, which as you know, presented great statistical problems during the previous period. The Commission had also proposed a link between the verification of this additionality and the allocation of the performance reserve, but, as you also know, this link has not been adopted by the legislator. I would, however, like to remind you of my desire to verify the reality of this additionality and I would also like to say - as I have said to several Member States - that the verification of this principle, the reality of additionality will be a criterion for the admissibility and approval of new programmes.
You asked me about your draft Article 5. To be honest, ladies and gentlemen, I must ask you to understand that I cannot approve this Article 5 whatever the good intentions behind it. Once again, I am bound by Article 11 of the general regulation on Structural Funds which, at least until 2006, does not allow the decentralisation or delegation of the executive powers of the Commission to sub-national bodies, as you call them: the Autonomous Communities, Regions, and Länder. I am forced to comply with the general regulation on the Structural Funds, at least as laid down until 2006.
The principle of partnership is one which the Commission hopes to make as comprehensive as possible. Progress has already been observed, in 1998, in particular with the setting up in 1997 of territorial pacts for employment involving regional and local partners and both sides of industry. But the Commission goes much further with the new legislation for 2000-2006. The partnership is now actually being extended to new operators, who to date were not really, or very rarely involved, and I would like them to be involved from now on. The economic and social partners, the associations, some non-governmental organisations, in particular in the fields of the environment and equal opportunities. Furthermore, the new legislation brings the partnership into play at all stages of the programming from the initial drawing-up of plans by the Member States to the evaluation of the programmes.
Fourthly, complementarity with other Community policies. Mrs Flesch, Mr Turco yourself, Mrs Schroedter, Mr Mastorakis, you stressed this point. I would like to note that Parliament, which questions the efforts of the Commission to intensify the synergy between structural policies and other Community policies, should know that this is also of concern to me and my staff. This is how the cross-sector theme in their annual report for 1998 should be considered, for example, the actions supporting local development and, I would like to announce, actions in favour of equal opportunities and sexual equality in the report for 1999.
A substantial amount of effort recently has been put into improving the coherence of the Structural Funds with other Community policies, particularly, Mrs Flesch, with State aid. This is a field in which the Commission adopted, in 1998, a communication reconciling the map of regional State aid with the map of regions eligible for the Structural Funds and on this subject, I regularly have constructive dialogues with Mario Monti, my fellow Commissioner with responsibility for such matters.
This is also the case for the environment, within the scope of the new programmes for 2000­2006. Let it be clear that here too, ladies and gentlemen, there is no question of turning the Structural Funds into instruments of other policies. The Structural Funds answer one policy: that of cohesion, reducing the disparities between regions and countries.
The objective of the fund is to support the development of the weakest regions in order to step up economic and social cohesion within the Union, and you stressed the lack of progress made in this area. Therefore, we must simply ensure - and this is no small matter - that structural interventions take sufficient account of sectorial Community policies, but also, in return, ensure that the other sectorial policies of the Union embrace or support the aspect of cohesion.
I am thinking in particular - in response to Mr Sanchez García and Mr Theonas - of the outermost regions. You know, ladies and gentlemen, of the personal interest that I will continue to take, within the Commission, in the future and the development of the outermost regions. You had proof of this when the Commission' s report on these regions was published: I took a personal interest. I would also echo Mrs Sudre' s comments on this.
My comments on the subject of the outermost regions and the need for adequate cohesion and coherence between various policies also applies to the most disadvantaged regions, whether these are urban regions, which are increasing in number, or island or maritime regions, to reply to Mr Ripoll y Martinez de Bedoya who questioned me on this subject.
In conclusion, I would like to thank you for your attention and say a few words about the annual report and its role as I see it. Ladies and gentlemen, it is right for Parliament to make demands on the Commission with regard to the implementation of the Structural Funds and their impact, and you have presented new requirements. I would go along with Mr Stockmann' s question regarding the inclusion in future reports of a specific paragraph or chapter in order to reply precisely to the remarks or criticisms of the Parliament with regard to the Commission.
The draft resolution reflects this wish, this requirement, by asking the Commission to provide yet more information in the annual report. However, for a few years we have chosen to make the annual report more concise, which, moreover, was formally requested by the European Parliament at the time. The document must remain readable for the citizens, not just for MEPs or specialists- and it is not yet completely so, if I have understood Mr Turco correctly. I am very attached to this quest for readability, proximity and explanation by the Commission in the field for which I am responsible.
We shall therefore continue our efforts in favour of readability and the task of explanation, while being more precise in order to respond to your requests. These are the two aspects - readability and precision - on which I intend to concentrate in order to present a top quality annual report.
Thank you very much, Commissioner Barnier.
The debate is closed.
The vote will take place today at 5.30 p.m.
Topical and Urgent Debate
The next item is the debate on topical and urgent subjects of major importance.
Basic freedoms in Serbia and Kosovo
The next item is the joint debate on the following motions for resolutions:
B5-0568/2000 by Mr Dupuis and others, on behalf of the Technical Group of Independent Members;
B5-0569/2000 by Mrs Pack and Mr Posselt, on behalf of the Group of the European People's Party (Christian Democrats) and the European Democrats;
B5-0572/2000 by Mr Lagendijk and others, on behalf of the Group of the Greens/European Free Alliance;
B5-0574/2000 by Mr Haarder and Mrs Malmström, on behalf of Group of the European Liberal, Democrat and Reform Party;
B5-0577/2000 by Mr Brie and others, on behalf of the Confederal Group of the European United Left/Nordic Green Left;
B5-0579/2000 by Mr Wiersma and Mr Swoboda, on behalf of the Group of the Party of European Socialists on basic freedoms in Serbia and in Kosovo.
Mr President, in some language versions the motions are shown as being tabled on behalf of the Group of the Party of European Socialists by Mr Wiersma and by a certain Mr Sumberg, who does not, however, belong to our group. I, at any rate, have not changed my name. I am still called Swoboda and I am also proud of this typical German name. I would be grateful if this could be corrected where it is wrongly shown. Thank you.
Mr President, ladies and gentlemen, we have just had a chance to speak with some young lawyers from Serbia, who gave us an impressive account of the hopeless situation in their country. So I am glad to come back to today' s subject, the complete lack of press freedom and access to information there. The population only gets information from the subjective viewpoint of Mr Milosevic and his wife Mrs Markovic. Anyone who sees the facts as they are is treated as a traitor to the Serbian people and a NATO lackey. One of the young Serbian women told me that it is extraordinarily difficult for her to explain to her grandmother why she opposes Milosevic, as her grandmother only has her own information and experiences to go by. This means that she cannot understand why this young woman is involved in the OTPOR organisation.
We must help the independent democratic media in Serbia so that they can provide accurate information as far as possible, and so that democracy may yet blossom in Serbia. I would also like to say, however, that we naturally expect the "opposition press" , or what remains of it, to denounce the current irregularities in political leadership in the city of Belgrade, for example, which is governed by the MRS, just as much as it justifiably criticises the Milosevic regime. As long as it does not do this and is blind to other shortcomings, it is not an independent medium. I would also like to draw honourable Members' attention to the following point: given that we are now hearing suggestions that Mr Draskovic is once again on the way to collaborating with Mr Milosevic, we have to be very careful about who we give help to.
OTPOR, the real resistance group in Serbia, which grew out of the student movement, is as at present being prevented by Milosevic from registering as an organisation. Nevertheless, this will not stop it organising demonstrations and displays of good will on the streets of Belgrade and elsewhere in Serbia. Next weekend, our delegation will be travelling to Montenegro, and on Sunday will be holding talks with representatives of OTPOR and of the opposition. We will, of course, take this opportunity to sound out what scope there is for supporting them.
A contributory factor to the lack of freedom in that country is the Serbian University Law promulgated in October 1998, since when many professors have been removed from their posts. They are forbidden to give lectures and they have been removed from their posts because of allegedly inadequate qualifications. It is evident what is going on if I tell you that one of these allegedly unqualified professors is now a professor at the Universities of Saarbrücken and Berlin. I find it hard to imagine that these universities would employ unqualified Serbian professors. But, of course, they did not fit in with Milosevic' s doctrines.
On the other hand, I have to tell you - because we here do not get to know everything that you can only find out by talking with people on the spot - that the extremist nationalist politician Selesj is currently a university professor in the law faculty. You can imagine how they rate quality there!
Today' s debate is, of course, first and foremost concerned with conditions in Serbian prisons. There are over 2 000 Kosovo Albanians held in Serbian prisons, most of them since spring 1999, that is before the NATO offensive. The situation in these prisons is indescribable. The people have received no legal representation. If they are then sentenced, this happens with total disregard for the law. Let me remind you about Flora Brovina, the doctor who did nothing more than respect her professional ethics as a doctor, by helping people regardless of their nationality. She was sentenced to 14 years in prison in Serbia, in Nis. The prisons are certainly not in line with any convention, and contravene the Geneva Convention. There is horrifying torture and abuse, and the world is simply looking on.
A fortnight ago, I visited Kosovo with 12 colleagues, and that was when Kosovo Albanians gave us these 75 000 signatures. We have brought them here because we want to demonstrate the enormity and the awfulness of the situation of people who have been trying to find out for at least one and a half years where their relatives are - their fathers, their brothers or even their children. I do not think that we can simply file these 75 000 signatures away. We must attempt to at least give these people some certainty about where these missing persons are, what prisons they are in or where they met their death.
That is the picture in Serbia. In Kosovo, which we also visited, although the situation is different, there are similar problems. We went to Kosovo last year because we wanted to help the Kosovo Albanians who for ten years have suffered under an apartheid-like regime to obtain attention. The aim we are working towards now in Kosovo is to achieve peaceful coexistence between the majority Albanian population and minorities who are also entitled to live there, be they Serbs, Ashkali or Roma. I believe that we should focus our attention on ensuring that coexistence is possible there.
There were many incidents during the last few days of our visit there, and these are occurring again now. There have been murders of Serbs over the last few days. Nobody can say who committed them, but someone is responsible for the fact that a Serb - or even several Serbs - is murdered somewhere every day. We condemn these acts, indeed we condemned them on the spot, and have done so here on several occasions. We call on everyone in positions of responsibility, and now above all Kosovo Albanians, to ensure that when the occasion arises their compatriots behave in a restrained manner and prevent this sort of conduct against minorities.
We did not come to the aid of the Kosovo Albanians so that they could make the life of minorities in Kosovo hell. It also has to be said, because we do not know who the culprits are, that it cannot, of course, be ruled out some of the people responsible for these acts are possibly being infiltrated into Kosovo from Serbia as agents provocateurs, because they simply do not want peace in Kosovo.
All of us in the European Union, and also UNMIK, must take swift action in that region now. UNMIK must ensure that there is a legal framework, so that the culprits can be caught, put behind bars and punished. But in Kosovo there is also the problem of missing Serbs, which we are all familiar with. We call on the Kosovo Albanians to speak now and to inform the Red Cross if they know anything about the whereabouts of these Serbs and people of other nationalities, so as to put an end to this uncertainty.
The few Serbs in Kosovo who want to work with the administration of course also have a problem. They are viewed as traitors by some of their own compatriots. That being the case, we must help these well intentioned Serbs to achieve some positive results, so that their cooperation is clearly of some benefit for the Serbian population. We must try to ensure greater police protection. That is why I appeal to all the Member States to send as many police officers as possible to Kosovo, in order to guarantee protection for minorities also.
Mr President, freedom of the media lies at the heart of democracy. If the opposition has no opportunity to express its opinion, if a public debate about society is no longer possible, then you are looking at total dictatorship. And I know just how painful that is from personal experience. I also know how hard it is to act as opposition in this situation, and not to despair or give up. The transformation of society for which we are looking to the opposition there is virtually impossible under these circumstances. That much should be clear to us. It is virtually impossible because people stand a good chance of ending up in prison if they act in the interests of democracy.
And it will be extremely difficult to intervene from outside, because the human right of freedom of expression is simply declared illegal. Therefore - and I am addressing this comment to the Commission in particular - we need all our imagination, flexibility and creativity to development instruments which will nevertheless enable us to support the opposition in this situation. It is not impossible to transform society even in these circumstances, as we saw 11 years ago.
That is what we have to concentrate on. We should not always let bureaucratic obstacles get in the way. We really must find out what can be done under European mechanisms. And the answer is that they allow more to be done than has been evident up to now. It is also important to give these signals, because otherwise the opposition feels isolated and loses all its drive. If that happened things would be much, much more difficult and would take much longer.
Mrs Pack has made it plain that the situation in the prisons is appalling and that for the inmates every day is one day too many. I therefore call on the Commission to take every opportunity, in all its talks with representatives of the Serbian Government or embassies, to present the list of prisoners and to request information on each prisoner. We are talking about human beings, and it is a humanitarian act to press for these people to be released and united with their families one day.
I also wish to call on the Commission to offer indirect financial support to those organisations which are trying to draw up lists, to organise prison visits and to care for the families. It is enormously important to provide this humanitarian support, and this will also strengthen the democratic forces in Serbia.
With regard to Kosovo, after one year that region has still not reached the position we would have liked to see. It is a great disappointment for me that there is such great hatred that it is not possible for Serbs, Roma and other minorities to live in peace in Kosovo although they are under an international protectorate. It is humiliating that we have not succeeded in promoting tolerance or at least cohabitation in this area. For the sake of the credibility of the international community it is therefore a matter of urgency for us to protect the minorities and give them genuine opportunities for living and working there. And this is also important for me because I believe that otherwise everything that happened a year ago will lose credibility. It is therefore vital for us to do more in this area and to endeavour to make it clear in the public arena that it is unacceptable for people belonging to a different race to be driven out of Kosovo. The Serbs, Roma and other minorities have a right to live there!
Mr President, fellow Members, this resolution deals in a meticulous way with a number of practical problems. I shall not repeat them, as our president, Doris Pack, has explained them better than we could. I would just like to highlight the issue of Kosovar prisoners, as did Mrs Schroedter. This is a fundamental problem and we must persevere in our actions, even if we know that we do not have many weapons to influence the Belgrade regime.
Obviously, there is also all the repression in Serbia. But for the first time, I will admit that I cherish a certain optimism, given the way the Belgrade regime is developing, that it will collapse in the near future. In particular, I am thinking of the student movement, the virtually underground OTPOR movement, and on this subject, I think that the relentlessness with which it is suppressed and monitored by Milosevic' s henchmen is a good indicator of its power.
Having said this, I think it is time for the European Parliament and also the Commission and the Council to engage in a debate - and I know that the president of our delegation does not entirely share this point of view - on the future status of Kosovo, the future status of Bosnia, and therefore also, directly, that of Serbia. The uncertainty surrounding the definitive status of Kosovo today is a source of instability, an incentive to extremists of all types, an obstacle to development, because this situation certainly does not encourage foreign investment.
There is another fact that merits our attention: the presence, in a country with less than two million inhabitants, of over fifty thousand westerners with a standard of living 10, 15, 20 times higher than that of the Kosovars, cannot but present many problems in terms of discrimination and inequality, and is not without secondary effects that are not always as secondary as all that, and are in fact very serious and often very problematic, or even truly adverse. Having said that, I am not questioning the role of the KFOR, the role of the United Nations in Kosovo, at all, but we cannot consider and plan an "occupation" of Kosovo for many years without running serious risks.
We must therefore unreservedly confront the issue of the final status of what was formerly Yugoslavia. Six years after the signature of the Dayton agreements in 1995, with a Bosnia that is still not a country where things run smoothly, with a Bosnia comprising two or even three entities, we must urgently put an end to all these problems and the Commission and the Council must urgently propose ways of overcoming these situations which were designed to be interim situations. We must propose ways out of the situation in order to create a conditions which might form a basis for imagining the integration of these countries into the European Union.
In particular, I do not think we can avoid the idea of a federation between Kosovo and Albania, nor can we avoid associations between certain parts of Bosnia and Serbia. This is the result of a policy which we, the radicals, definitely did not want, but which the international community wanted, and to which we can no longer turn a blind eye.
Mr President, a year ago, the current NATO General Secretary, George Robertson, described the task in Kosovo clearly and succinctly in the following terms: "The objective is to get the Serbs out, NATO in and the Albanians home". It was successful and a victory for justice and human rights. I was there before the war began. At that time, the Serbs had already driven 200 000 to 300 000 people from their homes and had ravaged and laid waste whole areas of the country. And I was there again a couple of weeks ago and can testify to the enormous change for the better which has occurred thanks to NATO' s intervention. I can also testify to the incredibly efficient work being done by KFOR, the UN mission (UNMIK) and the UNMIK police. I can, unfortunately, also testify to what the debate here ought especially to be about, namely the fact that it is now the Serbs who are being persecuted by people who act with spite towards them, throw stones at them, burn their houses down and attempt to drive them from their homes. Now, it is the Serbs who need our attention. The police are doing everything possible, but nothing like the promised number of police has arrived. The EU countries, in particular, have gone back on their promise. Only one fifth of the police force comes from EU countries. That is partly why the former liberation organisation, the KLA is all too easily able to engage in anti-Serbian and criminal activities, which presumably also include murder, arson and attempts to drive people from their homes. So, what is now needed may be expressed as succinctly as a year ago: the objective is to get the KLA out, the police in and the Serbs home to those places in which they have always lived in Kosovo. The KLA must be disarmed and stripped of any monopoly position in the coming election campaign. They must also be divested of the special privileges they have evidently been given when it comes to recruiting for the new police force. The KLA' s criminal activity must be brought to an end. The EU countries must send more police and judges. The Serbs must be helped to return home. Attempts must also be made to help groups of Serbs in Serbia itself. In turn, it must be absolutely clear that the election planned for October in Kosovo must be held, irrespective of whether the Kosovan Serbs boycott it, for what are especially needed are Albanians, who are accountable. At the moment, all Albanians have been turned into clients and can blame everyone else for terrorism, street fights etc. What we need is to arrange for the Albanian majority to be held accountable.
Mr President, one year on from the end of the NATO bombing of Yugoslavia, the situation is unstable and the opposing forces in Serbia are giving increasing cause for concern. The daily news is witness to the oppressive actions of the Yugoslavian government. Opposition is struck down and intimidated in the ways traditionally adopted by governments who feel insecure: newspapers and radio stations are closed down, equipment confiscated, various groups and non-governmental organisations intimidated and there are random arrests and trials with unjustified sentences such as the case of Flora Brovina. Many of the men, women and students who are victims of oppression today are the same people who have courageously spoken up in these past years, calling for peace, freedom and respect for human rights, and who have, in reality, been abandoned even by Europe.
However, the situation in Kosovo is equally worrying, where the oppressed have become the oppressors, and this has been said by Kofi Annan, Solana and Kouchner. In the space of a year, 240 000 Serbs, Roma, Gorancs and Jews have fled from Kosovo in terror. And those who have remained are regularly attacked and, in many cases, killed. The most recent UNHCR/OSCE report states clearly that, in Kosovo, minorities have no access to education, health and public services and no freedom of movement. And it is not only the minorities who are in this situation: even the Albanian Kosovars who are openly against the vendettas or for democracy in Kosovo live under threat and in fear of their lives.
Leaders such as Rugova are familiar with the situation, but even more in touch are those women who, together with Serbian, Bosnian and European women - the 'Women in Black' against war - have in recent years managed to maintain relations and build peaceful bridges. Some of them have had to leave Kosovo and others have been forced to remain silent. In Serbia, the centre of the 'Women in Black' is currently under threat of closure.
In my opinion, Europe, and, in particular, the 19 NATO countries, should undertake a large-scale self-appraisal operation and revise its policies. The crimes and unlawful acts committed by NATO against civilians are now universally acknowledged. In the interests of the protection of human rights, we must not violate international regulations and we must start by observing the Geneva Convention.
At this point, let us mention fundamental freedoms: for these freedoms to be established the embargo policy must be abolished. We must not treat civilians in this way, and the democratic Serbian opposition which is still today at the mercy of Milosevic is calling for us to change our policy. It may be that we should be the ones to give them strong support in Serbia and Kosovo. We owe it to ourselves, but, most of all, we owe it to a wonderful little boy from Kosovo called Felt who said to me while we were eating an ice-cream one day: 'This war has turned us all into nastier people' .
Mr President, the situation is indeed serious in both Serbia and Kosovo but, today, I would like to concentrate on the situation in Serbia and would like to concur with what Mrs Pack, the chairperson of our delegation for the region, has said on the matter. It is with growing frustration that we have to note that the situation in Serbia is deteriorating by the day. Milosevic is creating dictatorial conditions, a country governed by security troops, State media and State terror. He shies away from a democratic confrontation with the opposition. Every day, we are confronted with examples of repression. The independent media are thwarted. A very negative trend is setting in. Politicians are under threat. There is a murderous atmosphere. The assaults are relentless.
The student movement, OTPOR, on which the opposition is pinning all hope, is being attacked without mercy. CCL recently branded them terrorists. Measures are also being prepared against the universities so as to force students to keep calm. All in all, a situation is being created in which democracy is becoming a farce and the regime is trying to keep a grip on the situation by means of totalitarian manipulation.
We are sitting on the sidelines and can do all too little to bolster the democratic powers. We have insufficient direct influence on the situation in Serbia itself. It is nonetheless important that we express our indignation once again today. We need to remain involved, and it is also useful that we, as a Parliament, are here today expressing our broad consensus on the situation and on how the situation in Serbia is to be addressed.
The opposition in Serbia needs us. A great deal of aid has been set aside for Serbia within the framework of the Stability Pact. The money concerned cannot be spent until Belgrade makes a U-turn, but that will only happen if the opposition can express itself. As Mrs Schroedter has already mentioned, we are asking the Commission to make a huge effort and employ a great deal of creativity in order to help the towns in Serbia which support the opposition. But in addition to this, it must also be possible to give the independent media some backing. Is the Commission prepared to cooperate in setting up radio and TV facilities which can reach the Serbian population from outside that country? In my opinion, this proposal is worth a very serious effort.
Mr President, we have heard here about the brutal and wide-scale repression of the freedom of the media in Serbia, and in fact Belgrade' s Radio B92 was closed down during the May part-session here in Strasbourg. Since then a whole series of repressive measures has been taken against the independent media and against the student movement OTPOR, whose leaders have been unlawfully persecuted, excluded from university and taken into custody. We are calling for their release and we are demanding freedom of the media, but we must of course do something practical. I welcome the fact that Mr Wiersma has taken on board something which I also wanted to see in this resolution, which is that we must we must support independent broadcasting stations in the territory surrounding Serbia just as much as we support the few remaining independent media still existing within Serbia itself.
I come from Munich, and Munich has for decades been the home of Radio Free Europe and Radio Liberty, which have been a voice of freedom for the countries of Central and Eastern Europe. Following the fall of Communism, President Havel said that these stations, which now also broadcast from Prague, played a leading part in establishing freedom and the rule of law there. But it was up to the Americans to do that - Radio Free Europe was created at the time by the Americans. We in the European Union today have a chance to do the same for a small part of Europe as the Americans did for Central and Eastern Europe. I have in mind creating independent broadcasting stations in Hungary, Romania, Montenegro and Albania which will be an independent voice and a source of information for the Serbian people. We must make one thing crystal clear once and for all: our criticism has never been aimed at the people of Serbia, but against those in power who are abusing the name of the Serbian people for their own criminal ends. We must draw a distinction between the people and the regime, and we must support the people and we must give them information and an independent voice.
We have some opportunities here. We must at the same time be very much aware that the issue of protecting minorities also affects Serbia. Not only do people frequently forget about the minorities in Vojvodina, but there is already a stream of refugees and expellees flowing into Kosovo from the border region of Serbia which has an Albanian population. The Albanians driven out of core Serbia scarcely get a mention in our media, yet they are significantly aggravating the situation in this region.
We are, of course, also championing all the media and supporting all the minorities in Kosovo, and Mrs Pack has already pointed out that in practice there is not only tension between Albanians and Serbs in Kosovo, but there are also Serbs persecuting other Serbs because they are regarded as collaborators since they are willing to participate in the process of reconstructing Kosovo and reconciliation between the peoples of Kosovo.
The issue of those held in prison is an important one, and I would like to add to what Olivier Dupuis said on this: there are many people in Serbia who have been carried off into custody, and about whose fate we know nothing. I would like to mention Ukshin Hoti, whose release we have repeatedly called for in this House: we do not know if he is alive at all or if he is being detained somewhere. We are calling for him to be released as a matter of urgency. His family hopes that he is alive and we must continue to draw attention to the fate of this famous civil rights campaigner, who for a time was the Foreign Minister of the democratic government in Kosovo.
In this context I would like to make it very clear that it is crucial for us not just to point the finger of blame at others, but also to fulfil our own obligations. This region is, of course, marked by criminality, hatred and conflicts, but if we do not even send two-thirds of the police officers we have promised to the area, so that a whole shift is missing in this crisis region, and on top of that there is no night shift, and all this happens simply because we are not meeting our own obligations, then we can scarcely point the finger of blame at others. Instead we should now ensure that we build up this region' s police force and administration. Without an operational police force and at least the rudiments of the rule of law, there is no hope of peace in Kosovo between individuals and between ethnic groups.
There is also the point that Olivier Dupuis made so clearly. There may be differences of opinion about ways and means, but we should be united on the essentials. We can no longer dodge the vital issue, which is the very future of Kosovo!
Mr President, we find ourselves gazing with bewilderment at each new act by the Milosevic regime, acts against its own people. Today, no one is safe from attack, whether he belongs to the majority or the minority in Yugoslavia. That is why I think it is important to maintain constant contact with the opposition and to attempt to bring about a change in the political scene. I also believe that it is absolutely right that the Commission also wishes to make a relatively large amount of money available if these changes should come about; many people regard such a large amount as being quite appropriate in view of the requirements.
I hope that the Commission and Parliament will remain resolute in facing up to the Council, which is taking a rather softer line here. I also believe that funding for increased information provision should be implemented here and now, so as to provide more objective information about the actual conditions in the Balkans.
The situation in Kosovo today is different. Whereas before it was the majority that was in great danger, now it is the minorities who are living in difficult circumstances. This is just as unacceptable as the previous situation was. We are unanimous in advocating the rights of all the people living both in this region and in other regions, so that they can live their lives freely and move about at will.
Against this background, I am sceptical to say the least about the elections and their results. At the very least we should see these for what they are - an election decided by the Albanians, that is by that predominant part of the population which can move freely within this region. This does not apply to Serbs living in Kosovo, nor indeed to those Serbs who have fled Kosovo and are now living in Yugoslavia.
However, the really critical issue - and I urge the Commission and the Council to really knuckle down to things here - is that more police and greater rule of law are needed. We are responsible for the rule of law applying to everyone in Kosovo on a uniform basis.
Mr President, quite recently, and to mark the anniversary of the end of NATO' s airstrikes on Yugoslavia, there has been growing public condemnation of the international community' s intervention in Kosovo and of the tragic situation which has developed in the region.
In his annual report, the UN Secretary-General notes that, one year on from the deployment of KFOR, we face a well-developed, organised and well-orchestrated campaign against the Serbs and other ethnic groups in Kosovo, which is undermining confidence in the future and transforming Kosovo into a breeding ground for retaliation and crime. The UN High Commissioner and the OSCE have condemned the fact that, one year on from the arrival of the KFOR forces in the area, the minorities living in Kosovo, mainly Serbs and Gypsies, are still unprotected. Even Amnesty International, which throughout the whole of the criminal NATO bombings in the region, only saw Milosevic' s crimes (with or without quotation marks), has now discovered that NATO committed war crimes in Kosovo resulting in the mass murder of civilians.
Only the European Parliament seems incapable, including in today' s resolution, of drawing any conclusions from the tragic situation which has arisen in this area as a result of the military incursions of NATO forces into an independent Member State of the UN, in violation of the fundamental principles of international law. It seems that the witch hunt in which all the main political forces of the European Union have joined still continues to inspire the European Parliament, making it incapable of assuming its historical responsibility towards those who elect it for safeguarding peace and the rights of the people of the Balkans to live in peace and dignity and to uphold their right to be masters of their own destiny, not the geopolitical pawns of the new imperialist world order.
Will we, as the European Parliament, ever be able to assume our responsibilities and understand that, while we talk of rights and democracy in certain regions, while we subsidize intervention in local elections in Montenegro and while we support the embargo on Iraq, condemning hundreds of thousands of children to death, we have no credibility whatsoever? Will we ever be able to say, we are putting an end to the embargo? That is the question which at some point will need an answer.
Mr President, we have before us two resolutions on fundamental freedoms in Serbia and Kosovo. In this respect, I much prefer the joint motion for a resolution to the proposal submitted by the Confederal Group of the European United Left/Nordic Green Left. After all, the resolution speaks out unmistakably about the undemocratic nature of the Milosevic regime in Belgrade and the means it deploys in order to exercise power. The Confederal Group of the European United Left/Nordic Green Left, on the other hand, does not seem to see any direct link between the continuous presence of Slobodan Milosevic on the political stage of the Balkans and the continuing instability in the region, one year on from the end of NATO' s intervention against Serbia' s ethnic cleansing which affected Kosovo on a massive scale.
I would like to illustrate this link by referring to the position of Mrs Rada Trajkovic from Grazanica. This medical doctor forms part of the political leadership of the moderate Serbs in Kosovo. Her now suspended cooperation with UNMIK led to anonymous threats by the Serbs, because the Milosevic arm stretches far for the time being.
At the same time, the whole of the Serbian minority in Kosovo remains just as vulnerable to acts of terrorism committed by Albanian extremists. Both motions for a resolution therefore underline the international guarantees of this minority' s physical safety - and rightly so.
In this connection, I would like to make a critical comment on Paragraph 14 of the joint motion for a resolution. This clause calls for promoting reconstruction projects with EU aid, specifically in those areas of Kosovo where human rights and the rights of minorities are being fully respected and where democratic principles are guaranteed. In my opinion, this is an impossible criterion for granting aid, given the current situation. Remember, only one act of terrorism committed by an Albanian or Serb is all it takes to cause a setback within an entire region. Or do those drafting the joint resolutions have specific arguments underlying this proposal in Paragraph 14?
Commendably enough, the joint resolution presses for actual international attempts at ethnic conciliation and cooperation within Kosovo. How difficult this is was once again reinforced by the boos and hisses that rained down on the so-called "Mandela of Kosovo" , Adem Demaci, at the massive memorial service to commemorate NATO' s troops entering Kosovo Polje one year ago. Demaci spoke in the Pristina stadium: "Today, I call on all of you to fight a different battle, namely the battle for peace, for the future, for co-existence. Do not forget the Serbian people who have stayed behind in Kosovo. They find themselves in a difficult situation. Even the Serbian regime would prefer it if they were not there. Help them. They are despondent and fearful. It is up to you to offer them safety and freedom. Only then will you be able to enjoy your own freedom."
It is exactly this disposition among both the Albanians and Serbs that justifies and inspires the European efforts within the Western Balkans.
Mr President, ladies and gentlemen, I would first like to say that the political situation in the entire region we are discussing today by no means justifies complacency or even guarded optimism. Quite the opposite - a realistic assessment suggests that there are only a few faint glimmers of hope on a dark horizon.
We are dealing with an ever more hard-line dictatorship in Serbia. In Bosnia, the structures of civil society are still so weak that only the presence of international troops is preventing violence from breaking out. In Kosovo, violence is a daily event, and the democratic forces in Montenegro are at risk from threats from outside and from polarisation within. That is the situation we are dealing with.
Let there be no mistake about this: all this is due to the disastrous actions of one man, the clique surrounding him, and his regime - Milosevic. The entire instability of the region is due to him. As long as this regime continues to exist, so will the instability in this region. Therefore the foremost demand that the European Union must make, again and again, and which it must back up with all the power at its disposal, is this: Milosevic must go!
The media of course play an important role in this context. So it is not surprising that the Milosevic regime is now taking a harder line than before against the independent media. As I see it, this is a sign of weakness. A time when a regime has to repress any freedom of expression is a time when it feels particularly weak and under attack. This is normally a sign of the beginning of the end. But in this case, unfortunately, the end could last a very long time. That is why it is right that demands are being made here for the European Union to use its resources to bolster the independent media in Serbia. We have been doing that for years. It is not, for example, as if objective reporting is not penetrating into the region. We should not always hide our light under a bushel, and we should not always talk just about American broadcasters. I must point out that there is a whole string of outstanding and skilled stations broadcasting to foreign countries which have for many years, and to an ever greater extent, been transmitting high-quality, objective and valuable programming to these regions, and they have received European support for this. If it is possible to do yet more in this area, then the Commission is of course willing to look into this.
We have, of course, already reacted to media repression in many cases in the past. And in the present situation the Commission has adopted and financed a whole raft of measures which I do not wish to describe in detail now, but which always aimed to enable independent media either to continue to appear, in the case of the print media, or to broadcast, in the case of audio-visual media, or else to open up alternative channels for the media.
This is part of the overall project developed by the EU to positively influence events in Serbia and to demonstrate that democracy really does have advantages for the public and is good and right. Let me mention the other examples from this overall project. First, there is of course the "Energy for Democracy" programme, under which cities governed by a democratic opposition are supplied with fuel oil in the winter. Then there is the follow-up project in the area of education, entitled "Schools for a democratic Serbia" , which is currently being completed. And we are currently also discussing programmes run by the Member States themselves with organisations in Serbia and with the Member States, for example a programme entitled "Asphalt - roads to democracy" .
I believe that it is very important to demonstrate that democratic developments in Serbia will be rewarded and will receive a positive response. Against this background I would like to stress that we regard it as being particularly important to strengthen and stabilise the democratic developments that have already started in Croatia, as Croatia in particular is also capable of exerting a positive influence on Serbia.
With regard to Montenegro, I must say that we certainly welcome the democratic way in which the most recent municipal elections in Podgorica and Herceg Novi have been conducted. The very fact that these elections were held in near peaceful circumstances is unusual for this region, and we have to be grateful for small mercies. Overall, the EU is supporting the democratic reform process in Montenegro in a wide-ranging and active way. Significant financial support has been granted to Montenegro, so that since 1998 over EUR 115 million has either been spent or committed.
I am also pleased, in view of all the laborious history of this, that the Council has now finally agreed to grant Montenegro an emergency support budget of EUR 20 million. I am being very serious when I say that the significance of this emergency programme in terms of giving Montenegro a stable and democratic future is greater than simply the amount of money involved may suggest. I therefore hope that it will soon receive the approval of the European Parliament' s Committee on Budgets.
That brings me to Kosovo, where ethnically motivated violence still dominates everyday life. We must condemn ethnically motivated violence regardless of who the perpetrators and the victims are, that is regardless of who is at the receiving end of ethnic violence and who commits it. The European Union will always condemn such violence with equal force.
The acts of violence being perpetrated against the Serbian minority and also against the Roma minorities are unacceptable in our eyes, just as the violence committed against the Kosovars just a few months ago was unacceptable. Just as we condemn the trials against Kosovars held in custody in Serbia, we welcome the reopening of the proceedings in the case of Flora Brovina, which has previously been the subject of resolutions adopted by this House.
We call upon all parties in Kosovo to solve the vital issue of missing persons and prisoners as a matter of urgency. We fully support KFOR' s efforts to maintain law and order in Kosovo and to protect the public as a whole. The Commission shares Parliament' s view that sending an international police force is highly important. Not only is the credibility of the policies of the European Union and its Member States at stake, it is also imperative, if we wish to achieve our objectives in Kosovo, for us to provide the minimum level of police presence required to guarantee stability.
Unless an atmosphere of stability and safety can be created, which will also make it possible for Kosovar Serbs to return, then there will be no true peace in Kosovo. It is in everyone' s interest to ensure cooperation between all Kosovo' s citizens, on the basis of common institutions. It is clear to us that a continuing substantial level of EC aid will be required. This aid will be provided via the reconstruction agency and the fourth pillar.
Against this background, the Commission welcomes the conclusions of the most recent European Parliament mission to Kosovo. The Commission also supports UNMIK' s endeavours in the area of local administration by means of twinning projects and by advertising posts in UNMIK' s civil administration and the pillars of the reconstruction programme as widely as possible in all the Member States.
I consider it extraordinarily important that the European Parliament has today once again held an in-depth debate on the resolution before us on the situation in the Western Balkans, and that this not only expresses our concern but above all demonstrates our shared determination not to leave our work in this region only half done. We have started it and we are determined to bring it to a successful conclusion.
Mr President, we have just heard an outstanding speech by a highly qualified representative of the Commission. We have held a high-quality debate lasting for over an hour on the most important topic in Europe today. I would like to ask if we can guarantee that this is properly recorded by the Parliament' s Press Service, and is not limited, as so often happens on Thursday afternoon, to just a few lines, while all the other debates are recounted in epic detail.
Mr Posselt, I will pass on your request, and I assume that I will be able to do so before the end of this sitting, so that it is taken on board.
The debate is closed.
The vote will take place at 5.30 p.m.
Coup d'état in Paraguay
The next item is the joint debate on the following motions for resolutions:
(B5-0571/2000) by Mr Salafranca Sánchez-Neyra, on behalf of the Group of the European People's Party (Christian Democrats) and the European Democrats, on democracy in Paraguay;
(B5-0578/2000) by Mr Nogueira Román and Mr Lipietz, on behalf of the Group of the Greens/European Free Alliance, on the situation in Paraguay and the Lino Oviedo case;
(B5-0580/2000) by Mr Sakellariou, on behalf of the Group of the Party of European Socialists, on the attempted coup d' état in Paraguay and the arrest of General Oviedo;
(B5-0582/2000) by Mr Marset Campos, Mr Jové Peres and Mr Di Lello Finuoli, on behalf of the Confederal Group of the European United Left/Nordic Green Left, on the attempted coup d' état in Paraguay.
Mr President, the European Union and this Parliament have followed recent events in the Republic of Paraguay with great concern. The first of them, the coup d' état of 18 May, was the subject of a resolution, by the Presidency of the European Union, which roundly condemned any type of modification by force of constitutional legality in Paraguay and expressed support for the President of the Republic, Luis González Macchi, who, in his capacity as Commander-in-Chief of the Armed Forces, restored the situation to normal.
The second event which has been followed with great interest by this Parliament was the arrest on 11 June, of General Oviedo. That arrest can be seen as a response by the Government of Brazil to the appeal from the Paraguayan Government to the neighbouring countries for cooperation, given the threats of attempts to destabilise democracy originating from outside the country. This is a clear sign, Mr President, of cooperation amongst the countries of Mercosur, with which the European Union is negotiating a new, very advanced association agreement which is based on the fundamental principles of respect for political pluralism and the defence of democracy, the rule of law and human rights.
In this context, we in this Parliament must, in my opinion, support full democratic consolidation in the Republic of Paraguay and appeal for the correct operation of the rule of law and justice in that country.
Mr President, it seems to me to be particularly appropriate to point out that the defence of democracy and the rule of law is the cornerstone of the policy of cooperation with the countries of Latin America. The respect for democratic values is, and must continue to be, the central pillar of political dialogue between the European Union and the countries of Mercosur, both on a regional level and on a bilateral level. Good evidence of this can be found in the ambitious institutional support programmes which the European Union has been developing in Paraguay since 1995. These projects, Mr President, are fundamental in a country whose constitution only dates from 1992, whose first elections took place in 1993, which suffered 50 years of dictatorship and which, therefore, is very much in need of democratic stability and institutional continuity.
In this context we are concerned about the fragility and instability of the Government of National Union, headed by President González Macchi, resulting from the withdrawal of the Liberal Party from the government coalition, and the growing difficulties which this governmental coalition must face. And, as if this situation were not ominous enough, they have to deal with a coup d' état.
Mr President, I believe that both the European Union and the United States, which have expressed their support for the Government of Paraguay, while recognising that efforts are being made to consolidate a certain degree of democratic stability, must also remind the Paraguayan authorities of the urgent need to take measures on institutional consolidation and to begin also to resolve the great economic and social problems in that country.
Having pointed out the importance of our institutional support and cooperation in Paraguay, I do not wish to end without reminding you that the European Union still has no office in Paraguay.
I believe that a European Commission delegation in Asunción would not only aid and improve our relations, but could also contribute in a significant way to the achievement of these objectives which are so important to all those of us who believe in the democratic clause, which is the foundation of these agreements and our relations with that country.
Mr President, as has been pointed out, the influence of the European Union in Latin America is important from an economic and commercial point of view, but also from a political point of view, and this is characterised by our encouraging a type of relationship which favours egalitarian treatment - cooperation and the promotion of democracy - and this is completely opposed and different to that which has for centuries originated from Big Brother, in the north of the continent.
For this reason, we consider it appropriate and necessary to show our solidarity and support for the democratic régime in Paraguay and to reject coups d' état and support democracy. The prosecution of Oviedo, the perpetrator of coups d' état, must be taken as an opportunity to make progress on the road to democracy, but we are also obliged to mention that democracy will not be consolidated in Paraguay unless social justice is improved, the eternal problems of social inequality are eliminated and the problems of unemployment and discrimination are brought to an end.
We can help considerably in this field, by appropriately implementing the contents of the European Union' s agreements with the Mercosur countries and in particular the agreement with Paraguay, which is so necessary.
We therefore believe that our action in this area can be decisive and we would also like to express our full support for the joint resolution which we have signed.
Mr President, fellow Members, the Greens, like several other groups, had tabled a motion for a resolution on Paraguay. As is customary in the House, we have tried to agree on a joint resolution. Unfortunately, we cannot put our names to it as it stands.
As you are aware, the situation in Paraguay is characterised not only by a revolutionary tendency in certain sections of the army but, more generally, by very serious human rights violations and the harsh suppression of popular movements. We have tried, in our resolution, to emphasise both these factors simultaneously. Given the very long history of Europe itself, you will be well aware that, in countries where human rights are not observed by a government, generally republican or democratic or claiming to be republican or democratic, this government runs the risk of a military coup d' état. In a way, governments get the coups d' état they deserve, and a weak democracy is vulnerable to military coups d' état.
The resolution before us simply pays tribute to the initiative used by another Southern Cone country to arrest the leader of a military coup d' état and extradite him to his country of origin. We welcome this initiative on the part of Brazil, but to say that and nothing more would mean framing a resolution on Brazil, not Paraguay. We can welcome the progress that Brazil is making on the road to democratic cooperation in the Southern Cone, but that does not make it a resolution on Paraguay.
We would have liked the issue of human rights as managed by the legally constituted government in Paraguay to be specifically taken into account. We would have liked the European Union to exploit the methods of democratic persuasion afforded due to the aid it provides to all the Southern Cone countries in order to encourage the legitimate government in Paraguay to show greater respect for human rights.
Unfortunately, in the current wording of the resolution, this is not the case, and we consequently prefer to vote against the joint motion for a resolution and, if necessary, maintain our own motion for a resolution.
Mr President, I still remember the 1980s very well, when Latin America, including Paraguay of course, attracted enormous attention in Europe, because at that time a great many people, and above all young people, were interested in restoring democracy to Latin America. Fortunately, by the end of the 1980s and the early 1990s nearly every Latin American state had returned to democracy. But in several countries there are signs of a return to the old ways.
Paraguay is one of the worst examples of this. It therefore makes sense that the European Parliament, which has always regarded itself as the patron saint of democracy in Latin America and elsewhere, should express its views on this.
The second point that I would like to mention relates to Paraguay and Brazil. Mr Lipietz has already touched upon this, but with a somewhat different emphasis. I regard it as being extraordinarily helpful that within Mercosur, to which both these countries belong, a code of values has now been adopted under which dictators, or attempts to establish a dictatorship, no longer have a chance of success. Oviedo was arrested in Brazil and I hope that he will be extradited to Paraguay. This is proof that Mercosur is more than just a free trade area - it is a political area in which democracy is protected.
By the way, I totally agree with Mr Lipietz when he says that what is at stake in Paraguay is not just General Oviedo, but human rights as a whole. There is nothing separating us on that. However, you cannot of course write a whole book in a short resolution. I hope that we will be able to discus this issue at some other point, and I assume that we will also be able to reach a consensus then.
Mr President, as reflected in the resolution agreed between the four groups, we have had good news and bad news with regard to Paraguay. Clearly, the bad news is that democracy is once again being threatened, but there has also been good news: the democratic forces have resisted and, furthermore, General Oviedo has been arrested in Brazil.
We believe that Paraguay is probably a forgotten country, which has been helped by its integration into Mercosur, and, from that point of view, it is important that our relations with Paraguay should improve the situation, and that Brussels should find a way to help that country and at the same time remind it, as we will surely do later in the case of Peru, of the democratic clause which is the inspiration for all our actions. We also believe that it would be a positive thing for the Commission to take account of Paraguayan civil society.
Other equally positive signs are the reduction in corruption and the hope that General Oviedo, like Pinochet, will be tried.
Mr President, it is appropriate today for the European Parliament to turn its attention to Paraguay and express its solidarity with the Paraguayan people, who still face considerable difficulties and uncertainties in their effort to consolidate a democratic regime.
The history of Paraguay is one of the saddest and most unjust in Latin America. For those of us who for many years have sided with the resistance in that country, it is painful to remember how, in the 60s and 70s, there were at least three good reasons to feel sorrow. Paraguay was probably the only country in the world whose population had been practically exterminated during wars with its two neighbours, Argentina and Brazil. Only women and some old men and children survived those wars. At that time, Paraguay was the only country which had considerably more population outside its borders than inside, with exiles, outcasts and emigrants of every type. Lastly, Paraguay held the tragic record of suffering the longest dictatorship in the whole of Latin America, headed by General Stroessner. That dictatorship displayed the most extraordinary cruelty in its repression of any opposition, and at the same time its dictator and his entourage was enormously corrupt, with their monopoly on big business and, in particular, smuggling.
The Paraguayan people never gave in. For decades the fight continued, embodied in the February revolution, and the so-called febrerismo, one of the brief moments of democracy and hope, which was quickly stamped out, firstly by force of arms, but then kept down at a very high cost in death, prison, exile and enormous suffering.
Despite the harshness of the repression, the internal decay of the authoritarian regime and the growing mobilisation of civil society eventually forced a transition which opened the way to progress and representative democracy. This has been the situation over recent years, although the threat of regression and attempts at destabilisation have not disappeared. In fact there has been constant agitation from local bosses and members of the military who are nostalgic, not so much for power, but rather for the possibility of making money which that power used to offer them. We have therefore witnessed a constant tension between civil democratic forces and sinister personalities, the main example of which is General Lino Oviedo, consummate purveyor of repeated coups d' états, professional destabiliser, shady businessman and even alleged promoter of assassinations such as that of the Vice-President of the Republic, Luis María Argaña.
In this context, and with Oviedo under arrest in Brazil, the resolution we are voting on in Parliament is a great opportunity. It condemns the enemies of freedom and the destabilisers, it asks Paraguay' s neighbours for respect and cooperation, so that the consolidation of Paraguayan democracy may become a reality and, above all, it underlines the European Union' s commitment to the people and democratic institutions of Paraguay.
Mr President, ladies and gentlemen, the Commission welcomes today' s debate, because it gives us an opportunity to voice a clear warning and to remind you of the political approach that we have adopted to Latin America.
Overall, we have witnessed an impressive success story in Latin America during the last 15 to 20 years in terms of democratisation. That is why, in every single case where these successes are undermined, we must say, in the plainest terms, so far and no further. Paraguay, a country which was in any case a straggler in Latin America when it came to democratisation, appears to be in jeopardy. That is why we really must express our solidarity with the democratic forces in Paraguay, and not only in words, but also in deeds.
The European Union has already been active in Paraguay for a good many years. Our attempts to have a concrete influence on the situation there have focused on two areas. The first of these is to develop and strengthen democratic institutions.
I would like to send a very clear message to the current government in Paraguay that this cannot just be regarded as a job for Europeans, North Americans, or anyone else. We can help to develop these institutions, but the political will really to establish them, to use them and take advantage of them has to come from those who are currently in power in Paraguay.
The support programme for the Paraguayan Parliament has already gone through three stages. There is now a further project entitled "Modernising the institutions" . Because a suspicion may arise that these funds are perhaps not entirely reaching the areas they are intended for, I would like to make it crystal clear that we have seen fit to incorporate very strict control mechanisms both for Paraguay itself and for other countries. There is therefore no question of the funds involved being diverted through shady channels or into dark corners - we are talking about independent codirection under the direct control of the Commission.
The more important programme both in terms of funding and of its ultimate impact is perhaps the programme designed to tackle the social and regional causes of democratic instability in Paraguay. This programme deals with people' s living conditions, especially in rural areas. In this case a number of major programmes with significant budgets have already started. The aim of all these programmes is to improve the day-to-day living conditions of residents of rural areas, which still account for 46% of Paraguay' s population, and so to integrate them more securely into the country' s political and social structures. I would like to mention in particular that this includes a special programme supporting the indigenous population of the Chaco region.
All in all, there is no doubt that these EU activities in Paraguay are unusually far-reaching given the size of the country. Nevertheless, it is true that we do not have a permanent representative on the spot. However, I am pleased to inform you that consideration is currently being given within the Commission to reorganising our foreign missions, and that this involves a shift of emphasis, so that this point will be taken into account. But as yet no decision has been taken to change the situation in Paraguay in this respect.
I would like to conclude by saying that as far as we are concerned, the key objective of our international work is to defend democracy and the rule of law throughout the world, including Latin America and also therefore in Paraguay. I very much hope that this debate on Paraguay today in this house, here in Strasbourg, will be viewed not just as a sign of European solidarity, but also as a sign that Europe takes its responsibilities seriously!
Thank you very much, Commissioner.
The debate is closed.
The vote will take place at 5.30 p.m.
Peru
The next item is the joint debate on the following motions for resolutions:
(B5-570/2000) by Mr Salafranca Sánchez-Neyra, on behalf of the Group of the European People's Party (Christian Democrats) and the European Democrats, on the presidential elections in Peru;
(B5-0573/2000) by Mr Lipietz and Mr Nogueira Román, on behalf of the Group of the Greens/European Free Alliance, on the presidential elections in Peru;
(B5-0575/2000) by Mr Di Pietro, on behalf of the Group of the European Liberal, Democrat and Reform Party, on Peru;
(B5-0576/2000) by Mr Marset Campos and others, on behalf of the Confederal Group of the European United Left/Nordic Green Left, on the result of the elections in Peru;
(B5-0581/2000) by Mr Medina Ortega and others, on behalf of the Group of the Party of European Socialists, on the presidential elections in Peru.
Mr President, on 16 March, this Parliament adopted a resolution on the presidential and legislative elections in Peru, in which it expressed its confidence, within the context of cooperation in our relations with Peru, that the presidential and legislative elections would be held in a fair and transparent manner, in accordance with the universally held principles of democratic systems. Parliament called for the consolidation and the deepening of the rule of law in Peru and for democratic maturity from the Peruvian institutions.
After the irregularities in the first round which took place in April, Parliament decided to send a delegation of observers from this House to the vote on 28 May. Since the deficiencies and irregularities noted by different independent organisations, both Peruvian and international, had not been put right, and after the withdrawal of Mr Toledo, one of the two candidates for the Presidency of the Republic, the delegation from the European Parliament decided not to carry out its mission in those circumstances.
The Presidency of the European Union, in its declaration of 9 June this year, expressed its enormous concern at the irregularities and anomalies detected. Despite the fluid relations which the European Union maintains with Peru, which are embodied in the cooperation agreement with the Andean Pact which has been in force since 1998, we should remember once again that these very relations are based on the universally recognised principles of respect for pluralist democracy, the rule of law and human rights.
On the basis of these principles, the European Union must carefully assess the necessary response to this delicate situation resulting from the elections of 28 May. The Council of Ministers of the European Union, in its declaration of 9 June, has decided not to adopt sanctions against Peru at the moment. The meeting of chancellors of the Organisation of American States in Ottawa, having heard the report of the electoral mission headed by Eduardo Stein, has decided to send a new mission, which will include the Canadian Minister of Foreign Affairs and the Secretary-General of the Organisation of American States, in order to ensure that the Government of Peru is adopting the necessary measures to re-establish democratic legality. The OAS has not adopted sanctions against Peru at the moment either.
Finally, the candidate, Mr Toledo, during his visit to various countries of the European Union and to the High Representative for the Common Foreign and Security Policy (incidentally, it would have been desirable for him to have met with Members of this Parliament during his visit to Brussels), expressed on several occasions the importance of preserving and maintaining economic cooperation and aid from the European Union to the Peruvian people.
In this regard, and before making any decisions - and this is one of the key points of our resolution -, we should, Commissioner, send a high level European Union mission which could, after meeting with all the political forces and with representatives of civil society, make an assessment of the situation on the ground in the light of the democratic clause, which is an essential element of the agreement between the European Union and Peru.
This mission seems to me to be particularly appropriate since the European Union is the main provider of development aid and economic cooperation, and it is also the main investor in Peru.
Mr President, since you have asked us not to take up the time allotted, and in summary, I will say that one of the main contributions which the European Union could make in this difficult situation - and I believe there is good reason, as I have just pointed out, not to leave the matter exclusively in the hands of the Organisation of American States - should be, in my opinion, to promote, on the basis of a guarantee of the full exercise of all civil and political rights, a consensus amongst all the forces which would allow democracy to be recovered, strengthened and deepened in Peru.
Mr President, ladies and gentlemen, the Greens wanted the joint resolution of this House to specifically consider the illegality of the election of Mr Fujimori as President of Peru and to ask that fresh elections be organised.
The joint resolution which will be proposed to you and to which the Greens have not put their names, merely highlights the irregularities and concludes that these challenge the legitimacy of this election. We are therefore dealing with a far weaker declaration than the one we wanted.
First, we deplore such a cautious choice of words. Let me remind you that the conditions of this election, at least in the second round, were so disastrous that not only did the main opposition candidate withdraw, but so did all the international observers. In these circumstances, it could be concluded, even before the election, that the election was not valid. After the election, obviously, Mr Fujimori' s government could argue that since their candidate Fujimori had obtained more than 51%, it had to be concluded that even in the absence of any opposition, the vote was valid.
Having said this, the vote count in many regions showed an excess of theoretical votes in relation to the first round, which is completely impossible given that there were no longer any opposition candidates. The excess vote was around 20% in some places. So not only was there no opposition, but it was even necessary to resort to fraud in order to obtain the figure of 51%. These observations should lead the European Parliament to proclaim the illegality of the election of Mr Fujimori and call for more elections, rather than being content with merely questioning its legitimacy.
Unlike the case of Paraguay, we are not going to see this as a reason for voting against the resolution. We are prepared to put our names to the joint resolution of the other groups, provided, however, that two points are introduced. We agree with what Mr Salafranca said about making European Union aid conditional on sending a European Parliament delegation on current human rights to Peru.
However, we think this insufficient as, at this very moment, since the election in fact, military demonstrations and intimidation are being used against those members of the population who show their fury at this election, which is invalid in their eyes. We therefore ask that a tiny amendment be added, condemning the use of intimidation against the Peruvian population. This condemnation is not accompanied by any particular threat, and with regard to the conditionality of European Union aid, we gladly support the wording put forward by Mr Salafranca.
The second amendment we are proposing, on the other hand, is a sort of catching-up on the matter of legality. You know that the Organisation of American States goes further than the European Parliament' s joint proposal apparently does, as this organisation is actually volunteering to suggest a democratic way out of the political crisis which Peru is stuck in over this matter. We are simply suggesting that the Parliament should approve the current efforts of the Organisation of American States to find a legal, peaceful way out of the crisis.
These are the two amendments that would enable us simply to support the joint motion for a resolution.
Mr President, it is clear that President Fujimori has challenged the international community and, in particular, the Organisation of American States and also the European Union. Therefore, from our point of view, as well as lamenting the situation and supporting the democratic forces, it is still absolutely essential that, as we did in the previous case of Paraguay, we remind Peru of the need for any relations with the European Union to be maintained in compliance with the democratic clause.
Secondly, only by sending observers will we be able to assess the true situation and find a way to act appropriately.
Therefore, since two recent days, 9 April and 28 May, have caused us great concern, it is clear that we will only be able to act appropriately if we send observers, which we hope will be possible, and who we hope will be able to act effectively.
Mr President, the serious anomalies which have led to the withdrawal of one of the candidates, Mr Toledo, from the second round of the presidential elections, demonstrate that the Fujimori régime lacks any democratic safeguards, and there has been a dramatic deterioration in the living conditions of Peruvian society which should be resolved by democratic means.
Fujimori' s failure to take account of the condemnations of the OAS, and the warning of the European Union and other international bodies in relation to these elections, condemns that country to a form of isolation which will be to the detriment of the Peruvian people and will increase social and political tension. For this reason, the European Union must firmly denounce these proceedings and, having recognised the extent to which democracy has deteriorated, promote a series of measures which will help to overcome the current situation and lead to the repetition of the elections with full safeguards in place.
This is the best way to help Peru and, therefore, the European Union must make an effort so that its influence in Latin America may counteract so many years of anomalies and suffering and favour harmonious economic development, democracy and the consolidation of human rights.
Mr President, I shall be brief, because almost everything has been said already, while I was waiting my turn. The situation in Peru, like the situation in Paraguay, gives cause for concern. Nevertheless, I must say that what we have witnessed in Peru is nothing new. The President of Peru has for years been failing to play by the rules that we expect in a democracy. So I would not just send a delegation of observers to Peru, but I would also recommend that the European Union, the Council and also this Parliament should pay more attention to the whole region. We need more than just a resolution every now and again, we need to be constantly alert and critical, so that the people who are working for democracy are aware of our support.
Furthermore, I would like to point out that is not just the OAS, important as it is for Latin America, that has supported democracy in Latin America. The European Union and this Parliament have in fact also played a key role here. We have spent a great deal of money in this region and it would be gratifying if now and again people talked about the European Union' s contribution in Latin America, and not just about North America' s role. This is not intended to be a chauvinistic remark, I am just making it so that justice is done towards us. I hope that the European Parliament' s views on Peru will not go unheard in that country. I know that a great many people set a lot of store by what this Parliament says.
Lastly, I would also like to mention that the longest standing relationship between the European Parliament and another parliament is with the Latin American Parliament - to which Peru also belongs - and that involves certain obligations. I accordingly hope that we will obtain a large majority in favour of this resolution.
Mr President, the situation in Peru worries us. President Fujimori took power with dangerous plans: to give absolute priority to supposed economic efficiency, claiming that a strong hold on power was required to manage it, and to overcome what he called 'party-ocracy' , subliminally blaming all the previous problems on the institutions of the democratic state.
Our fears were confirmed throughout Fujimori' s terms in office, and clear signs of authoritarianism were observed, which saw outrageous propaganda and systematic manipulation of the media. Furthermore, the President' s disregard for the rule of law became evident.
It was under those circumstances that the elections of April and May were held and, as we feared, they turned out to be a farce, and were recognised and denounced as such by anyone looking on.
In summary, that is what our resolution says, and it is good and appropriate that the European Parliament' s voice should be heard in this respect, for our own dignity, and in order to demonstrate our interest in the democratic process in Latin America, but also in order to demonstrate our support, which the Peruvian democrats need and deserve.
While we are voting in favour of the resolution in question, I would like to point out two issues relating to its text.
Firstly, not just the mere fact that one of the candidates decided not to stand in the second round of the elections, but rather that that candidate was Alejandro Toledo, who is supported by all the opposition, and who in free elections would stand an extremely good chance of toppling Fujimori.
My second point is that I regret the fact that the resolution does not refer to the disappointing role played by the Organisation of American States throughout this process. In fact, having denounced the irregularities of the campaign, demanded the postponement of the second round and withdrawn its observers, it does not seem consistent that it should remain silent with no further reaction or sanctions, contenting itself in reality with merely condemning the situation. By taking this attitude, I believe that the OAS has discredited itself considerably.
I will end by expressing our solidarity with Alejandro Toledo, with the democrats and people of Peru, denouncing Fujimori as a sinister and autocratic personality, rejecting the position of those people who have reacted with silence and even at times with a certain complacency - which has been well publicised by the President to justify his tattered legitimacy - and reaffirming our commitment to rejecting this farce and to closely monitoring the events in Peru for the sake of the respect for democracy.
Mr President, ladies and gentlemen, the Commission has of course followed the whole election process in Peru, and with mounting concern. In view of the numerous irregularities and technical problems, and the adherence to the date for the second ballot, the European Union decided to recall its observers from Peru. As has already been mentioned, a similar decision was taken by the Organisation of American States. In taking this step, the EU wished to express its conviction that the Peruvian election could not have the democratic legitimacy that it would have had in normal circumstances, and which this country urgently needed. We must not simply express our regret about this step, we also need to consider what we can do to strengthen Peru' s democratic institutions.
The Commission considers that it needs to be made clear to Peru, and as forcefully as possible, that we insist on strict observance of the principles of democracy and of the rule of law, and that this applies all the more so at a time and in circumstances when the democratic systems of other countries in the region are also being weakened. For example, we were discussing Paraguay just a few minutes ago.
In its statement of 9 June, the European Union stressed that it would support the OAS mission to Peru. We expect this mission to express its findings in the clearest terms and to come up with unequivocal results.
We will be following the situation in Peru with the greatest vigilance and are prepared to rethink our relations with Peru against this background. At the same time, the Commission attaches great importance to taking concrete measures to reinforce Peru' s democratic institutions and to promote political pluralism in that country, and will make proposals to that effect.
The debate on topical and urgent subjects of major importance is closed.
As planned, Mr Turco' s report, which we debated this afternoon, will be put to the vote during voting time which begins in a few moments.
Mr President, looking around the Chamber at this moment I think it is obvious that after yesterday's vote when we abolished Fridays, the abolition of Thursday has already begun.
I hope colleagues will take note of this and try to revise that unwise decision as soon as possible.
(Applause)
Mr President, I would like to support the sentiments of the previous speaker, and also to suggest that votes taken on Thursday evenings should be taken into account when calculating the daily attendance allowance.
President, I would just like to tell my fellow Member that he might just as well have voted for the abolition of Thursday too.
I would simply like to thank all the honourable Members for providing such a clear demonstration on the subject of Friday' s vote of "whittling away" .
Mr President, it is a bit odd in such a small gathering to want to return to the decisions which were taken in an undemocratic manner yesterday. In my opinion, it would be preferable if those who are now vigorously protesting against the absence of fellow Members were to do what is necessary to get these delegates to attend. I can indeed see it happening that, if we do not have a quorum on Thursdays, we will need to discontinue the sittings on Thursdays. If we want to deal with a serious agenda, then we need to attend. Spread the word to your fellow delegates, persuade them to attend without biting their heads off.
If you do not mind, ladies and gentlemen, I shall interrupt this fascinating debate to move on to something which is equally fascinating, the vote on topical and urgent subjects.
Vote (continuation)
Mr President, before you take the final vote, Amendment No 3 to paragraph 28 is on the voting list as by the TDI Group. I should like to make it absolutely clear that is not the case because our group would certainly not want to be seen to be supporting an amendment by the TDI Group.
Mr President, first of all, this technical amendment has been voted upon, and I do not see why we have to come back to it. Let me point out that the rapporteur belongs to the TDI group and that consequently the honourable Member cannot complain.
That is exactly what was on my list. The amendment has been voted upon as I announced it. We now come to the final vote.
Mr President, I am merely trying to clarify - and this does not have to be done now, it can be done later - whether the amendment was tabled by the Technical Group of Independent Members or by the rapporteur. This makes a difference and affects the way we vote. I would be grateful if this could be clarified afterwards, because we voted on the assumption that this was not a TDI amendment, but an amendment tabled by the rapporteur.
I would like to make it quite clear that this amendment was tabled by the TDI group, and was voted by plenary.
Mr President, I would just like to say that, in my opinion, amendments should be accepted or rejected on the basis of their content and not on the basis of who has put their name to them.
They have already been voted upon.
(Parliament adopted the resolution)
Mr President, on a point of order. It is ridiculous for Members to say after the vote that they would not have voted in favour of an amendment because a particular group tabled that amendment. Whether you agree with an amendment or not should be the basis of the decision.
EXPLANATIONS OF VOTE - Tunisia (B5-0508/2000)
Mr President, I abstained from the vote on the report on Tunisia because I do not feel that this type of document serves much purpose.
Since we are discussing the protection of freedom and human rights, I would like to take this opportunity to say that a serious violation, or rather an attempt at violation of the right to freedom of speech took place today in the Parliament forecourt. The victims were a group of young people with banners and flags who were demonstrating against globalisation and genetically modified organisms. Water was thrown out of one of the Parliament offices - I do not know whether it was in a bucket or another container - by, it appears, a Member of Parliament, who then protested in the Chamber against the demonstration. I repeat that this demonstration is a free expression of thought, even though I may not agree with the tone or expressions used.
This incident was recorded on film and I would ask the Presidency to watch it and adopt any necessary measures.
. (FR) We voted for the joint motion for a resolution despite the fact that we neither approved of a number of the terms used, nor the silence pertaining to the French government' s responsibility with regard to the situation in Tunisia. This is because this is the only means given us by parliamentary procedure through which we are able to express our protest against the dictatorship in Tunisia.
By protesting at this dictatorship, however, we are looking to denounce the support that it has been given by the French Government, just as many other dictatorships do and have done in the past, in the former colonial empire representing French imperialism in Africa.
We note the Jesuitism of the parties that have succeeded one another in government in France, which are voting here for a resolution to demand rights and freedoms in Tunisia. When they are in power and when they have, therefore, the means to apply considerable pressure on the Tunisian regime, they do nothing, since, in fact, they do not give a hoot about the rights and liberties in this country, from the moment that its leaders secure order and, above all, from the moment that economic relations become smooth and profitable for France.
Marset Campos Report (A5-0133/2000)
Bordes (GUE/NGL). (FR) Mr President, we are not against the planned aid for the poor countries of Central America, and that is why we have voted for the report, despite the inadequacy of the proposals.
We are, however, convinced that this aid will benefit the population only to a very limited extent, as there are no plans to control the allocation of these sums and consequently, there is nothing to guarantee that they are not, at least partly, misappropriated by the government, or even directly by the wealthy classes.
Furthermore, all aid, even the best controlled, will be absolutely no use at all as long as these countries continue to be plundered and their populations exploited by large western cartels.
Mr President, I voted for the Marset Campos report and I will tell you why, although I would first like to express my support for Mr Speroni' s speech. If what he said is true, as I am sure it is since he is a truthful man, then I consider that this is a very serious incident.
With regard to my explanation of vote, I have to say that I am certainly in favour of assisting anyone who is in difficulty such as the population of Central America, but I wonder and I would ask you, Mr President, how it can be that the world' s poorest countries have to wait for a hurricane before they receive any assistance for their economy or their daily lives. In my opinion, the European Parliament should ensure that aid is always available for the communities who need it, wherever their location in the world.
Schmitt Report (A5-0123)
Berthu (UEN). (FR) President, the Commission working document 'Towards common standards on asylum procedures' is a short, fairly general text which, according to the introduction, is designed to launch a discussion following the adoption of the Amsterdam Treaty which, in its new Article 63, once again provides for the adoption of a whole series of joint European standards applicable to refugees and displaced persons.
We have good reason to be surprised at this introduction to the subject. Why launch a discussion? We had thought, quite logically, that all the discussions had taken place before the Treaty of Amsterdam was adopted and that the federalists knew where they were going.
In fact, on reading the Commission document and the report by the European Parliament, we see that this was not the case. Yes, the need to harmonise asylum standards is broadly recommended by these texts. But, first and foremost, the reasoning seems weak. For example, it condemns the disparities in the way refugees are treated from one country to the next but does not provide examples. There may be perfectly legitimate reasons for these disparities, relating to the special features of a country, its culture or its links with former colonies.
In reality, on closer inspection, there is only one serious reason - at least so it seems - for harmonising asylum standards: because abolishing internal border controls under the Treaty of Amsterdam, and that includes as far as third country nationals are concerned, demolishes the whole delicate legal balance and risks causing entirely uncontrolled secondary movements of refugees.
So, in fact, we are currently trying to solve a problem largely created by the Treaty of Amsterdam itself and, what is more, we are going to solve it to our disadvantage as it is clear that asylum standards cannot be harmonised from the bottom up - for who would dare? - but rather towards the top with all the in-draughts normally caused by this type of policy. We risk being caught up in the system. In order to escape, we can only invite the governments to exercise the utmost caution, retain as much power as possible, and interpret Article 63 of the Treaty of Amsterdam narrowly.
Mr President, this explanation of vote is also shared by Arlette Laguiller and Armonie Bordes.
The rapporteur' s succinct justification of his report expresses his misgivings on harmonisation with the fairly lax standards characterising the laws and common practice in some States, clearly showing the author' s desire to harmonise the right of asylum in the various countries of the European Union, but from the top. All the more so, given that a number of passages attack asylum abuses, even though governments in almost every country in Europe restrict this right, sometimes excessively stringently. This means that although, in some European countries, the application of this text could in theory improve the situation of asylum seekers, it would make it worse in others.
Consequently, we have abstained from voting on this report, but we did vote in favour of the few articles, and especially the amendments, that at least express the idea that the right of asylum should be extended, and we denounce the scandalous nature of the policies of most European States, in particular France, which refuse to recognise this right, especially in the case of refugees from Algeria given the abuses by fundamentalists and the army.
Mr President, here, at last, is a measure - fortunately not the only one - which is a credit to the European Union. I am totally in favour of this measure, for it is a precise declaration to the Commission that the burden of providing asylum for those who are forced to abandon their own territory, their home, family, friends and all they have in the world must be shared equally between all 15 Member States of the European Union.
This is a completely new principle, a fact - and we hope that a directive will be produced to enshrine that principle - which makes of the European Union something tangible, something real. This is a decisive factor and it particularly influenced my decision to vote for the motion. Furthermore, I consider that it would be appropriate for the Commission to apply this decision retroactively and share the burden borne by those who accepted Kosovar refugees between the Member States of the European Union.
Mr President, I abstained in the vote because I do not consider that these texts serve much purpose. However, I would like to take this opportunity to say that there may be somebody who is attempting to turn someone else into a refugee this year as well, some intolerant person who is convinced that his ideas should prevail. We are against a Communist, dictatorial Europe which eradicates the identity of peoples by eliminating the differences between them. Communism is not a question of the poor fighting against rich capitalists: it means achieving equality by means of blanket standardisation, dictating how things should be instead of establishing genuine equality, which is based on the diversity of individuals and peoples.
Communism and Europe in its current state represent equality expressed as the mobility of the power of society, which means that no changes need to be made to the current situation. We, on the other hand, consider that there is a need for a great deal of change and that the Europe of peoples should mean freedom for all peoples, including the people of the Po Valley, and that those young people from the Po Valley also have the right to demonstrate without fear of insult or intimidation, because we want our flags to fly as well as the red flag.
The asylum issue is a major political issue concerning fundamental democratic rights, the safeguarding of the fundamental rights and freedoms of the individual and the preservation of human dignity.
The problem of political asylum seekers must be examined in this light alone and efforts to harmonize asylum policy come what may and turn it into a means of chipping away at fundamental human rights, reinforcing suppressive, policing measures and rebuilding fortress Europe must be blocked. It must not be used as a pretext for intensifying and strengthening the electronic filing systems created under Europol and Schengen, which target not only refugees but also the fundamental individual freedoms of the citizens of the EU themselves.
We must take all the legislative and other measures needed to respect the rights of asylum seekers, by strictly applying the provisions of the Geneva Convention. We must respect and strengthen all the provisions on protecting and granting asylum to individuals or groups being persecuted in their countries by government, quasi-government or other groups on ideological, philosophical, political, religious, racial, cultural or other grounds by giving them guarantees and a dignified reception and living conditions.
Asylum seekers in the Member States of the EU must be treated in a dignified and humane manner. We must also take proper account of all the parameters and peculiarities of their situation and of the dangers which threaten them should they return to their countries by introducing any protective measures required, even for those who do not satisfy the formal criteria for obtaining asylum, which criteria must be clearly defined in accordance with the principles of international law and fundamental human rights.
Arbitrary and violent deportation is a common occurrence because of the applicant' s difficulty in resorting to the judicial authorities for protection, and the phenomenon of group deportations is intolerable and violates conventions on and the principles of human rights.
We would like to highlight and draw attention to the fact that formulating even more harmonized criteria for granting asylum by gradually and effectively moving away from those laid down in the Geneva Convention and essentially replacing them with regulations such as those mentioned in the report, may have a negative and repressive impact. In this sense, we deplore the so-called "policy of burden sharing" which conceals a blatant attempt to relieve certain powerful states in the EU from the "burden" of receiving large numbers of refugees and relocating them to other countries.
Finally, we firmly believe that the best and most fundamental way to address the refugee issue is to maintain the right conditions for peace and the social, economic and democratic development in every country in the world. Until these conditions are guaranteed and while they are being undermined by major economic and military interests which destroy the structures, societies, rights and dignity of the people as they please and for their own benefit, then there will continue to be an ever rising tide of uprooted and persecuted individuals.
. (FR) Although the number of asylum applications fell from 660 000 in 1993 to 227 000 in 1997, this is not because persecution has decreased but because it is more difficult to apply for a visa. The Dublin Convention allows asylum applications to be made only in the first State entered by the refugee. The aim of the Schmitt report is clear: "To re-enhance the reputation and substance of the right of asylum, the qualification procedure should be tightened up, and abuses resolutely curbed" .
Moreover, the States on the edges of the Schengen zone are considered to be "secure" . They therefore become the border guards of fortress Europe. How can we consider countries that carry out serious discrimination against gypsies (Romania and Slovakia) as sufficiently safe for Belgium to send anyone it judges undesirable en masse there.
Finally, the current concept of the refugee is far short of that stipulated by the Geneva Convention of 1951, "A refugee is any person who, owing to fear of being persecuted, is unable to avail himself of the protection of that country." In fact, nowadays refugees have to provide more and more proof that their lives are under threat, which obviously is difficult, if not impossible. For the European Union to finally apply the right of asylum, it would have to break with the obsessive practice of immigration control. The more we respect freedom of movement, the more Europe will be worthy of those who seek refuge here.
. (FR) The statistics concerning the exponential rise in asylum applications currently submitted every year in the European Union and the real situation are an unfortunate and tragic illustration of the importance of political asylum for each Member State of the European Union.
In its desire to "Communitise" and standardise refugee reception procedures, subject areas which are, by their very essence, matters of national sovereignty, Europe is dragging us along in its policy of small steps towards an area of social inequality, positive discrimination in favour of foreigners and high insecurity, where drugs, illegal immigrants, bogus asylum seekers entering the territory of a Member State for strictly economical reasons, terrorism and crime are free to move where they will.
For serious matters that affect the exercise of justice, the management of immigration into a country, public order or public freedom, the actions of the European Union can only and must merely be subsidiary and only concern truly transnational phenomena of criminality or public order problems.
Finally, this report, just like many others relating to immigration management, is unrealistic and highly populist. Because in fact, wanting to systematically favour foreign nationals over national citizens, whatever the cost, by means of many and varied forms of aid, particularly regarding proof, accommodation, keeping families together or even financial, medical and educational aid, will only lead to rejection by the population of the receiving country.
This is why the Members of the National Front and I myself will vote against this report which jeopardises people' s rights and security and also democracy. The creation of a legal penal system cannot be achieved in haste. "Communitising" procedures for asylum, justice and internal public order within the Member States cannot be achieved without first consulting all the citizens concerned. I bet that if they were to be consulted, our Eurocrats, those advocates of a centralised federal super-Europe would have to review their plans out of increased respect for democracy in the construction of Europe.
. (FR) In any civilisation, asylum is a concrete example of charity towards those who, for many reasons, find themselves in difficulty, and nobody is contesting the validity of giving aid to those who are victims.
Reading Mr Schmitt' s report makes me think we are not talking about the same thing. The Committee on Citizens' Freedoms and Rights, Justice and Home Affairs appears to believe that the disparities in the laws of the Member States actually conceal asylum rights that are non-existent or not often applied, as if we were living under totalitarian regimes and our nations had not been providing asylum for centuries.
This same committee discovers the laws of democracy when it suggests that the discrepancies from one country to the next are linked to the political context as much as to the content of the applications. It is clear that, for a European Union that is naturally and deliberately cut off from everyday reality, the political will expressed by the citizens during elections is of no great interest, unless it conforms to Community doctrine.
This House does not want to improve the situation for asylum seekers. The political will of this House is, in this field as in any other, to extend the scope of Community power to the detriment of the Member States, who are apparently unworthy of such power.
If the German people and their government wish to be the European Union country most welcoming to refugees, they are to be congratulated. If the other countries do not match this, often because they simply do not wish to, then it is nothing to do with the European Parliament and the Commission. Even the Socialist French Government "prefers" - and I quote - "a flexible approach enabling national characteristics of asylum procedure to be observed" .
So what about the recurring proposal that costs should be shared? Either the Member States have their own policy, for which they are responsible and which they therefore finance, or the European Union "Communitises" this field and includes the costs in its budget. If such and such a country finds its policy too expensive, let it change the policy.
We do not want a Community policy in the hands of the Commission, nor do we want the policy of another government: we want our people and their elected representatives to retain control over their own decisions and destiny.
Respect for human rights should be maintained internationally. If people' s rights are infringed, it is the responsibility of surrounding countries to offer asylum to those who request protection from persecution. The nations of the world have a shared responsibility for ensuring that all refugees receive a welcome fit for human beings. No countries can argue their way out of responsibility when refugees seek asylum on their territory. Practice in granting asylum varies from one EU country to another. In general, however, policy on refugees has been tightened up throughout Europe in recent years. Coordination of the Member States' responsibilities is necessary if countries are in practice to be able to pursue generous policies on refugees.
We therefore welcome the Commission' s working document in principle, together with Ingo Schmitt' s report on the drawing up of a common policy on asylum and refugees, but we emphasise that it ought not to be the least generous countries which set the standards. We want to see a European policy on refugees which is better at distributing the overall burden between the countries of Europe on condition that the European, as well as the Swedish, policy on refugees will in future be more humane than they are at present. Nor must we forget that refugees and immigrants have a positive influence on the Member States. They often have experience and knowledge to contribute to society. Moreover, immigration is especially important now, given the shortage of labour which is beginning to make itself ever more felt in the Member States.
With regard to Ingo Schmitt' s report, we want to emphasise that asylum applications ought always to be examined individually in the light of the individual applicant' s merits, as should also be the norm in the case of mass migrations.
What is more, it is important that refugees should in principle be entitled to the same social benefits as other people resident in the particular country dealing with the application for asylum. This basic principle is established in the Geneva Convention and must be given due attention and complied with. We also think it important that the current definition of refugee and asylum in the Geneva Convention be reviewed and extended so that they also include people who seek asylum on the grounds of gender and sexual orientation.
- (DE) In 1993 the Federal Republic of Germany watered down the right to political asylum in its constitution, thus sealing its borders against immigration by asylum-seekers. Germany has virtually ceased to grant asylum. Refugees are socially and legally marginalised or driven into the world of illegal immigrants.
The aim of the Schmitt report is to extend this degrading and inhumane system to the entire European Union. It is precisely this system that is to serve as the basis for the "common standards on asylum procedures" . The problems of asylum legislation are not addressed in the Schmitt report. There is not a single word about inhumane pre-expulsion detention centres. Nor is there a word of criticism about social discrimination against refugees, which in Germany takes place under the Law on Benefits for Asylum-Seekers.
Mr Schmitt' s report omits to mention that refugees suffer from discrimination in the job market. In Germany, they are categorically forbidden to work. The rapporteur does not even mention the invasions of personal privacy or violations of data protection rights that are part of daily life for asylum-seekers. Thanks to "Eurodac" and the "Schengen Information System" , no other group of people is as closely monitored as refugees. They have become the first "transparent people" .
Mr Schmitt' s report does not offer any potential solutions to all these problems. Instead, the rapporteur complains that people "wrongfully lay claim" to the right of asylum in Europe. Since the change in the right to asylum, many refugees no longer have any legal claim to asylum. It was, and remains, totally legitimate to want to live somewhere other than your place of birth. Framing this right and creating optimum conditions for it should be a key priority for this Parliament! Instead, the statements in the report help to discredit and criminalise asylum-seekers.
With regard to accepting asylum-seekers, the Schmitt report demands "burden sharing" within the EU. Asylum-seekers are accordingly denigrated as being a burden. How can a humane asylum and refugee policy which meets the needs of refugees be based on a fundamental assumption of this kind?
Furthermore, the Schmitt report welcomes agreements whereby third countries would promise to readmit rejected asylum-seekers. These are an instrument of a fortress Europe policy which has nothing in common with a humane refugee policy. Such readmission agreements can lead to people seeking protection being pushed back to their countries of origin, and make it easier for EU Member States to refuse asylum.
Mr Schmitt' s report also supports the concepts of "safe third countries" and "safe countries of origin" . These concepts are responsible for victims of political persecution failing to obtain asylum in Germany, that is to say whenever they enter via "safe third countries" or come from a "safe country of origin" . These instruments obstruct fair and equitable asylum procedures, and they should therefore be rejected and abolished as quickly as possible.
The European Parliament must make proposals that take account of the interests of refugees and asylum-seekers in the European Union. We must press for an end to the policy of "fortress Europe" , of the weakening of the right of asylum and of undermining the Geneva Convention relating to the Status of Refugees. Everyone seeking refuge in the EU must have access to a just and fair reception procedure.
Unfortunately, Mr Schmitt' s report goes in the opposite direction. It reinforces the fortress Europe policy and advocates further restrictions on long-term protection of refugees and asylum-seekers.
I reject the extension of a fortress Europe and I accordingly reject the resolution on "common standards on asylum procedures" .
. (FR) It should not be forgotten that certain Members of this House, within their own families, may have known asylum seekers. Only sixty years ago, Italians, Spaniards, Germans, Austrians and others, persecuted by their fascist or Nazi governments, were able to benefit from the right of asylum. It was our pride and our duty. In France, our most famous asylum seeker was General de Gaulle, who was able to benefit from the right of asylum in England in order to prepare the resistance.
The main value of this report is that it wishes to unify the laws of the Member States on asylum procedure. Laws and procedures should be harmonised before the Dublin Convention and the Eurodac system are implemented.
It would be unfair to authorise only a single asylum request for the countries of the European Union, given that it does not have the same chance of success from one State to another.
In my opinion, the standards set by the report are too low. There are omissions and certain points are still unclear. Persecution is not just political or caused by the States.
Thus, persecuted Afghan women who are stoned for not wearing the chador, should without exception benefit from the right of asylum. Similarly, an Algerian journalist threatened with death by fundamentalists should be able to benefit from the right of asylum. Certain States that persecute dissidents are considered to be great democracies. This is why requests from Chechnya are not examined. In order to grant the right of asylum, the States require proof of persecution. But this is often difficult to provide, due to the persecution itself. The report remains vague on this subject.
Finally, the procedure should take account of family ties, language, cultural affinity and the colonial history of asylum seekers' country of origin, in order to help them to cope with exile.
If there is abuse or people are turned away, it is because of the lack of coherent rules. It would be unacceptable to be suspicious and restrict this great achievement in the history of humanity, which remains the only lifeline for freedom fighters worldwide.
I abstained on Amendment No 14. The aim of this amendment is to "request that in every application of the Eurodac system, emphasis be strongly placed on data protection in order to protect asylum seekers from any abuse of the information gathered" . This amendment admittedly aims to protect data on the information gathered. But I am against the actual idea of systematically collecting information, as by Eurodac, as I am against the very idea of accelerated procedures, which can give rise to many forms of abuse.
Report Sörensen (A5-0126/2000)
Fatuzzo (PPE-DE). (IT) Mr President, I welcome the Commission' s decision to adopt rules on compensating victims of crimes in the European Union. As representative of the Pensioners' Party which sent me to Parliament, I would point out that the majority of victims of crime are elderly.
In Europe, it is no longer possible for the elderly to set foot out of doors, not only at night but during the day as well in some areas. For this reason I am satisfied by this European Union initiative. Moreover, it should be stressed that the State must pay victims compensation on behalf of those responsible and then claim damages directly from the criminals.
. The UK Conservatives have always believed that more emphasis should be placed within the criminal law system on looking towards supporting the needs of victims of crime.
We therefore applaud those sentiments in the Sörensen report which support our view.
However, because the report also suggests changes in the structures of the voting procedure in the European institutions, and has serious resource implications, we cannot give it our overall support.
- (FR) Congratulations! Once again, Europe has shown its great sense of responsibility in taking an interest in crime victims.
As highlighted in the report, the number of crime victims is constantly increasing. What is the solution? As far as the European Parliament is concerned, it is material, legal, medical, psychological and social assistance for crime victims. For us, the Members of the National Front, it is different. It is not the symptoms of the problem that must be treated, but the cause.
Giving support in this area is absolutely no use at all and merely enables the European governing bodies to ease their conscience. The very origins of crime in Europe must be tackled at source, because then, and only then, will the number of victims be reduced and will we be able to carry out our duty to help them to the full.
However, we only need to make a simple observation to see that, throughout Europe, crime is increasing, people in urban and rural areas feel less and less safe, international terrorism, paedophilia, sex tourism, enforced prostitution and trafficking in women, money laundering, drug trafficking, illegal immigration and cross-border organised crime are ever increasing.
In the name of the sacrosanct principle of the freedom of movement of people, these are the people who are drugged, attacked or killed. Your unrestricted freedom of movement within your unachievable area of freedom, justice and security, is neither necessary nor unavoidable. On the contrary, it is by re-establishing our borders and refusing to grant the tenants of the ivory towers in Strasbourg and Brussels any power in the field of policing, justice or immigration, that the security of European citizens may be preserved and guaranteed.
So wake up and take responsibility! Weeping over and counting crime victims in Europe will not save them or bring them back: what we need to do is make sure that people do not become victims, and to achieve that, we must find ways of ensuring our security, which you are incapable of doing.
First of all, learn to take responsibility, learn to govern.
Report Turco (A5-0138/2000)
Fatuzzo (PPE-DE). (IT) Mr President, I voted for the Turco report although I would have preferred to vote against it for it resembles a final balance sheet and is, above all, a very tedious report on the allocation and use of the Structural Funds in 1998. Personally, I am convinced that the European Union must completely change the way it allocates aid to those in need of its support.
In my view, the system of programmes and grids which has been used for twenty years to create new items in the outgoings section of the European Union balance sheet, needs to be completely revamped. There is too much wastage and the desired objectives are not being achieved. I feel that it is time to change the European Union' s system of expenditure.
. (IT) The Union for a Europe of Nations Group agrees with Mr Turco' s report. What is more, it is important to look more closely at certain aspects of the report which, although they are more concerned with the last period of aid programmes than with providing an analysis after the event, are just as important for the current period.
I therefore call for greater and more meaningful coordination between the Structural Fund initiatives, with particular reference to the ESF, and more tangible compatibility not only with the longstanding annual horizontal themes - for example the SMEs - but also with new solutions.
Furthermore, since employment is one of the three governing motifs of the new programming period, Parliament should be kept regularly informed of the quality and quantity of available jobs by means of the Commission reports on the use of the funds in question. The information should include a balance sheet as well as forecasts.
One further aspect concerns another governing motif for the current period: regional and local development and related issues. New actions based on local initiatives carried out in a partnership framework have recently been introduced to boost the profile of this motif.
It therefore becomes important not only to learn how to be efficient in implementing these guidelines but also to be aware of potential obstacles to their implementation, and always proceed in the knowledge that the Community also has an objective in terms of employment. It will be important from this as well as other points of view to verify that these objectives and guidelines are consistent with those of the Member States, starting with their national annual employment plans.
The final point has to be the detection of fraud. The Commission mentions this in its report but provides an overview, confining itself to general aspects and not providing a detailed evaluation, so to speak, of the frauds, still less revealing the means used to combat fraud in the past or those to be used in the future. This last aspect is, in fact, an unambiguous indication of commitment and political determination.
Mr President, I asked to speak for personal reasons, because I was one of the people who raised the question today of the demonstration by the young people in our forecourt, at the beginning of the afternoon sitting.
Since the effect of Mr Speroni' s words was to discredit the people who raised the question, and seeing as I do not resort to methods other than speaking in this House, I would not like the serious nature of the incident which I condemned now to be played down, so to speak, or the situation to arise where the young people who were demonstrating in that manner are perceived as victims.
Mr Vice-President, I cannot repeat here what those young people were shouting because I feel that it would be unworthy of this Chamber to do so, but I would be quite willing to testify to what was said at any given moment. Extremely serious remarks were made regarding the President of the Commission, the Republic of Italy - our country - and 25 April, which is the date of liberation of Italy from the Nazis. I feel that the President of Parliament should set up an inquiry into this matter. Moreover, I myself am a polite person and I did not even look out of the window: I came to the Chamber and condemned the incident.
I therefore feel that the matter should be examined in full. I understand from what Mr Speroni said that it was he who invited the group and that he clearly shares and supports these values which I, on the other hand, consider to be reprehensible. However, I do not want to sink into banalities and so I will limit myself to condemning this incident, which I consider is a serious matter for our institution.
Mr President, I would also like to speak for personal reasons in order to clear up some of the confusion.
First of all, I did not invite the group, and I have already told the press that I do not agree with all that the group said. However, after the manner of Voltaire, I consider that anybody should be free to demonstrate his own ideas, especially in a place which represents the sovereignty of the people.
I realise that some language can be offensive, but when one is on the receiving end of a bucket of water one is quite likely to be somewhat free in one' s response. I would stress that the incident was recorded on film, and it is clear from this film that the bad language aimed at the person who threw the water was delivered after the water had been thrown.
Furthermore, I am sure that we have all witnessed demonstrations, including demonstrations by other members of the party of the Member who has just spoken. When, for example, his fellow party members demonstrated in front of Fiat against the owner of the firm, the language used certainly did not lack force, but nobody dared to suggest that the language used during a demonstration had to be suitable for a court reception. I therefore maintain that it should be possible to express one' s opinions freely, even if this means giving offence. Should the need arise, the offended party can always take the necessary action through the appropriate channels. But freedom of speech must be upheld!
Allow me to point out that the President' s private office has been informed of these events and will, I can assure you, take all the necessary measures.
Mr President, I fail to understand why, at the start of the sitting, Mrs Napoletano referred to my party, Forza Italia, in connection with the incident which occurred in the Chamber. I would like her to clarify her remarks because not only did we vote for President Prodi but we have neither agreed in the past nor agree now with the insults delivered in the forecourt in front of the Parliament building. I fail to understand why Mrs Napoletano involved my party in the matter. I am genuinely perplexed. Please would she explain her reasons, for it is not our job to create bad feeling or pass judgement.
We are judging the behaviour of these young people because of the things they said, but I would like to know whether what Mr Speroni said is true, for if it is true that a Member of Parliament threw water over these people, the behaviour of the Member of Parliament is also reprehensible. I therefore feel that it is for the Presidency to clarify the sequence of events. Of course the language used is to be condemned, but we must make sure that we ascertain all the facts.
Ladies and gentlemen, it is neither the time nor the place to start this debate. As I told you, the President has been informed of this matter and will take the necessary action. I personally cannot give you any explanation at present.
Cohesion Fund (1998)
The next item is the report by Mr Ripoll y Martinez de Bedoya (A5-0140/2000) - Cohesion Fund (1998), on behalf of the Committee on Regional Policy, Transport and Tourism, on the Commission' s Annual Report on the Cohesion Fund 1998 (COM(1999)483 - C5-0326/1999 - 1999/2212(COS)).
Mr President, ladies and gentlemen, Commissioner, as you all know, the objective of the Cohesion Fund is to contribute to economic and social cohesion and at the same time reduce regional and social disparities, through solidarity amongst the Member States.
Thanks to this fund, numerous countries of the European Union have had the opportunity to try to lessen the distance between themselves and the wealthier countries, and the results have been spectacular but insufficient. The income per capita has increased from two thirds to three quarters of the Community average and the participation of the European funds in the growth of each of these four countries stood at an average of 0.5% per year. However, we should point out two problems for the future.
Firstly, the incorporation of new countries, which means that the countries which currently benefit from the Cohesion Fund may find that they will no longer be in receipt of those Funds before they have achieved the objectives of real convergence.
In this respect, we should consider a series of programmes for the future which will allow the new Members to achieve convergence with the European Union while, at the same time, the four countries which receive Cohesion funds should continue to receive them so that they can achieve the true objectives of convergence, growth and the generation of full employment.
Secondly, another problem is the temptation of some wealthier countries to penalise those countries which, since they receive Cohesion Funds, have achieved nominal convergence on the basis of serious, responsible, sympathetic and rigorous structural and economic policies, but clearly still without achieving true convergence, by eliminating them, in this case, from the Cohesion Fund, which could give rise to two possible situations. Firstly, they may opt for less rigorous and more inflationist policies in order not to lose those funds. Secondly, growth and convergence with the other countries of the European Union may come to a halt in some countries. It would therefore be good to distinguish, Commissioner, between true convergence and nominal convergence.
Lastly, I would like to take up a series of recommendations regarding the Cohesion Fund. Firstly, we should make greater investment in the railways, ports and maritime transport. Secondly, transport aimed at the integration of peripheral regions, islands and outlying areas should become a priority. Thirdly, we should pay greater attention to sustainable means of transport. Fourthly, we need to take more action in the field of reforestation and land reclamation. Fifthly, we must tackle the problem of the treatment of residues and solid waste. Lastly, as we pointed out previously, we need more investment in urban centres.
I would also like to point out that, tomorrow, four amendments will be presented, two of them approved in committee as well as two new ones which are before the House. My position - the reasons for which I have explained in committee - is not to accept them, since in general terms they simply propose new criteria. We are talking about the Cohesion Fund and the 1998 audit, on which there is a regulation and criteria which have already been approved for 2000-2006 and we do not believe that this is the moment to change the criteria with regard to eligibility and the distribution of those funds.
Mr President, honourable Members, Commissioner, today, eight years on from Maastricht, the Cohesion Fund has, without a shadow of doubt, made a positive contribution towards promoting the economic and social cohesion of the regions of the EU and has had clear results in tackling social and regional disparities. Since I live in an area which benefits from the Fund, I can assure you that every one of my fellow countrymen is also aware of and acknowledges these results, not only because of the information and publicity campaigns, but mainly because the projects which have received funding belong to basic sectors which affect his quality of life, which he can see is improving. We would therefore like to commend the Commission for its actions so far in implementing the objectives of the fund and we urge it to continue its efforts to ensure that the Fund is used properly and helps improve its efficiency in the new programme period still further.
We must, of course, stress that the environmental aid granted continues to concentrate on the water sector, despite the need in many other cases for other measures to preserve, protect and improve the quality of the environment and the rational utilization of natural resources as laid down in Article 174 of the Treaty, which refers to reafforestation, land reclamation, etc. Considerable investment is still required in order to deal with the serious problem of treating solid waste and refuse, although we still need to adopt incentives for using the most modern, environmentally-friendly and efficient technology. It is also worth our supporting the promotion of further investment in environmentally-friendly transport infrastructures and we insist on the need to continue developing joint transport systems.
In view of forthcoming enlargement, which presents a great challenge, I consider it essential that we take prompt action to ensure that funding under the Cohesion Fund continues, given that it intervenes in two sectors which are very important in helping to achieve the objective of economic and social cohesion in the European Union, which is the Fund' s very raison d' être. The fact that it has so far worked highly effectively should be enough to convince us of the need to continue funding to recipient countries, provided they need continuing support and depending, aside from the nominal convergence of the economies of Member States, on real convergence of both the incomes and, more generally, the quality of life of European citizens in their regions.
I should like to close by thanking the rapporteur for his sterling work and his willingness to cooperate during the procedure to examine and supplement his report in committee and I should like to pass on to you this succinct and, to my mind, rather dramatic appeal by a farmer in my region. As he said so very simply yet so very forcefully on hearing of the achievements of our Union: "Europe yes, but a Europe for all the Europeans of the Union" .
Mr President, I want to begin by congratulating the rapporteur on my own behalf and on behalf of the Greens, for this report provides a very good overview of how the Cohesion Fund has operated and of the work that was done in the course of 1998.
I am particularly pleased with developments, which tend towards increased investment in the railway sector, ports and marine transport. Unfortunately, there is still quite a large imbalance in relation to the roads sector. We have therefore tabled an amendment to the effect that investment in the roads sector should not represent more than a quarter of all investments in transport sector infrastructure so that it will be possible to comply with the guidelines for budget item B5-7, which deals with trans-European networks. This is something which, in our view, is very important.
We should like, on the whole, to see a more balanced investment policy, aimed at increasing diversification and investment in the environment and, at the same time, reducing investment in the roads sector.
We also welcome the fact that the Committee accepted our proposal, which is now point 9, requiring that it should also be possible to use resources available for environmental projects for financing projects designed both to preserve and to carry out assessments of biological diversity.
Investment in methods of dealing with waste in as environmentally friendly ways as possible is discussed well enough in point 8. We would nonetheless add something in the form of Amendment 3, which makes it clear that priority ought to be given to efforts to promote recycling and re-use. Naturally, the amount of waste ought also to be reduced.
In addition to these environment-related amendments, we also have an amendment about the need to comply with the additionality principle. We would ask the Commission to submit a report on the extent to which the additionality principle is respected when resources are obtained from the Cohesion Fund.
Mr President, I must congratulate the rapporteur and the Commission on their evaluation of the implementation of the Cohesion Fund in 1998. The report now before us reveals some very positive results. There is a clear trend towards real convergence without this having adversely affected the rigour of the budget policy. Even when measured strictly the Cohesion Fund has clearly played an important socio­economic role in infrastructures with development potential. We therefore expect a more refined evaluation by the Commission of the application of the funds.
We are delighted to note the increase in employment, the absence of fraud, the greatly increased monitoring and the proper implementation of the programmes. However, certain issues must be raised. I would draw the Commissioner' s attention to the need for greater coordination of European funds with the objectives of sustainable development within the EU and real balance between the regions. These objectives require the promotion, as already mentioned, of alternative means of transport such as the railways, the sea and cabotage which will reduce congestion on the roads and stimulate the ports. These objectives also require the role played by the Cohesion Fund to be integrated into a regional development strategy which aims to establish industries in small and medium-sized towns and in the rural areas which form four-fifths of the EU. They also require integrated support from the Structural and Cohesion Funds for structures allowing technology to be distributed democratically, particularly by following the process decided in Lisbon and promoting investment leading to new businesses and jobs. Finally, these objectives also require a civil and social dialogue and the participation of research bodies subordinated to this strategy.
The principle of cohesion considered in the Treaty must not come under threat during enlargement. The Cohesion Fund must be reworked bearing in mind the positive results with the new socio-economic indicators which are expected to ensure that this experience of the cohesion countries is not lost either for current beneficiaries or for future ones. I would ask the Commissioner to give his opinion in this respect.
Mr President, thank you for allowing me to speak, as I wanted to say a few words on this report, which is extremely important. It concerns a subject which is of great interest to me personally, given the commitment of the European Union in favour of the countries which are furthest behind in development and which are catching up with the support of European solidarity.
Today, four countries are directly concerned by the objective of cohesion. We are talking about a budget of almost EUR 17 billion for the period now beginning, 2000­2006. But if we look back over the last ten years, including the year cited in this report, 1998, I would say to the Members here and to all those listening to us that the four countries that were the furthest behind, Ireland, Greece, Spain and Portugal, have gained ten points in ten years in relation to the Community average gross domestic product. If there is one policy - and fortunately there are others - whose efficacy can be shown, it is the cohesion policy. I would like to say this at a time when citizens and taxpayers sometimes wonder about the importance and usefulness or efficacy of the European Funds.
So the subject dealt with by Mr Ripoll y Martinez de Bedoya in his report is an extremely important one. I would like to thank him for his clear-sightedness, precision and competence. Furthermore, several speakers from all parties have thanked him. The form of the report is just as important as its content.
With regard to content, ladies and gentlemen, on the subject of the investment allocated to transport, your rapporteur argues for a better balance in favour of sustainable transport, in particular in favour of railways. He may be sure that the Commissioner for Regional Policy, who was once Minister for the Environment in his own country, is extremely supportive of this move and will oversee it personally, particularly in the programming of the Cohesion Fund for the next six years. I share this concern. It has also been highlighted by Mrs Schörling and Mrs Damião, and you may rest assured that I will endeavour to increase the tendency towards sustainable transport, in particular railways, that has been noted over the past few years. But this tendency is not enough: I want to emphasise it further over the next six years.
With regard to the other investments that can contribute to the objective of sustainable transport, I am referring to ports and airports, the Commission - let me be frank - wants to see a certain amount of caution concerning air transport and certain forms of maritime transport. In any case, we want to look into matters in detail and modify the rate of cofinancing to take account of the commercial nature of the activities and revenue generated, which is the least we can do. Having said this, the tendency in favour of sustainable transport is one that the Commission will support with all its might.
With regard to the environmental aspect, your rapporteur highlights the need - as Mr Mastorakis also said so emphatically - to pay more attention to the serious problem of the treatment of solid waste and household refuse. To date, the Fund has focused on three sectors which are the subject of Community directives: the treatment of drinking water, the treatment of waste water and the treatment of solid waste. The priority was to allow the Member States to respect the deadlines set in implementation of the directive on waste water, and we are well aware that the problems that I have just mentioned, in particular the matter of waste or water treatment, are problematic in the countries concerned. I have been able to see this personally in the Azores and I know that the situation is the same in the Greek islands, to use these two examples: these problems are particularly difficult in the case of remote, outermost or isolated island regions.
Also, with regard to the specific problems concerning the environment and thinking of islands in particular, I would like to express my wish to support investment in favour of renewable energy, and I have made this known to the Member States.
More specifically with regard to solid waste, 14% of the total budget appropriation was earmarked for its processing, which represents a significant increase in relation to the 1993-1997 period. However, I share your rapporteur' s wish to use the most modern environmentally-friendly technologies for this purpose.
Earlier today, Mrs Schörling expressed the satisfaction of the Group of the Greens that an amendment to paragraph 9 proposed by her group had been approved. This was not by chance, Mrs Schörling. I deliberately wanted to record the Commission' s agreement to using the Cohesion Fund in favour of biodiversity and protecting nature, not just anyhow or for just anything. This tendency has been realised in the approval of this amendment. You will also see my continuing desire, under Objectives 1 and 2 and the Cohesion Fund, for part of the loans to be used to benefit biodiversity.
Having talked about content, I would like to say a word or two about form, and first of all reply to the comments of your rapporteur on the study on the socio-economic effects of the Cohesion Fund ordered by the Commission. It seems to me that these comments are based on a misunderstanding, which I would like to clarify. The five years cited by your rapporteur refer to the period between the commencement of the projects evaluated and the final evaluation. The consultants chosen by the Commission first of all developed an evaluation methodology and then evaluated the projects concerned. It is not unusual for a large project and the ex-post evaluation of its results to take five years to complete. The Commission, which has just received this study, is currently analysing it, and in any case, it will be sent to you as soon as possible.
I would now like to bring up the issue of consistency between the Cohesion Fund and the Structural Funds as raised by your rapporteur. I am particularly interested in this issue. This is why the Structural Funds programmes currently being negotiated by the Commission with the Member States of cohesion include indicative sums for both Cohesion Fund aid and European Investment Bank aid. The information requested by Parliament is available in the individual programming documents.
In addition, I would like to emphasise that the recent restructuring of the Directorate-General for Regional Policy brings together the geographical teams and power within the same units for Structural Funds and the Cohesion Fund, so that Cohesion Countries, which are eligible for Structural Funds in most cases, will have the same contacts within this Directorate-General. This seems to me to be a more consistent approach for these countries.
But consistency between the Structural Funds and the Cohesion Fund also means observing the specificity of these two instruments, in accordance, moreover, with the general regulation on the Structural Funds. It would in fact be inappropriate to use the Cohesion Fund for the same purposes and in the same way as the Structural Funds. From the point of view of financial management, it is not the right time to abandon the specificity of each instrument. In any case, I am not in a position to alter the scope of the Cohesion Fund, which stems directly from the Treaty.
Mrs Schörling, you spoke of the matter of additionality. Allow me, so as not to waste your time, to refer back to what I said earlier on the subject of Mr Turco' s report. I clearly expressed my wish to verify additionality and what is true for Mr Turco' s report is also true for the Cohesion Fund. I even said that the reality of this additionality would be one of the points which would enable me to validate or approve programmes and projects.
In conclusion, I would like to emphasise that the annual report is a particularly useful tool for the analysis, assessment and reflection that regularly takes place on the implementation of regional policy. This report is even more useful in that it is comprehensive. As I agree that there are advantages in releasing the annual report as soon as possible, I can assure you that my staff will do their best to speed up publication as much as possible in future.
Ladies and gentlemen, it is clear that our reflection is not only linked to these annual reports. I can also assure you that beyond our regular meetings, the report on cohesion that I shall present to you at the end of this year will respond to a lot of the questions, criticisms and proposals raised by your rapporteur with regard to the pursuit of solidarity regarding countries benefiting from the Cohesion Fund, particularly in view of the perspective that concerns us all: enlargement.
The debate is closed.
The vote will take place tomorrow at 9 a.m.
Integrated control system for Community aid schemes
The next item is the report by Mr Casaca (A5-0137/2000), on behalf of the Committee on Budgetary Control, on the proposal for a Council regulation on amending Regulation (EEC) 3508/1992 establishing an integrated administration and control system for certain Community aid schemes [(COM(1999) 517 - C5-0317/1999 - 1999/0207 (CNS)].
Mr President, Commissioner, ladies and gentlemen, the proposal before us represents a revolution in control systems and provides the technical bases for a revolution in the method of managing the common agricultural policy. The proposed method is based on a modern geographic information system in which the cartographic information on holdings is digitised and integrated with the alphanumeric information needed to describe the holding and the aid received.
In terms of control, this method has enormous advantages and significantly reduces the possibility of fraud or any other irregularities. In terms of managing the CAP, this will finally create a management infrastructure with the technical basis to transform a policy which until now has irrationally subsidised the richest countries, regions and farmers and encouraged surpluses and environmental damage. The new system is geographically oriented, it will encourage sustainable agriculture and it will assist the regions and rural communities which are most in need. This shows that there is the political will and discernment needed from the European institutions to put a new policy into practice.
In my opinion, the integration into the system of virtually all the sectors financed by the CAP should be sought. The recent Court of Auditors report on classical swine fever shows that, even in areas where the geographic information initially seems less important, this is actually decisive and may form a fundamental instrument in rationalising the common agricultural policy.
It seems to me that there is therefore every advantage in immediately integrating into the system three sectors which are not included in the Commission proposal. These are oil, flax and hemp and tobacco. For the first, this involves integrating the existing specific geographic information system into the general system. For the second, we know that the Commission has already proposed the integration of this sector into arable crops but we do not know when and if the Commission proposal will be approved. As for the third, its integration is the most necessary and urgent. The fact that tobacco is not at the moment subsidised per hectare but by quantity produced in no way affects the possibility of this being immediately integrated into the system and even less so the advantages which this offers. The application of a geographic control system will ensure that subsidised tobacco is actually produced on the holdings for which the aid is claimed.
Furthermore, it would be absurd for the extensive information which the Commission requires from each holding in order to clear the accounts not to be integrated into the new system. In this respect, the Commission should reduce its requirements to what is necessary and reasonable. It must realise firstly that the CAP is placing an increasing and hidden administrative burden on national and regional authorities. Secondly, farmers should not be required to spend more time filling in forms than milking cows or tilling the earth. We do not want to turn farmers into bureaucrats. Although it is necessary to fight fraud, we must also prevent the complexity of the system causing a multiplication of minor formal irregularities and farmers being unfairly penalised. The simplification of the legislation applying the CAP is an absolute priority.
Finally, our expectations of the Commission are as follows. It is incomprehensible that a project of this size and scope should not culminate in the processing at European level of all the information gathered. It is unthinkable that a common policy such as the CAP should be handled like a collection of fifteen national policies or, even worse, like a pile of unconnected invoices from 80 or 90 national payment authorities. The Commission must process all the geographic information now required from the fifteen Member States in a coordinated manner. However, it is also vital that this precious resource is used to further the policy of economic and social cohesion, environmental protection and even regional development.
Mr President, as well as congratulating Mr Casaca on his excellent work, I must thank him for his support for the opinion of the Committee on Agriculture.
This opinion has tried to correct the Commission' s approach, which ignores most of the essential elements, not only for control, but also for administration. This source of information is found in the administrative information resulting from the payments of the EAGGF. Regulation (EC) No 2390/1999 demands that the Member States provide the Commission with the data on the payments of the EAGGF-Guarantee. Nevertheless, it only demands that that information is communicated to them on request and exclusively for the preparation of verifications in situ in the process of the settlement of accounts.
This situation creates various control limits. Effective administration must be able to provide the institutions responsible with the elements for analysis and decision and amongst these elements is the cost-efficiency index. This approach must be applied systematically and must be based on the analysis of the payments corresponding to each regulation. The fact that this information can only be requested for the preparation of verifications in situ in the process of the settlement of accounts sets a time limit on the availability of the fundamental information for administration and control. Once the process of the settlement of accounts is over, it is no longer possible to make any analysis of administration or control activities. However, as well as these verifications relating to the settlement of accounts, effective control requires other instruments such as, for example, the cross-checking of the different information available.
In order to reduce these deficiencies, it has been proposed to use the information available within the framework of the above-mentioned Regulation (EC) No 2390/1999 in the integrated administration system, which Mr Casaca spoke about earlier in this magnificent report. Therefore, in the first stage of the establishment of this integrated administration and control system, it would be sufficient to regulate the conditions for delivering the information mentioned and the need for the Commission to store it.
Mr President, we welcome this proposal by the Commission to improve the system of control and I should like to thank Mr Casaca for his report. This is a very technical subject and indeed to comprehend it one needs an understanding of almost all the details of the entire common agricultural policy. Mr Casaca has made a very good effort to explain it to Parliament.
I should also like to thank the Commission for its continuing efforts to tidy up the whole business of accounting in the area of agriculture. It is extremely important. We have recently been talking about regional funds and cohesion funds but the common agricultural policy is extremely important. It is the greatest instrument we have for cohesion since it is the only rural policy which the Community has and it brings immense benefits to peripheral areas and to people who are in businesses that are not otherwise viable.
The policy was given a bad name in the past when most of the funds were channelled to the agricultural industry through the processors and exporters. We had the possibility for large amounts of fraud and racketeering through the payment of monetary compensatory amounts. With the reorganisation of the policy we have a new situation. It is fair to point out that the most recent report by the Court of Auditors for the year 1998 has not drawn attention to any single major failure of the Commission in this entire area. There have been problems but they were isolated, small offences, relating to areas of aid and also to premiums and the failure of national governments to understand the details of European law. But we have to recognise that for the most part the Commission was given a clean bill of health for 1998 which is the most recent report we have and it is to be congratulated on that. Considering that this is something like 48% of the entire budget - EUR 38 or 39 billion - it is quite an achievement, spent over fifteen countries, that the budget was within two and a half per cent of estimate and that waste and the possibility for loss were lower than the average for the budget.
The changes to the whole system have made it easier to control. The fact that more money is now going directly to farmers makes it easier to understand exactly what is happening.
The proposed changes will readjust our system of accounting to the new policies that have been devised. It is reasonable to expect Member States to produce the sort of detail that is necessary for the European Commission both from the management point of view as well as that of accounting, to have exact details of where and to whom the money is going, down to the last recipient. This is welcome.
In relation to the amendments proposed by Mr Casaca, we can support all of them. We have received complaints from some people about the proposal to introduce tobacco. Maybe, as things stand at the moment, because the money goes to processors there is some point in saying that it should not be extended. But we spend EUR 1 000 million on the tobacco regime. There are about 135 000 farmers, about 135 000 hectares. That means approximately EUR 7 600 per hectare, approximately EUR 7 600 per farmer. That is a lot of money. It is only reasonable that we should seek to establish that this money goes to the farmers and applies to the hectares, as Mr Casaca has suggested.
My group is asking for a divided vote to enable those who do not like the tobacco regime to vote against it but, on the other hand, our amendment is a message to the Commission that we really think this should be clarified so that the money will go exactly where it is supposed to: to rural areas and to farmers.
Mr President, I would like to congratulate Mr Casaca on his excellent report. My group will of course support it. The integrated administration and control system is actually the central plank of our present agriculture policy. We need reliable information on final beneficiaries, the number of animals kept and the surface area being cultivated. This is a difficult task which is only possible at all by virtue of technological progress. Mr Casaca' s report covers this to a considerable extent.
Welcome as this is, we should nevertheless not lose sight of the fact that this will involve changeover problems. We learnt that when the present system was introduced under the 1992 regulation. Today, eight years later, two Member States have not yet implemented the system at all or only in part. We cannot allow delays of this kind to occur again. This subject was addressed at the time of the 1998 final discharge. The Commission informed us that the advance payments for these two countries, Greece and Portugal, had been reduced. That alone is not enough. In such cases there must be tangible sanctions that really bite, linked to the process of clearing the accounts.
In connection with the final discharge, the Commission also presented the 1998 monitoring statistics to us. I do not want to burden you with figures here, but I will perhaps give you a short extract. In 1998 in the 15 Community Member States there were more than 3 million applications for "area" aid. Of these, some 12% were checked, partly on the spot and partly by satellite. Of those applications checked, over 40% were inaccurate. We should not of course immediately assume that deception was intended in every case. In some cases, there were technical oversights, in others misunderstandings about interpreting the rules, and so on.
Nevertheless, these amounts add up to millions of course. These figures therefore demonstrate just how urgently a properly functioning control system is required. As the European Parliament rapporteur responsible for anti-fraud measures, I would like to bring a serious problem in this area to your attention. All the Member States report any irregularities to the Commission, but only a few Member States tell the Commission which of these cases are classified as fraudulent.
For example, according to the statistics, in the United Kingdom there were 4 995 cases of over-declaration, 971 cases of duplicate applications and 52 cases of "false" applications. But not one of these cases was classified in the statistics as being fraudulent or as giving rise to suspicions of "serious negligence" . Finland, Austria, Portugal and Sweden do not report any such cases either. So is there a kind of fraud-free zone in the EU? I very much doubt it.
The problem we have here also occurs in other budget areas. The administrative controls more or less work, but we do not have a reliable overview of criminal aspects. This problem needs to be solved as a matter of urgency if we really want effective deterrence in order to combat fraud. The ideal way of achieving this is to set up a European public prosecutor' s office for financial matters, which this House has repeatedly called for.
Mr President, Commissioner, ladies and gentlemen, expenditure within the framework of the EAGGF, Guarantee section, forms the largest entry in the whole of EU expenditure, and this year amounts to over EUR 41 billion. The far-reaching management and control measures which the Commission proposes are therefore very appropriate indeed. It is a matter of great urgency that such a large part of the EU' s expenditure should be used correctly and efficiently.
I do, however, wonder whether the proposed measures are the most effective. In this respect, I would refer to the useful input from the Committee on Agriculture and Rural Development in this report. The Committee claims that, when data is collected, the existing databases are ignored, would you believe! This is how useful information for managing Community aid falls by the wayside. The Committee on Agriculture and Rural Development is right in saying that the Commission is acting in an absurd manner.
Data on payments or revenue in respect of the EAGGF, Guarantee section, can only be used at the request of the Commission for closing accounts. But surely this is no reason to ignore this information. The existence of this wealth of information should have been a reason for the European Commission to adapt Regulation 2390/99. We at the European Parliament can still rectify this mistake made by the Commission by including an amendment to the Committee on Agriculture and Rural Development' s recommendation, which unlocks this source of information for the management of Community aid. If the regulation has been amended to this effect, we will back it without hesitation.
Mr President, I would also like to support the report presented by Mr Casaca on the European Commission proposal on the Integrated administration and control system for Community aid schemes, which was unanimously adopted by the Committee on Budgetary Control. In my opinion, the reservations expressed by the Executive, particularly the Commission' s position on Article 1 of the proposal, are unfounded.
The products which the rapporteur intends to add to the list all fall within sectors of considerable financial consequence whose control mechanisms have proved to be insufficient. In fact, these products have all been subject to fraud and irregularity in the past. Moreover, the extension of this system to a greater number of products would facilitate sound, effective management, which would lead to simpler procedures for both the Executive and farmers. It is, in effect, necessary to harmonise the excessive number of different regulations which are currently in force, for the purposes of containing costs as well.
On the basis of the above considerations, I therefore call upon the Commission and the Council to incorporate the position of the Committee on Budgetary Control and, in particular, Amendment No 1 and Amendment No 2.
Mr President, ladies and gentlemen, first of all, I too would like to warmly thank the rapporteur, Mr Casaca, and the Committees on Budgetary Control and on Agriculture and Rural Development for their proposals in the form of amendments and above all for the constructive debate on this proposal. I am particularly grateful for their support for the basic principles underlying the Commission proposal, on which we are in agreement.
Although I cannot agree to all the amendments tabled by the committees, I would like to make it clear that the Commission supports the committees' basic view that the integrated administration and control system needs to be further strengthened.
With regard to Amendment No 1, the Commission' s main motivation in presenting this proposal was firstly to adjust the integrated control system to the new legislative situation arising from Agenda 2000, secondly, to introduce the geographic information systems designed to improve the identification of agricultural areas and, thirdly, to stipulate compatibility between IACS and administration and control systems for other Community aid systems.
Also on amendments, I would like to make the following point: in the case of Amendment No 1, I agree with the criticism raised earlier in the debate that not all Member States have yet made sufficient progress in establishing IACS. However, it was not because of the transposal situation that the Commission presented its proposal for an amended regulation, but rather to introduce the new geographic information systems available.
As has also been explained, we have already taken advantage of the charging procedure, by setting a charge for those Member States lagging behind in that context also. Amendment No 2 suggests that various other aid systems should be brought under IACS, with those for olive oil, tobacco, flax and hemp being mentioned in particular.
There is one particular point that must be borne in mind here: these schemes are not exclusively "area" aid schemes, so they cannot be wholly brought under IACS. However, IACS will, of course, be applied as far as possible in these cases. In particular, if flax and hemp are now to be integrated into the arable support system, IACS will then be fully applied. But IACS or the geographic information system will also be used for determining areas and for drawing up the olive sector register.
With regard to Amendment No 3, the Commission is opposed to automatic exemption from the requirement to submit an area aid application for applying aid under a scheme not directly linked to agricultural areaThe Commission has in any case already granted an exemption of this kind for special cases, and it should retain the option of first being able to check whether such an exemption is sensible.
The Commission is in full agreement with Amendment No 4 to the extent that it refers to Article 10, which is to be deleted. However, it is not possible totally to delete the provision affected in the way proposed. The Commission must also retain the right to carry out checks in relation to IACS.
I shall now turn to the other points raised in the debate. It has been proposed that payments should be centralised and that all data should be centralised. We believe that the effect of this would be exactly the opposite of what we wish to achieve. What we are looking for here is subsidiarity. We cannot carry out all the checks from Brussels. We know that there are millions of applications, and that means that it is only possible to check and control applications for compliance with the rules through decentralisation. If we need information, we can in any case always access case-by-case details via national IACS operations and through national payment agencies. There is no problem there. But for the same reason, it would not only be organisationally counterproductive in terms of modern management but also highly costly to automatically send all data to Brussels and store it centrally there.
Mr Bösch pointed out that of all applications checked with regard to area, 40% were inaccurate. However, we need to clarify what we mean by inaccurate applications, and above all just what the defects are.
For example, if you look at the European Court of Auditors' Statement of Assurance and in particular at the representative spot checks carried out by the Court of Auditors for 1998, the following facts emerged with regard to the support system for producers of arable crops: out of the entire random sample taken, a total of 16 substantial errors were found in relation to area. The deviations in these 16 incorrect applications were in ten cases between 0% and 3%, in four cases between 3% and 5% and for only two applications in the entire random sample for the whole Community was the deviation over 5%.
The other point that Mr Bösch raised, and which I also consider to be important, is the question of possible criminal aspects. The issue here is to what extent actual incidences of fraud are not subject of adequate prosecutions.
You all know that under present legislation and also in accordance with the current contractual arrangements, all matters relating to criminal law are the responsibility of the Member States. If cases of fraud or suspected fraud should actually arise in this area, then the national public prosecutor' s office should automatically be involved. The extent to which it would make sense to set up some kind of European public prosecutor' s office for financial matters or to introduce some kind of European financial prosecution procedure is an issue which ultimately has to be discussed in the framework of the Intergovernmental Conference, because it would imply a treaty amendment.
Just one brief observation, Commissioner. Your institution is calling for a public prosecutor' s office for financial matters in connection with the Intergovernmental Conference. I hope that there will be no further need for negotiations and clarification within the Commission. We will be glad to support you on this.
I would like to make it clear that I did not say that we require anything to be clarified. I simply said that any decision would have to be taken in the framework of the Intergovernmental Conference.
The debate is closed.
The vote will take place tomorrow at 9.00 a.m.
Nuts and locust beans
The next item is the debate on the oral question to the Commission (B5-0491/2000) by Mr Graefe zu Baringdorf, on behalf of the Committee on Agriculture and Rural Development, on support measures for nuts and locust beans.
Mr President, in the absence of Mr Graefe zu Baringdorf, and on his request, I will speak on behalf of the Committee on Agriculture.
The majority of nut production in the European Union takes place in arid areas and on steep slopes in drought conditions. These crops offer protection against erosion and desertification and play the role of firebreaks. They are of fundamental importance as a source of supplementary income, which is essential to the maintenance of a large number of rural operations in the least-favoured areas. Furthermore, this production is the basis of a significant primary and secondary processing industry, the key to economic diversification in rural areas which suffer very difficult conditions.
The Community' s level of self-sufficiency in this area is between 50 and 60%. Community production must endure competition from third country producers whose costs are much lower and who are subject to greatly reduced tariff protection. For example, in the case of hazelnuts, the costs of production in the European Union are three times greater than those in Turkey as a result of the differences in labour costs.
In the case of almonds, the cost difference is a result of the fact that in the European Union they are produced in very difficult climate and soil conditions. Tariff protection is very low and is being progressively dismantled following the negotiations within the World Trade Organisation and other preferential agreements. The Commission clearly cannot ignore the fact that, when it holds commercial negotiations, its concessions have effects which sometimes turn out to be negative. For this reason, it must become customary to assess the consequences and automatically establish measures to lessen the negative effects of commercial concessions granted by the Commission.
Despite the fact that the measures laid down in Regulation (EEC) No 789/89 have had positive results, they have not managed to balance the cost of production with prices on a market dominated by the enormous pressure of imports at low prices. The problem is that the support which this production has relied on is coming to an end, while the severe production conditions have not changed, and the competition from third country production has become tougher. In fact, the tariffs applicable to almonds, for example, are going to be reduced further next month from 4.1 to 3.5% and there is a quota of 90 000 tonnes at 2%. Furthermore, American exports to certain third countries enjoy preferential agreements which the European Union does not have. In fact, over the last ten years the price has remained the same. The tariff for hazelnuts stands at 3.3%. Nevertheless, a lower rate of 3% is applied for products from Turkey.
The pressure of imports is such that there is less and less difference in prices between the select varieties and the common varieties, which has a devastating effect. The difficult growing conditions in the European Union prevent competition with third countries and it is not possible to improve competitivity unless we abandon the current production areas and move production to other regions. This would cause serious environmental damage, serious risks of depopulation and serious problems in terms of land management. For these reasons, Commissioner, the Committee on Agriculture presented the oral question which has led to this debate.
The diagnosis of the problems involved in the needs of Community nut production is well known. This is demonstrated by the fact that all the political groups in this House have agreed on the presentation of a resolution. The pressure of imports and the difficult climate and soil conditions demand, therefore, support for Community nut production.
The Committee on Agriculture, in the resolutions presented unanimously by the political groups, is responding to the conclusions of the recent appearance of the nut sector before the Committee on Agriculture and, to a certain extent, takes up the requests of the sector, which, as the Commissioner knows, is enormously worried and concerned. These concerns, demands and requests of the Committee on Agriculture and the political groups in Parliament are aimed at seeking a solution which involves the granting of direct aid to the income of producers which, by maintaining that cultivation, will lead to the prevention of environmental damage and depopulation and maintain certain primary and secondary processing industries in the least-favoured areas. However, on the other hand - and this is the aspect which has led to the anguish and concern in the sector today - given that the measures aimed at this sector are coming to an end, it is essential that they be extended until a new support system has been put in place.
Mr President, ladies and gentlemen, Mr Jové Peres, may I remind you that the Commission itself discovered many years ago that growing nuts in the European Union involves certain difficulties! Part of the reason for this, and you are right in saying this, is undoubtedly the keen international competition which exists, but the main reason is that there are various structural deficiencies in the main nut-growing areas.
We unfortunately discovered that these structural deficiencies above all result in low productivity and high production costs. In view of these difficulties, a support system was introduced back in 1989. But even at that time it was limited to 10 years, and its objective was to improve the nut quality and marketing. This system involved a significant financial commitment.
Between 1990 and 1999, this system led to expenditure totalling EUR 725 million. And as the contractual obligations are still in force, and run up to 2006, this year and in the coming years a further EUR 250 million will be paid out. In addition, a separate flat-rate aid for hazelnuts was introduced in 1997. However, as I have already said, it has been clear from the outset, as everyone affected knows, that there is a time limit on the measures to promote sales and that the objective is to facilitate the adjustments necessary to increase competitiveness.
In view of the fact that the programmes will in part be continuing up to 2006, no further measures are planned under this budget heading. However, I would like to point out that a different form of support for nuts that did not exist previously has now become available. Above all, the general aid scheme for fruit and vegetable growers under the "operational fund" also provides for measures of this kind, and of course additional, non-market-specific measures are also possible under the rural development programmes which had to be submitted this year. However, none of the programmes submitted to us by the Member States, including those Member States with substantial agricultural areas, contains any proposals for measures of this kind, so that no such need was evidently identified when drawing up the programmes.
That is the present situation, and that also sets out what the Commission is in a position to do in this field so as to counter negative trends. But the Commission should not be attacked if it was agreed beforehand that rural development was to be the responsibility of Member States and included in their programmes, and if at all possible at regional level within the Member States. So that is where priorities for supporting rural development need to be set.
Mr President, I must thank the Commissioner for being present in this almost deserted chamber on a Thursday evening. This House will end up as barren as the programme which you are presenting us with for nuts. I would also like to thank all of you who are here to debate the future of nuts in the European Union.
I had my speech prepared, but having heard the reply which the Commissioner has just given us and the words of Mr Jové in his presentation, I believe that I am going to forget my notes and try to improvise in reply to the Commissioner' s response.
The Commissioner is aware of the problems of nuts in the European Union and he is aware that we are dependent on a single supplier in many cases: the United States, on the one hand, in the case of almonds, and Turkey, in the case of hazelnuts. The Commissioner is also aware of the benefits - as Mr Jové has stressed - for the arid areas where all these crops are cultivated, and this cultivation is not improvised from year to year, since it takes a long time to grow an almond tree or a walnut tree.
Therefore, Commissioner, I believe that we are facing a very extensive problem. When you tell us that there are structural problems of low productivity and high production costs in the European Union, we must ask ourselves whether we want a nut sector or whether we want to be totally dependent on outside sources? We only provide 50% of the supply, for the rest we depend on other countries. At this rate, we will end up with nothing.
You tell us that there have had to be negotiations and that there is already aid from the COM in fruit and also within the framework of the rural development projects. Therefore, I would like to say that, in the COM in fruits, the operational funds are intended for those crops - for those fruits - for which there is large-scale production. In those cases, the operational funds - which are a very small percentage of this global production per hectare, some 1.5 or 2% - are a reasonable amount to work with.
In the case of production per hectare which amounts to little more than ESP 100 000, I believe that the operational funds of the COM in fruits have very little significance and offer very little in terms of resolving the problem of nuts.
With regard to the framework of the rural development projects, the Commissioner knows much better than I do that, in rural development, the second pillar of the CAP - which we all view with great hope and we congratulate him for having brought it up and united it in one budgetary line -, in the regions where these fruits are grown - which are basically Objective 1 regions in some cases, and Objective 2 regions in others-, the programmes developed there are LEADER programmes. In these LEADER programmes, and PRODER programmes in the case of Spain, where there are national programmes, which are organised from the bottom up, it will be difficult to consider a specific cultivation as being of strategic interest and as a strategic sector, when these programmes normally deal with problems of general interest.
However, Commissioner, what we are proposing to you, and I believe that all the political groups are in agreement on this, is the partial continuation, not continuation sine die, but continuation until a certain date, Commissioner, of improvement funds and plans, because in some cases they have still not ended, and in other cases their objectives have still not been fulfilled. However, these funds are absolutely essential to the maintenance of the crop, as long as nuts are subject to differentiated treatment within the coming reform of the COM in fruits and vegetables.
Commissioner, I believe that we are talking about a sum of money which is not especially large and which can be covered within the miserly budgets which, according to what your department tells us, are available for allocation. Therefore, Commissioner, the extension of these improvement plans, as long as they are organised, used, and allocated according to a differentiated treatment in the coming reform of fruits, which will happen shortly, I believe that this will resolve and calm the fears which Mr Jové has expressed, which are shared by all the nut producers in the European Union, as they communicated to the Committee on Agriculture and Rural Development, where they received our political support.
Since these producers have the political support of this House, I believe that it would not be justifiable to deny them a few pesetas of economic support.
Mr President, on behalf of the Group of the Party of European Socialists, I wish to reject the words of Mr Fischler - and his proposals - and I wish to support the motion for a resolution presented by various parliamentary groups, which has the practically unanimous support of this House.
Mr Fischler, the European Commission must not continue to ignore the requests of the sectors affected. You cannot continue to insist that you alone are right and that we are all mistaken. You cannot ignore the fact that, if we do not adopt support measures for nuts and locust beans, many crops will eventually be abandoned. There will be irreparable consequences for many areas of the Union, from both socio-economic and environmental points of view.
It must be said that both specific measures for nuts and locust beans, as well as the lump sum aid for hazelnuts, were in fact transitional measures aimed at the conversion of the crops, but there is no reason why they cannot be extended.
Commissioner, a conversion in the agricultural sector cannot be treated as if it were a conversion in the industrial sector. In industry, one can modernise plants and improve productivity, but in the case of certain crops, however much investment is made, however many changes are made in terms of marketing, we cannot alter the fact that certain areas are arid or semi-arid.
We cannot imagine that this problem can be resolved through the scant funds available in the rural development programmes. That is not the place to find a solution for these areas, as the Commissioner and the whole of the Commission seems to think.
Furthermore, it does not appear that an extension of this aid until the adoption of the measures proposed in the resolution, nor even until the definitive measures themselves are adopted, will cause problems within the conversations in the World Trade Organisation.
The sector produces a surplus and Community protection is minimal. If the quantities requested are not great, if there are no further problems, if this is the only way to maintain standards of living in certain areas, Commissioner, this aid must be retained.
Mr President, having heard the interventions of Mr Jové and Mr Fischler, I believe I should change the form of my intervention and go straight to what I believe is the crux of the matter.
The Commission' s main argument is that which was agreed ten years ago. That is to say, ten years ago there were certain conditions, we established a programme and it has come to an end. I believe that it is precisely the change in conditions compared to ten years ago which weakens the Commission' s position, and it is therefore important for them to be sensitive to an agreement which originates from the action of certain MEPs from the Committee on Agriculture and Rural Development and the European Parliament at the moment.
In my opinion, there have been three changes. Firstly, the competition conditions have changed. They are not the same as ten years ago. Secondly, according to the assessment of the agricultural sector, and this one in particular, it should be pointed out that there is much greater sensitivity towards environmental responsibility than there was ten years ago. It is an economic sector, I agree, but it has much greater environmental responsibility than it did ten years ago. Thirdly, if this aid is removed today, the loss of the land recovered over these ten years would be irreversible.
I therefore sincerely believe that there is no margin, either within the framework of rural development or in other areas, because we are not talking about vegetables, we are not talking about any other type of product, we are talking about a very specific product, with very specific circumstances, which were analysed ten years ago and which must be analysed today once again.
For this reason, I believe that it makes absolute sense to carry out a study of a new framework of aid and, in any event, there should be an extension with immediate effect.
Mr President, Commissioner Fischler, ladies and gentlemen, there are not many of us, just the little Mediterranean family, trying to defend the crops that Brussels does not like. We have had the honey problem - Mr Fischler, you refused a few handfuls of euros for hive subsidies - the olive oil problem, and now it is the turn of walnuts, almonds and hazelnuts.
Brussels does not want to be involved. We are told: there was the 1989 regulation, but it was provisional. The fixed aid for hazelnuts in 1996 was temporary. These measures have run their course and must come to an end. But to put an end to Community funding is to spoil what has been achieved. In the name of the principle of continuity, coherence and protecting the financial interests of the European Union, the aid that has already been committed must not be ended, especially since another aberration may be added to this one, the fact that we are in deficit. We are importing. And if that is making profits for Turkey, then fair enough, but making profits for California! You tell us that it is expensive, but you are not telling the whole truth. It costs EUR 250 million, but that is for years to come. You are avoiding giving the annual figure, which would represent 0.0 something percent, a tiny fraction of the European budget.
In other words, Commissioner, action must be taken, first in the name of quality, in the name of seasonal employment, but also in the name of common sense, rurality, the environment, beauty. I do not know whether you have seen an almond tree in February, well it is truly a thing of beauty! And as we have told you, we are dealing with regions in Spain, in my native Languedoc-Roussillon, in Greece, where the land is arid. We must prevent a rural exodus. As a minimum, since extending the COM for fruit and vegetables is not a solution, we must set aside a few euros from the European budget to finance this activity.
But on top of that, Commissioner - you and I were both in Seattle - there is the problem of Community preference. Our honey over Chinese, Canadian or Mexican honey. Our olives instead of North African olives and our Spanish, Italian, Portuguese, Greek, Languedoc-Roussillon and French Mediterranean before Anatolia and California, Commissioner. Not for a fistful of dollars, but for a fistful of euros.
Commissioner, in your speech you told us how you viewed the situation, but I can assure you that the industry does not see it in the same way. It is true that aid was adopted in the past to tackle great difficulties facing the industry, but the problem is that today, ten years later and through no fault of the producers, the circumstances that led to the approval of that aid have not changed.
As has been pointed out, our tariffs continue to be very low, European products are still unable to compete with those originating above all from Turkey and the United States, as a result of social and labour costs or because the crops, in the case of the United States, are in irrigable areas and are mechanisable while those in the European Union are in drought areas which are not easily accessible, where there is little chance of mechanisation, and it is therefore true that they are less competitive. However, this does not make the production in the European Union any less important.
Furthermore, despite the importance of this production, we still have a deficit, and the disappearance of this crop - which may occur if the aid to the industry is not continued - would put the consumer in the hands of Turkey and the United States, who would set our prices from their position as a true monopoly. We should also remember, Commissioner, that there is practically no alternative to the cultivation of nuts because of the places in which they are produced.
For all these reasons, it is not surprising that there is enormous concern in the sector at the possibility that aid may be withdrawn, since without it - and we must recognise this -, given that the future of these operations, as a result of the competition from third countries, is in jeopardy and the investment made in the modernisation of the production systems - which has taken place on a significant scale - will have been pointless. I would therefore also like to ask you, Commissioner, on behalf of the producers in the sector and especially on behalf of the producers in Catalonia, for the specific aid to this sector to be continued in the way that has been pointed out here and along the lines of the motion for a resolution which I hope will receive the support of this House. This aid only represents 0.18% of the total budget of the EAGGF-Guarantee and 0.16% of the total agricultural budget, for which, furthermore, it has been pointed out that there is a sufficient financial margin.
Any other type of aid such as those you have mentioned, above all rural development aid, may be positive in other sectors, it is true, but in this case, given the specific nature of the sector, they are totally insufficient to guarantee the competitiveness, and therefore the survival, of these operations, whose interests the Commission - you, Commissioner - can in no way ignore.
Mr President, here again, I would simply like to draw attention to the fact that, in this crop that I know so well, the return on investment is long term. Moreover, the producers have worked towards obtaining certification on irrigation, selecting plants, precisely organising the crops, and this work would be completely ruined if the aid that had been given up until now was not maintained at least long enough for the return on investment to take place.
For walnut trees, for example, the return on investment is around 18 years, and consequently, I believe that economic and financial logic and coherence, and also political coherence, require that for these crops, the Commission should show continuity, logic and common sense.
Mr President, I would just like to respond, very briefly, to the most important arguments raised. First of all I would like to make it as clear as possible that the Commission is definitely against production aids. Even the aids that we had in the past were intended to support improvements in structure and quality - they were not intended to be permanent production aids. In addition, I have to say that any such purely production-related aid would violate all the WTO rules.
It has been argued that we are talking about a long-term investment here. That is quite right. But every farmer who has made an investment in this area signed a contract at the outset before he made that investment, so that he knew for exactly how many years he would be receiving investment aid. So it is not as if the Commission can now be accused of some kind of cynicism because it is withdrawing support in a way that the farmers affected were not expecting. Every farmer knew for exactly how many years he would be receiving support. We need to be very clear about that here.
I have explained that there are new options. If a case is being made that this type of farming is absolutely essential for maintaining the landscape and preserving the environment, particularly in these dry areas, then this is an ideal case for environmental measures. It was precisely for this purpose that, amongst other things, we topped up the funding for environmental measures in the context of agricultural development. You cannot be right on both counts. You cannot argue that this is an important form of agriculture if it is obviously not important enough for the regional authorities to give it priority and grant support for it. You cannot have it both ways!
It has been said that this is all too little and that more money is needed, and it has been argued that this is only nought point something of the total agricultural budget. I am sorry, but the proportion of the budget the Commissioner can spend as he likes is 0.0%, so that if you want aid, you must at least play fair and say who you want to take the money away from! Because the room for manoeuvre is precisely zero, there is no leeway in the budget as has been suggested in this Chamber!
In accordance with Rule 42(5) of the Rules of Procedure, I have received two motions for resolutions to end the debate.
The vote will take place tomorrow at 9.00 a.m.
(The sitting was closed at 8.15 p.m.)